 



Exhibit 10.33.4
LOAN AND SECURITY AGREEMENT
(Junior Mezzanine Loan)
     THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is made as of the 11th
day of April, 2007, between ASHFORD SAPPHIRE JUNIOR HOLDER I LLC, a Delaware
limited liability company, having an address at 14185 Dallas Parkway,
Suite 1100, Dallas, Texas 75254-4308 and ASHFORD SAPPHIRE JUNIOR HOLDER II LLC,
a Delaware limited liability company, having an address at 14185 Dallas Parkway,
Suite 1100, Dallas, Texas 75254-4308 (collectively, “Borrower”) and WACHOVIA
BANK, NATIONAL ASSOCIATION, having an address at Wachovia Bank, National
Association, Commercial Real Estate Services, 8739 Research Drive URP 4, NC
1075, Charlotte, North Carolina 28262 (“Lender”).
W I T N E S S E T H:
     WHEREAS, the Persons identified on Exhibit D as Owner (collectively
“Owner”) are the owners of the fee estates and/or leasehold estates in the
premises described in Exhibit A attached hereto and all buildings, foundations,
structures, and improvements of any kind or nature now or hereafter located
thereon (collectively, the “Premises”);
     WHEREAS, pursuant to those certain limited liability company agreements
(collectively, the “Senior Operating Agreement”) of Ashford Sapphire Senior Mezz
I LLC, a Delaware limited liability company and Ashford Sapphire Senior Mezz II
LLC, a Delaware limited liability company (collectively “Senior Mez Borrower”)
Intermediate Mez Borrower (as hereinafter defined) is the present owner and
holder of one hundred percent (100%) of the limited liability company interest
in Senior Mez Borrower;
     WHEREAS, Senior Mez Borrower delivered a promissory note (the “Senior Mez
Note”) to Wachovia Bank, National Association (the “Senior Mez Lender”) which
evidences a loan (the “Senior Mez Loan”) in the original principal amount of
EIGHTY MILLION ONE HUNDRED TWENTY-TWO THOUSAND AND NO/100 DOLLARS
($80,122,000.00) which is secured by a pledge of one hundred percent (100%) of
the Senior Mez Borrower’s direct and indirect limited liability company
interests in Owner pursuant to that certain loan and security agreement by and
between Senior Mez Borrower and Senior Mez Lender (the “Senior Mez Loan
Agreement”, and, together with the Senior Mez Note and all other documents
executed and delivered in connection with the making of the Senior Mez Loan
and/or evidencing, securing or guaranteeing payment of the obligations evidenced
by the Senior Mez Note, collectively, the “Senior Mez Loan Documents”;
     WHEREAS, pursuant to those certain limited liability company agreements
(collectively, the “Intermediate Operating Agreement” and together with the
Senior Operating Agreement, the “Operating Agreement”) of Ashford Sapphire
Junior Mezz I LLC, a Delaware limited liability company and Ashford Sapphire
Junior Mezz II LLC, a Delaware limited liability company (collectively
“Intermediate Mez Borrower”) Borrower is the present owner and holder of one
hundred percent (100%) of the limited liability company interest in Intermediate
Mez Borrower;

 



--------------------------------------------------------------------------------



 



     WHEREAS, Intermediate Mez Borrower delivered a promissory note (the
“Intermediate Mez Note”) to Wachovia Bank, National Association (the
“Intermediate Mez Lender”) which evidences a loan (the “Intermediate Mez Loan”)
in the original principal amount of EIGHTY MILLION AND NO/100 DOLLARS
($80,000,000.00) which is secured by a pledge of one hundred percent (100%) of
the Intermediate Mez Borrower’s direct and indirect limited liability company
interests in Senior Mez Borrower pursuant to that certain loan and security
agreement by and between Intermediate Mez Borrower and Intermediate Mez Lender
(the “Intermediate Mez Loan Agreement”, and, together with the Intermediate Mez
Note and all other documents executed and delivered in connection with the
making of the Intermediate Mez Loan and/or evidencing, securing or guaranteeing
payment of the obligations evidenced by the Intermediate Mez Note, collectively,
the “Intermediate Mez Loan Documents”;
     WHEREAS, the Persons identified on Exhibit D as Operating Tenant
(collectively, “Operating Tenant”) are the operating tenants in the Premises;
     WHEREAS, Senior Mez Borrower is the present owner and holder directly or
indirectly of one hundred percent (100%) of the equity in Owner;
     WHEREAS, Owner delivered a promissory note (the “Mortgage Note”) to
Wachovia Bank, National Association (“Mortgage Lender”) which evidences a loan
(the “Mortgage Loan”) in the original principal amount of $315,000,000 which is
secured by certain mortgages, deeds of trust and deeds to secure debt
(collectively, the “Mortgage” and together with the Mortgage Note and all other
documents now or hereafter executed and delivered in connection with the making
of the Mortgage Loan, collectively, the “Mortgage Loan Documents”) encumbering
the Premises;
     WHEREAS, Lender has agreed to make a loan (the “Loan”) to Borrower, which
Loan, together with interest thereon, shall be evidenced by and payable in
accordance with the provisions of the promissory note issued by Borrower, as
maker, to Lender, as holder (the “Note”, and together with this Agreement and
all other documents now or hereafter executed and delivered in connection with
the making of the Loan, collectively, the “Loan Documents”) in the original
principal amount of $80,000,000 (the “Loan Amount” and together with interest
and all other sums which may or shall become due under the Note or this
Agreement or the other Loan Documents being hereinafter collectively referred to
as the “Debt”); and
     WHEREAS, Lender is willing to make the Loan to Borrower only if Borrower
grants and assigns to Lender, as security for the payment of the Debt and the
observance and performance by Borrower of all of the terms, covenants and
provisions of the Note and the other Loan Documents on the part of Borrower to
be observed and performed, a security interest in the Collateral (hereinafter
defined) in the manner hereinafter set forth;
     NOW, THEREFORE, in consideration of the making of the Loan and other good
and valuable consideration, the receipt of which is hereby acknowledged,
Borrower hereby represents and warrants to and covenants and agrees with Lender
as follows:
ARTICLE I. DEFINITIONS
     Section 1.01. Defined Terms. Capitalized terms used herein that are not
otherwise

2



--------------------------------------------------------------------------------



 



defined shall have the respective meanings ascribed thereto in the definitions
list on Exhibit C attached hereto and if not defined therein shall have the
meaning set forth in the Mortgage. Any references to defined terms or provisions
of the Mortgage incorporated by reference in the Loan Documents shall survive
the repayment of the Mortgage Loan and termination of the Mortgage unless
expressly agreed to the contrary by the parties hereto. All citations to the
Mortgage in this Agreement shall refer to the Mortgage as it exists as of the
date of this Agreement; provided, however, that in the event the cited provision
is amended and such amendment is approved in writing by Lender, then such
citation shall be to the amended provision. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified.
ARTICLE II. REPRESENTATIONS, COVENANTS AND
WARRANTIES OF BORROWER
     Section 2.01. Pledge of Collateral. (a) As security for the due and
punctual payment and performance of all of the Debt (whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise,
including, without limitation, the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. §362(a)), whether allowed or allowable as claims, and the
observance and performance by Borrower of all of the terms, covenants and
provisions of the Note and the other Loan Documents on the part of Borrower to
be observed or performed, Borrower hereby (i) pledges, transfers, grants,
hypothecates and assigns to Lender all of Borrower’s right, title and interest
in, to and under the Collateral, whether now or hereafter acquired, and
(ii) grants to Lender a continuing first priority lien on and security interest
in and to all Collateral in which Borrower now or hereafter has rights.
Following the occurrence of an Event of Default, Lender is hereby authorized:
(i) to transfer to the account of Lender or its designee any Pledged Interests
whether in the possession of, or registered in the name of, The Depository Trust
Company (the “DTC”) or other clearing corporation or held otherwise; (ii) to
transfer to the account of Lender or its designee with any Federal Reserve Bank
any Pledged Interests held in book entry form with any such Federal Reserve
Bank; and (iii) to exchange certificates representing or evidencing the Pledged
Interests for certificates of smaller or larger denominations. To the extent
that the Pledged Interests have not already been transferred to Lender or its
designee in a manner sufficient to perfect Lender’s security interest therein,
Borrower shall promptly deliver or cause to be delivered to Lender all
certificates or instruments evidencing the Pledged Interests, together with duly
executed transfer powers or other appropriate endorsements. With respect to any
Collateral in the possession of or registered in the name of a custodian bank or
nominee therefor, or any Collateral represented by entries on the books of any
financial intermediary, Borrower agrees to cause such custodian bank or nominee
either to enter into an agreement with Lender satisfactory to Lender in form and
content confirming that the Collateral is held for the account of Lender, or at
the discretion of Lender and subject to the written instructions of Lender,
deliver any such Collateral to Lender and/or cause any such Collateral to be put
in bearer form, registered in the name of Lender or its nominee, or transferred
to the account of Lender with any Federal Reserve Bank, DTC, or other clearing
corporation. With respect to any Collateral held in an account maintained by
Lender as financial intermediary, Borrower hereby gives notice to Lender of
Lender’s security interest in such Collateral. In addition, Borrower agrees that
in the event that any Collateral is held by Lender in a fiduciary capacity for
or on behalf of Borrower as the beneficial owner thereof, any agreements

3



--------------------------------------------------------------------------------



 



executed by Borrower in connection therewith are hereby amended to authorize and
direct the pledge, hypothecation and/or transfer of such Collateral to Lender,
as lender, by Lender, as fiduciary, in accordance with the terms, covenants and
conditions of this Agreement. The rights granted to Lender pursuant to this
Agreement are in addition to the rights granted to Lender pursuant to any such
agreements. In case of conflict between the provisions of this Agreement and
those of any other such agreement, the provisions hereof shall prevail. In the
event that Borrower purchases or otherwise acquires or obtains any additional
Equity Interests in any Corporation, LLC or Partnership, or any rights, or
options, subscriptions or warrants to acquire such Equity Interests, all such
Equity Interests, rights, options, subscriptions or warrants shall automatically
be deemed to be a part of the Collateral pledged by Borrower. If any such Equity
Interests are to be evidenced by a certificate, such additional certificates
shall be promptly delivered to Lender, together with Powers related thereto, or
other instruments appropriate to a certificate representing an Equity Interest,
duly executed in blank. Borrower shall deliver to Lender all subscriptions,
warrants, options and all such other rights, and upon delivery to Lender, Lender
shall hold such subscriptions, warrants, options and other rights as additional
collateral pledged to secure the Debt; provided, however, that if Lender
determines, in its sole discretion, that the value of any such subscriptions,
warrants, options or other rights shall terminate, expire or be materially
reduced in value by holding the same as Collateral, Lender shall have the right
(but not the obligation), in its sole discretion, to sell or exercise the same,
and if exercised, then the monies disbursed by Lender in connection therewith
shall become part of the Debt and all of the stock, securities, evidences of
indebtedness and other items so acquired shall be titled in the name of Borrower
and shall become part of the Collateral.
     Section 2.02. Representations of Borrower. Borrower represents and warrants
to Lender:
     (a) Existence. Borrower (i) is a limited liability company, general
partnership, limited partnership or corporation, as the case may be, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation, (ii) has all requisite power and authority and
all necessary licenses and permits to enter into the transactions contemplated
by the Note and this Agreement and to carry on its business as now conducted and
as presently proposed to be conducted and (iii) is duly qualified, authorized to
do business and in good standing in each jurisdiction where the conduct of its
business or the nature of its activities makes such qualification necessary. If
Borrower is a limited liability company, limited partnership or general
partnership, each general partner or managing member, as applicable, of Borrower
which is a corporation is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation.
     (b) Power. Borrower and, if applicable, each General Partner has full power
and authority to execute, deliver and perform, as applicable, the Loan Documents
to which it is a party, to make the borrowings thereunder, to execute and
deliver the Note and to grant to Lender a first priority, perfected and
continuing lien on and security interest in the Collateral.
     (c) Authorization of Borrower. The execution, delivery and performance of
the Loan Documents to which Borrower is a party, the making of the borrowings
thereunder, the execution and delivery of the Note, the grant of the lien and
security interest on and in the Collateral pursuant to the Loan Documents to
which Borrower is a party and the consummation of the Loan are within the powers
of Borrower and have been duly authorized by Borrower and, if

4



--------------------------------------------------------------------------------



 



applicable, the General Partners, by all requisite action (and Borrower hereby
represents that no approval or action which has not already been obtained of any
member, limited partner or shareholder, as applicable, of Borrower is required
to authorize any of the Loan Documents to which Borrower is a party) and will
constitute the legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with their terms, except as enforcement may be
stayed or limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity
(whether considered in proceedings at law or in equity) and will not (i) violate
any provision of its Organizational Documents, or, to its knowledge, any law,
judgment, order, rule or regulation of any court, arbitration panel or other
Governmental Authority, domestic or foreign, or other Person affecting or
binding upon Borrower or the Collateral, or (ii) violate any provision of any
indenture, agreement, mortgage, deed of trust, contract or other instrument to
which Borrower or, if applicable, any General Partner is a party or by which any
of their respective property, assets or revenues are bound, or be in conflict
with, result in an acceleration of any obligation or a breach of or constitute
(with notice or lapse of time or both) a default or require any payment or
prepayment under, any such indenture, agreement, mortgage, deed of trust,
contract or other instrument, or (iii) result in the creation or imposition of
any lien, except those in favor of Lender as provided in the Loan Documents to
which it is a party.
     (d) Consent. Neither Borrower nor, if applicable, any General Partner, is
required to obtain any consent, approval or authorization from, or to file any
declaration or statement with, any Governmental Authority or other agency in
connection with or as a condition to the execution, delivery or performance of
this Agreement, the Note or the other Loan Documents which has not been so
obtained or filed.
     (e) Interest Rate. The rate of interest paid under the Note and the method
and manner of the calculation thereof do not violate any usury or other law or
applicable Legal Requirement.
     (f) Other Agreements. Borrower is not a party to or otherwise bound by any
agreements or instruments which, individually or in the aggregate, are
reasonably likely to have a Material Adverse Effect. Neither Borrower nor, if
applicable, any General Partner, is in violation of its organizational documents
or other restriction or any agreement or instrument by which it is bound, or any
judgment, decree, writ, injunction, order or award of any arbitrator, court or
Governmental Authority, or any Legal Requirement, in each case, applicable to
Borrower, except for such violations that would not have a Material Adverse
Effect.
     (g) Maintenance of Existence. (i) Borrower is familiar with the criteria of
the Rating Agency required to qualify as a special-purpose bankruptcy-remote
entity and Borrower and, if applicable, each General Partner at all times since
their formation have been duly formed and existing at all times and at all times
has preserved and shall preserve and has kept and shall keep in full force and
effect their existence as a Single Purpose Entity.
     (ii) Borrower and, if applicable, each General Partner, at all times since
their organization have complied, and will continue to comply in all material
respects, with the provisions of its certificate of limited partnership and
agreement of limited partnership or certificate of incorporation and by-laws or
articles of organization, certificate of formation and operating agreement, as
applicable, and the laws of its jurisdiction of

5



--------------------------------------------------------------------------------



 



organization relating to partnerships, corporations or limited liability
companies, as applicable.
     (iii) Borrower and, if applicable, each General Partner have done or caused
to be done and will do all things reasonably necessary to observe organizational
formalities and preserve their existence and Borrower and, if applicable, each
General Partner will not hereafter amend, modify or otherwise change the
certificate of limited partnership and agreement of limited partnership or
certificate of incorporation and by-laws or articles of organization,
certificate of formation and operating agreement, as applicable, or other
organizational documents of Borrower and, if applicable, each General Partner,
except for non-material amendments which do not modify the Single Purpose Entity
provisions.
     (iv) Borrower and, if applicable, each General Partner, have at all times
accurately maintained, and will continue to accurately maintain in all material
respects, their respective financial statements, accounting records and other
partnership, company or corporate documents separate from those of any other
Person and Borrower and/or, if applicable General Partner, have filed and will
file its own tax returns or, if Borrower and/or, if applicable, General Partner
is part of a consolidated group for purposes of filing tax returns, Borrower and
General Partner, as applicable, has been shown and will be shown as separate
members of such group. Borrower and, if applicable, each General Partner have
not at any time since their formation commingled, and will not commingle, their
respective assets with those of any other Person and each has maintained and
will maintain their assets in such a manner such that it will not be costly or
difficult to segregate, ascertain or identify their individual assets from those
of any other Person. Borrower and, if applicable, each General Partner has not
permitted and will not permit any Affiliate independent access to their bank
accounts. Borrower and, if applicable, each General Partner have at all times
since their formation accurately maintained and utilized, and will continue to
accurately maintain and utilize, their own separate bank accounts, payroll and
separate books of account, stationery, invoices and checks.
     (v) Borrower and, if applicable, each General Partner, have at all times
paid, and will continue to pay, their own liabilities from their own separate
assets and each has allocated and charged and shall each allocate and charge
fairly and reasonably any overhead which Borrower and, if applicable, any
General Partner, shares with any other Person, including, without limitation,
for office space and services performed by any employee of another Person.
     (vi) Borrower and, if applicable, each General Partner, have at all times
identified themselves, and will continue to identify themselves, in all dealings
with the public, under their own names and as separate and distinct entities and
have corrected and shall correct any known misunderstanding regarding their
status as separate and distinct entities. Borrower and, if applicable, each
General Partner, have not at any time identified themselves, and will not
identify themselves, as being a division of any other Person.

6



--------------------------------------------------------------------------------



 



     (vii) Borrower and, if applicable, each General Partner, have been at all
times, and will continue to be, adequately capitalized in light of the nature of
their respective businesses.
     (viii) Borrower and, if applicable, each General Partner, (A) have not
owned, do not own and will not own any assets or property other than the
Collateral, (B) have not engaged and will not engage in any business other than
the ownership, management and servicing of the Collateral, (C) have not incurred
and will not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than, with respect to Borrower
the Loan, (D) have not pledged and will not pledge their assets for the benefit
of any other Person, and (E) have not made and will not make any loans or
advances to any Person (including any Affiliate).
     (ix) Neither Borrower nor, if applicable, any General Partner will
hereafter change its name or principal place of business.
     (x) Neither Borrower nor, if applicable, any General Partner has, and
neither of such Persons will have, any subsidiaries (other than Borrower, Owner,
Senior Mez Borrower and Intermediate Mez Borrower).
     (xi) Borrower has preserved and maintained and will preserve and maintain
its existence as a Delaware limited liability company and all material rights,
privileges, tradenames and franchises. General Partner, if applicable, has
preserved and maintained and will preserve and maintain its existence as a
Delaware limited liability company and all material rights, privileges,
tradenames and franchises.
     (xii) Neither Borrower nor, if applicable, any General Partner, has merged
or consolidated with, and none will merge or consolidate with, and none has sold
all or substantially all of its respective assets to any Person, and none will
sell all or substantially all of its respective assets to any Person, and none
has liquidated, wound up or dissolved itself (or suffered any liquidation,
winding up or dissolution) and none will liquidate, wind up or dissolve itself
(or suffer any liquidation, winding up or dissolution). Neither Borrower nor, if
applicable, any General Partner has acquired nor will acquire any business or
assets from, or capital stock or other ownership interest of, or be a party to
any acquisition of, any Person (other than, with respect to General Partners, if
applicable, its interest in Borrower).
     (xiii) Borrower and, if applicable, each General Partner, have not at any
time since their formation assumed, guaranteed or held themselves out to be
responsible for, and will not assume, guarantee or hold themselves out to be
responsible for the liabilities or the decisions or actions respecting the daily
business affairs of their partners, shareholders or members or any predecessor
company, corporation or partnership, each as applicable, any Affiliates, or any
other Persons other than the Loan and other loans which have been paid in full,
and liens granted thereunder fully discharged, prior to the date hereof. Neither
Borrower nor, if applicable, each General Partner, has at any time since their
formation acquired, nor will acquire, obligations or securities of its partners
or shareholders, members or any predecessor company, corporation or partnership,
each as

7



--------------------------------------------------------------------------------



 



applicable, or any Affiliates (other than, with respect to General Partner, its
interest in Borrower). Borrower and, if applicable, each General Partner, have
not at any time since their formation made, and will not make, loans to its
partners, members or shareholders or any predecessor company, corporation or
partnership, each as applicable, or any Affiliates of any of such Persons.
Borrower and, if applicable, each General Partner, have no known material
contingent liabilities nor do they have any material financial liabilities under
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which such Person is a party or by which it is otherwise bound
other than under the Loan Documents.
     (xiv) Neither Borrower nor, if applicable, General Partner, has at any time
since its formation entered into and was not a party to, and, will not enter
into or be a party to, any transaction with its Affiliates, members, partners or
shareholders, as applicable, or any Affiliates thereof except in the ordinary
course of business of such Person on terms which are no less favorable to such
Person than would be obtained in a comparable arm’s length transaction with an
unrelated third party.
     (xv) If Borrower is a limited partnership or a limited liability company,
the General Partner shall be a corporation or limited liability company whose
sole asset is its interest in Borrower and the General Partner will at all times
comply, and will cause Borrower to comply, with each of the representations,
warranties, and covenants contained in this Section 2.02(g) as if such
representation, warranty or covenant was made directly by such General Partner.
     (xvi) Borrower shall at all times cause there to be at least two duly
appointed members (each, an “Independent Director”) of the board of directors or
board of managers or other governing board or body, as applicable, of, if
Borrower is a corporation, Borrower or if Borrower is a limited partnership, of
the General Partner, and if Borrower is a limited liability company, of the
General Partner or of Borrower reasonably satisfactory to Lender who shall not
have been at the time of such individual’s appointment, and may not be or have
been at any time (A) a shareholder, officer, director, attorney, counsel,
partner, member or employee of Borrower or any of the foregoing Persons or
Affiliates thereof, (B) a customer or creditor of, or supplier or service
provider to, Borrower or any of its shareholders, partners, members or their
Affiliates, (C) a member of the immediate family of any Person referred to in
(A) or (B) above or (D) a Person Controlling, Controlled by or under common
Control with any Person referred to in (A) through (C) above. A natural person
who otherwise satisfies the foregoing definition except for being the
Independent Director of a Single Purpose Entity Affiliated with Borrower or
General Partner shall not be disqualified from serving as an Independent
Director if such individual is at the time of initial appointment, or at any
time while serving as the Independent Director, an Independent Director of a
Single Purpose Entity Affiliated with Borrower or General Partner if such
individual is an independent director provided by a nationally-recognized
company that provides professional independent directors.
     (xvii) Borrower and, if applicable, each General Partner, shall not cause
or permit the board of directors or board of managers or other governing board
or body, as

8



--------------------------------------------------------------------------------



 



applicable, of Borrower or, if applicable, each General Partner, to take any
action which, under the terms of any certificate of incorporation, by-laws,
limited liability company agreement, certificate of formation, operating
agreement or articles of organization, requires a vote of the board of directors
or board of managers or the governing board or body of Borrower or, if
applicable, the General Partner and also requires the vote of the Independent
Directors therewith, unless at the time of such action there shall be at least
two members who are Independent Directors.
     (xviii) Borrower and, if applicable, each General Partner has paid and
shall pay the salaries of their own employees and has maintained and shall
maintain a sufficient number of employees in light of their contemplated
business operations
     (xix) Borrower shall, and shall cause its Affiliates to, and Borrower has
and has caused its Affiliates to, conduct its business so that the assumptions
made with respect to Borrower and, if applicable, each General Partner, in that
certain opinion letter relating to substantive non-consolidation dated the date
hereof (the “Insolvency Opinion”) delivered in connection with the Loan shall be
true and correct in all respects.
Notwithstanding anything to the contrary contained in this Section 2.02(g),
provided Borrower is a Delaware single member limited liability company which
satisfies the single purpose bankruptcy remote entity requirements of each
Rating Agency for a single member limited liability company, the foregoing
provisions of this Section 2.02(g) shall not apply to the General Partner.
     (h) No Default. No Event of Default or, to Borrower’s knowledge, Default
has occurred and is continuing or would occur as a result of the consummation of
the transactions contemplated by the Loan Documents. Borrower is not in default
in the payment or performance of any of its Contractual Obligations in any
material respect.
     (i) Governmental Consents and Approvals. Borrower and, if applicable, each
General Partner, have obtained or made all necessary (i) consents, approvals and
authorizations, and registrations and filings of or with all Governmental
Authorities and (ii) consents, approvals, waivers and notifications of partners,
stockholders, members, creditors, lessors and other nongovernmental Persons, in
each case, which are required to be obtained or made by Borrower or, if
applicable, the General Partner, in connection with the execution and delivery
of, and the performance by Borrower of its obligations under, the Loan
Documents.
     (j) Investment Company Act Status, etc. Borrower is not (i) an “investment
company,” or a company “controlled” by an “investment company,” as such terms
are defined in the Investment Company Act of 1940, as amended, (ii) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended, or (iii) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
     (k) Compliance with Law. To Borrower’s knowledge, Borrower is and shall
remain in compliance with all Legal Requirements to which it or the Collateral
are subject, including,

9



--------------------------------------------------------------------------------



 



without limitation, all Environmental Statutes (except as previously disclosed
in the Environmental Report), the Americans with Disabilities Act (except as
previously disclosed in the engineering report relating to the Property
delivered to Lender in connection with the origination of the Loan), the
Occupational Safety and Health Act of 1970 and ERISA.
     (l) Transaction Brokerage Fees. Borrower has not dealt with any financial
advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Agreement. All brokerage
fees, commissions and other expenses payable in connection with the transactions
contemplated by the Loan Documents have been paid in full by Borrower
contemporaneously with the execution of the Loan Documents and the funding of
the Loan. Borrower hereby agrees to indemnify and hold Lender harmless for, from
and against any and all claims, liabilities, costs and expenses of any kind in
any way relating to or arising from (i) a claim by any Person that such Person
acted on behalf of Borrower in connection with the transactions contemplated
herein or (ii) any breach of the foregoing representation. The provisions of
this subsection (l) shall survive the repayment of the Loan.
     (m) Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of “purchasing” or “carrying” any “margin stock” within
the meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purposes prohibited by Legal Requirements or by the terms and conditions
of the Loan Documents.
     (n) Pending Litigation. There are no actions, suits or proceedings pending
or, to the best knowledge of Borrower, threatened against or affecting Borrower,
Guarantor or the Premises in any court or before any Governmental Authority
which if adversely determined either individually or collectively has or is
reasonably likely to have a Material Adverse Effect.
     (o) Solvency; No Bankruptcy. Each of Borrower and, if applicable, the
General Partner, (i) is and has at all times been Solvent and will remain
Solvent immediately upon the consummation of the transactions contemplated by
the Loan Documents and (ii) is free from bankruptcy, reorganization or
arrangement proceedings or a general assignment for the benefit of creditors and
is not contemplating the filing of a petition under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
such Person’s assets or property and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it or, if applicable, the
General Partner. None of the transactions contemplated hereby will be or have
been made with an intent to hinder, delay or defraud any present or future
creditors of Borrower and Borrower has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. Borrower’s assets do not,
and immediately upon consummation of the transaction contemplated in the Loan
Documents will not, constitute unreasonably small capital to carry out its
business as presently conducted or as proposed to be conducted. Borrower does
not intend to, nor believe that it will, incur debts and liabilities beyond its
ability to pay such debts as they may mature.
     (p) Use of Proceeds. The proceeds of the Loan shall be applied by Borrower
to, inter alia, (i) acquire an interest in the Collateral and (ii) pay certain
transaction costs incurred by Borrower in connection with the Loan. No portion
of the proceeds of the Loan will be used for

10



--------------------------------------------------------------------------------



 



family, personal, agricultural or household use.
     (q) Tax Filings. Borrower and, if applicable, each General Partner, have
filed all federal, state and local tax returns required to be filed and have
paid or made adequate provision for the payment of all federal, state and local
taxes, charges and assessments payable by Borrower and, if applicable, the
General Partners. Borrower and, if applicable, the General Partners, believe
that their respective tax returns properly reflect the income and taxes of
Borrower and said General Partner, if any, for the periods covered thereby,
subject only to reasonable adjustments required by the Internal Revenue Service
or other applicable tax authority upon audit.
     (r) Not Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.
     (s) ERISA (i) Neither Borrower nor Guarantor is, or is acting on behalf of:
(a) an “employee benefit plan” within the meaning of Section 3(3) of ERISA, that
is subject to Part 4 of Title I of ERISA; (b) a “plan” within the meaning of
section 4975(e)(1) of the Code that is subject to section 4975 of the Code or
(c) any other entity that is deemed under applicable law to hold the assets of a
plan described in (a) or (b) and this representation shall be deemed to be
continuing in nature for all periods that this Agreement is in effect. Each Plan
is in compliance with, and has been administered in all material respects in
compliance with, its terms and the applicable provisions of ERISA, the Code and
any other applicable Legal Requirement, except to the extent the foregoing could
not have a Material Adverse Effect, and no event or condition has occurred and
is continuing as to which Borrower would be under an obligation to furnish a
report to Lender under clause (ii)(A) of this Section. With respect to each Plan
maintained or contributed to by Borrower, Guarantor or any ERISA Affiliate
thereof (a) there is no actual or contingent material liability of Borrower,
Guarantor or any ERISA Affiliate under Title IV of ERISA or Section 412 of the
Code to any person or entity, including the Pension Benefit Guaranty
Corporation, IRS, any such Plan or participants (or their beneficiaries) in any
such Plan (other than the obligation to pay routine benefit claims when due
under the terms of such Plan), (b) the assets of Borrower or Guarantor have not
been subject to a lien under ERISA or the Code and (c) there is no basis for
such material liability or the assertion of any such lien with respect to the
assets of Borrower or Guarantor as the result of or after the consummation of
the transactions contemplated by this Agreement. Except to the extent the
following could not have a Material Adverse Effect, no Welfare Plan provides or
will provide benefits, including, without limitation, death or medical benefits
(whether or not insured) with respect to any current or former employee of
Borrower or Guarantor beyond his or her retirement or other termination of
service other than (A) coverage mandated by applicable law, (B) death or
disability benefits that have been fully provided for by fully paid up insurance
or (C) severance benefits.
          (ii) Borrower will furnish to Lender as soon as possible, and in any
event within ten (10) days after Borrower knows or has reason to believe that
any of the events or conditions specified below with respect to any Plan,
Welfare Plan or Multiemployer Plan has occurred or exists, an Officer’s
Certificate setting forth details respecting such event or condition and the
action, if any, that Borrower or its ERISA Affiliate proposes to take with
respect thereto (and a copy of any report or notice required to be filed with or
given to PBGC (or any other relevant Governmental Authority)) by Borrower or an
ERISA Affiliate with respect to such

11



--------------------------------------------------------------------------------



 



event or condition, if such report or notice is required to be filed with the
PBGC or any other relevant Governmental Authority:
          (A) any reportable event, as defined in Section 4043 of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code and
of Section 302(e) of ERISA, shall be a reportable event regardless of the
issuance of any waivers in accordance with Section 412(d) of the Code), and any
request for a waiver under Section 412(d) of the Code for any Plan;
          (B) the distribution under Section 4041 of ERISA of a notice of intent
to terminate any Plan or any action taken by Borrower or an ERISA Affiliate to
terminate any Plan;
          (C) the institution by PBGC of proceedings under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan,
or the receipt by Borrower or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;
          (D) the complete or partial withdrawal from a Multiemployer Plan by
Borrower or any ERISA Affiliate that results in material liability under
Section 4201 or 4204 of ERISA (including the obligation to satisfy secondary
liability as a result of a purchaser default) or the receipt by Borrower or any
ERISA Affiliate of notice from a Multiemployer Plan that it is in reorganization
or insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;
          (E) the institution of a proceeding by a fiduciary of any
Multiemployer Plan against Borrower or any ERISA Affiliate to enforce
Section 515 of ERISA, which proceeding is not dismissed within thirty (30) days;
          (F) the adoption of an amendment to any Plan that, pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA, would result in the loss of
tax-exempt status of the trust of which such Plan is a part if Borrower or an
ERISA Affiliate fails to timely provide security to the Plan in accordance with
the provisions of said Sections;
          (G) the imposition of a lien or a security interest in connection with
a Plan; or
          (H) Borrower or Guarantor permits any Welfare Plan to provide
benefits, including without limitation, medical benefits (whether or not
insured), with respect to any current or former employee of Borrower or
Guarantor beyond

12



--------------------------------------------------------------------------------



 



his or her retirement or other termination of service other than (1) coverage
mandated by applicable law, (2) death or disability benefits that have been
fully provided for by paid up insurance or otherwise or (3) severance benefits.
          (iii) Borrower shall not knowingly engage in or permit any transaction
in connection with which Borrower or Guarantor could be subject to either a
material civil penalty or tax assessed pursuant to Section 502(i) or 502(l) of
ERISA or Section 4975 of the Code, to the extent it could have a Material
Adverse Effect, permit any Welfare Plan to provide benefits, including without
limitation, medical benefits (whether or not insured), with respect to any
current or former employee of Borrower or Guarantor beyond his or her retirement
or other termination of service other than (A) coverage mandated by applicable
law, (B) death or disability benefits that have been fully provided for by paid
up insurance or otherwise or (C) severance benefits, permit the assets of
Borrower or Guarantor to become “plan assets”, as defined under ERISA
Section 3(42) and regulations promulgated thereunder or, to the extent it could
have a Material Adverse Effect, adopt, amend (except as may be required by
applicable law) or increase the amount of any benefit or amount payable under,
or permit any ERISA Affiliate to adopt, amend (except as may be required by
applicable law) or increase the amount of any benefit or amount payable under,
any employee benefit plan (including, without limitation, any employee welfare
benefit plan) or other plan, policy or arrangement, except for normal increases
in the ordinary course of business consistent with past practice that, in the
aggregate, do not result in a material increase in benefits expense to Borrower,
Guarantor or any ERISA Affiliate.
     (t) Labor Matters. Borrower is not a party to any collective bargaining
agreements and has no employees.
     (u) Borrower’s Legal Status. Borrower’s exact legal name that is indicated
on the signature page hereto, organizational identification number and place of
business or, if more than one, its chief executive office, as well as Borrower’s
mailing address, if different, which were identified by Borrower to Lender and
contained in this Agreement, are true, accurate and complete. Borrower will not
change its name, its place of business or, if more than one place of business,
its chief executive office, or its mailing address or organizational
identification number if it has one without giving Lender at least thirty
(30) days prior written notice of such change, if Borrower does not have an
organizational identification number and later obtains one, Borrower shall
promptly notify Lender of such organizational identification number and Borrower
will not change its type of organization, jurisdiction of organization or other
legal structure.
     (v) Owner’s Legal Status. (A) (i) The fee owner or leasehold owner, as
applicable, of the Premises and the maker of the Mortgage Note is and shall be
Owner, (ii) there are no defaults existing under the Mortgage Loan Documents,
and, to the best of Borrower’s knowledge, there is no event which, but for the
passage of time or the giving of notice, or both, would constitute an event of
default under the Mortgage Loan Documents, (iii) the Mortgage Loan Documents and
the provisions thereof have not been amended, modified or altered in any manner
whatsoever, (iv) the Mortgage constitutes a valid and enforceable first lien
covering the Premises subject only to items set forth as exceptions to or
subordinate matters in the title insurance policy insuring the lien of the
Mortgage, none of which, individually or in the aggregate, materially interfere
with the benefits of the security intended to be provided by the

13



--------------------------------------------------------------------------------



 



Mortgage, materially and adversely affect the value of the Premises, impair the
use or operation of the Premises for the use currently being made thereof or
impair Borrower’s ability to pay its obligations in a timely manner (such items
being the “Permitted Encumbrances”), (v) the Premises are improved and
income-producing and the improvements located thereon have not been damaged by
fire or other casualty, (vi) no condemnation or other eminent domain proceedings
have been commenced with respect to the Premises and Borrower has no knowledge
that any such proceedings are contemplated, (vii) Borrower knows of no fact or
circumstance which would affect the enforceability, validity or priority of the
Mortgage Loan Documents, or which would affect the ability or willingness of
Owner and any other Person liable under the Mortgage Loan Documents to continue
to perform and observe the terms, covenants and provisions of the Mortgage Loan
Documents, (viii) the unpaid principal balance of the Mortgage Note as of the
date of this Agreement is as set forth on Exhibit B attached hereto.
          (B) (i) there are no defaults existing under the Senior Mez Note, the
Intermediate Mez Note, the Senior Mez Loan Agreement, the Intermediate Mez Loan
Agreement, the other Senior Mez Loan Documents or the other Intermediate Mez
Loan Documents and, to the best of Borrower’s knowledge, there is no event
which, but for the passage of time or the giving of notice, or both, would
constitute an event of default under the Senior Mez Loan Documents or the
Intermediate Mez Loan Documents, (ii) none of the Senior Mez Loan Documents or
the Intermediate Mez Loan Documents or the provisions thereof have been amended,
modified or altered in any manner whatsoever, (iii) Borrower knows of no fact or
circumstance which would affect the enforceability, validity or priority of the
Senior Mez Loan Documents or the Intermediate Mez Loan Documents, or which would
affect the ability or willingness of Senior Mez Borrower, Intermediate Mez
Borrower and any other Person liable under the Senior Mez Loan Documents or the
Intermediate Mez Loan Documents to continue to perform and observe the terms,
covenants and provisions of the Senior Mez Loan Documents and the Intermediate
Mez Loan Documents, (iv) the unpaid principal balance of the Senior Mez Note and
the Intermediate Mez Note as of the date of this Agreement are as set forth on
Exhibit B attached hereto.
     (w) Title. Borrower (i) is the record and beneficial owner of, and has good
and marketable title to, (x) the Equity Interests set forth in Schedule 1
attached hereto and (y) all of the other Collateral owned by Borrower as of the
date hereof, and (ii) will have good and marketable title to the Equity
Interests and all other Collateral hereafter acquired, in any case, free and
clear of all claims, liens, options and encumbrances of any kind, and Borrower
has the right and authority to pledge and assign its portion of the Equity
Interests and grant a security interest therein as herein provided.
     (x) Securities Laws. The transactions contemplated by this Agreement do not
violate and do not require that any filing, registration or other act be taken
with respect to any and all laws pertaining to the registration or transfer of
securities, including without limitation the Securities Act of 1933, as amended,
and the Securities and Exchange Act of 1934, as amended, and any and all rules
and regulations promulgated thereunder (collectively, the “Securities Laws”), as
such laws are amended and in effect from time to time, and none of the Equity
Interests in the Partnerships or LLCs are represented by any “certificated
security” as that term is defined in Section 8-102 of the UCC. Borrower shall at
all times comply with the Securities Laws as the same pertain to all or any
portion of the Collateral or any of the transactions

14



--------------------------------------------------------------------------------



 



contemplated by this Agreement. Lender agrees not to take any action with
respect to the Collateral that, without the consent of Borrower, requires
Borrower to file a registration statement with the SEC or apply to qualify a
sale of a security under the securities laws of any state.
     (y) Ownership Structure. The ownership chart attached hereto as Schedule 2
is true, correct and complete as of the Closing Date. Except as set forth on
Schedule 2, no other Person has any direct or indirect interest in Owner, Senior
Mez Borrower, Intermediate Mez Borrower or Borrower.
     (z) Control of Owner. Borrower has the power and authority and the
requisite ownership interests to control the actions of Owner and at all times
during the term of the Loan shall maintain the power and authority to control
the actions of Owner.
     (aa) Representations and Warranties of Owner. (i) All of the
representations and warranties of Owner or any Affiliate of Owner under the
Mortgage Loan Documents are true, complete and correct in all material respects,
(ii) all of the representations and warranties of Senior Mez Borrower or any
Affiliate of Senior Mez Borrower under the Senior Mez Loan Documents are true,
complete and correct in all material respects and (iii) all of the
representations and warranties of Intermediate Mez Borrower or any Affiliate of
Intermediate Mez Borrower under the Intermediate Mez Loan Documents are true,
complete and correct in all material respects.
     (bb) Management Agreement. The Management Agreement is in full force and
effect. There is no default, breach or violation existing under the Management
Agreement, and no event has occurred (other than payments due but not yet
delinquent) that, with the passage of time or the giving of notice, or both,
would constitute a default, breach or violation thereunder, by either party
thereto.
     (cc) Operating Company Status. Borrower qualifies as an “operating
company,” as such term is defined in the regulation issued by the U.S.
Department of Labor known as the “plan assets regulation,” 29 C.F.R. §2510.3-101
and, as long as the Loan is outstanding, Borrower will remain at all times an
operating company, as so defined.
     (dd) Affiliation. Neither Borrower nor Operating Tenant, nor any Affiliate
of Borrower or Operating Tenant is an Affiliate of Lender.
     (ee) Insurance. Borrower has obtained and delivered, or has caused Owner to
obtain and deliver, to Lender certified copies of all insurance policies
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. Borrower has not, and to the best of Borrower’s knowledge no
other Person has, done by act or omission anything which would impair the
coverage of any such policy.
     (ff) Absence of UCC Financing Statements, Etc. Except with respect to the
Mortgage Loan Documents and the Loan Documents, there is no financing statement,
security agreement, chattel mortgage, real estate mortgage or other document
filed or recorded with any filing records, registry, or other public office,
that purports to cover, affect or give notice of any present or possible future
lien on, or security interest or security title in the interest in the Premises
or

15



--------------------------------------------------------------------------------



 



any of the Collateral.
     (gg) Financial Information. All financial data that has been delivered by
Borrower to Lender (i) is true, complete and correct in all material respects,
(ii) accurately represents the financial condition and results of operations in
all material respects of the Persons covered thereby as of the date on which the
same shall have been furnished, and (iii) in the case of audited financial
statements, has been prepared in accordance with GAAP and the Uniform System of
Accounts (or such other accounting basis as is reasonably acceptable to Lender)
throughout the periods covered thereby. As of the date hereof, neither Borrower
nor, if applicable, any General Partner, has any material contingent liability,
material liability for taxes or other unusual or forward commitment not
reflected in such financial statements delivered to Lender. Since the date of
the last financial statements delivered by Borrower to Lender, except as
otherwise disclosed in such financial statements or notes thereto, there has
been no change in the assets, liabilities or financial position of Borrower,
Owner nor, if applicable, any General Partner, or in the results of operations
of Borrower or Owner which would have a Material Adverse Effect. None of
Borrower, Owner nor, if applicable, any General Partner, has incurred any
obligation or liability, contingent or otherwise not reflected in such financial
statements which would have a Material Adverse Effect.
     (hh) Collateral. Borrower (i) represents and warrants to Lender that the
Collateral constitutes a “general intangible” (as defined in
Section 9-102(a)(42) of the UCC); and (ii) Borrower covenants and agrees that
(A) the Collateral is not and will not be dealt in or traded on securities
exchanges or securities markets, (B) the terms of the Collateral do not and will
not provide that they are securities governed by the UCC, (C) the Collateral is
not and will not be investment company securities within the meaning of
Section 8-103 of the UCC and (D) Borrower shall not cause or permit any
interests in the Collateral to be certificated and delivered to any Person other
than Lender.
     (ii) Lockbox Account.
          (i) Pursuant to the irrevocable direction letter delivered by Borrower
to Intermediate Mez Borrower on the Closing Date, Borrower shall direct
Intermediate Mez Borrower to cause all Remaining Rents after payments due under
the Intermediate Mez Loan Documents have been paid to be deposited into the
Lockbox Account;
          (ii) there are no other accounts maintained by Owner, Borrower or any
other Person with respect to the collection of rents, revenues, proceeds or
other income from the Premises or for the collection of Rents, except for
accounts established by the Manager pursuant to the Management Agreement, the
Collection Account and the Central Account and the Lockbox Account and lockbox
accounts established pursuant to the Senior Mez Loan Agreement and the
Intermediate Mez Loan Agreement; and
          (iii) so long as any of the Debt shall be outstanding, neither
Borrower, Owner nor any other Person shall open any other accounts with respect
to the collection of rents, revenues, proceeds or other income from the Premises
or for the collection of Rents (other than accounts permitted pursuant to the
terms of the Mortgage which are opened in the name of Manager).

16



--------------------------------------------------------------------------------



 



     (jj) Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering
Laws. (i) None of Borrower, General Partner, any Guarantor, or any Person who
owns any equity interest in or Controls Borrower, General Partner or any
Guarantor currently is identified on the OFAC List or otherwise qualifies as a
Prohibited Person, and Borrower has implemented procedures, approved by General
Partner, to ensure that no Person who now or hereafter owns an equity interest
in Borrower or General Partner is a Prohibited Person or Controlled by a
Prohibited Person, (ii) no proceeds of the Loan will be used to fund any
operations in, finance any investments or activities in or make any payments to,
Prohibited Persons, and (iii) none of Borrower, General Partner, or any
Guarantor are in violation of any Legal Requirements relating to anti-money
laundering or anti-terrorism, including, without limitation, Legal Requirements
related to transacting business with Prohibited Persons or the requirements of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, and the
related regulations issued thereunder, including temporary regulations, all as
amended from time to time. Notwithstanding the foregoing, with respect to the
holders of shares in publicly traded corporations which hold an equity interest
in Borrower, General Partner or Guarantor and which holders of shares in
publicly traded corporations do not Control Borrower, General Partner or
Guarantor, the representations contained in clauses (i) and (iii) of the
preceding sentence are made to the knowledge of Borrower. No tenant at the
Premises currently is identified on the OFAC List or otherwise qualifies as a
Prohibited Person, and, to the best of Borrower’s knowledge, no tenant at the
Premises is owned or Controlled by a Prohibited Person. Borrower has determined
that Manager has implemented procedures, approved by Borrower, to ensure that no
tenant at the Premises is a Prohibited Person or owned or Controlled by a
Prohibited Person.
     (kk) Perfected Security Interest. Upon the filing of the UCC-1 financing
statements with the Delaware Secretary of State, Lender will have a valid, and
duly perfected first priority, security interest in the Collateral enforceable
as such against all creditors of Borrower and any Persons purporting to purchase
any Pledged Interests and Proceeds from Borrower.
     Section 2.03. Further Acts, Etc. Borrower will, at the cost of Borrower,
and without expense to Lender, do, execute, acknowledge and deliver all and
every such further acts, deeds, conveyances, assignments, notices of
assignments, transfers and assurances as Lender shall, from time to time,
reasonably require for the better assuring, conveying, assigning, transferring,
and confirming unto Lender the property, security interest and rights hereby
given, granted, bargained, sold, alienated, enfeoffed, conveyed, confirmed,
pledged, assigned and hypothecated, or which Borrower may be or may hereafter
become bound to convey or assign to Lender, or for carrying out or facilitating
the performance of the terms of this Agreement or for filing, registering or
recording this Agreement and, on demand, will execute and deliver and hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements, chattel mortgages or comparable security instruments to evidence
more effectively the lien hereof upon the Collateral. Without limiting the
generality of the foregoing, Borrower will: (i) if any Collateral shall be
evidenced by a promissory note or other instrument or chattel paper, deliver and
pledge to Lender hereunder such note or instrument or chattel paper duly
indorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance reasonably satisfactory to Lender; (ii) execute or
authenticate and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be necessary

17



--------------------------------------------------------------------------------



 



or desirable and as Lender may request, in order to perfect and preserve the
security interest granted or purported to be granted by Borrower hereunder;
(iii) take all action necessary to ensure that Lender has control of any
Collateral consisting of deposit accounts, electronic chattel paper, investment
property and letter-of-credit rights as provided in Sections 9-104, 9-105, 9-106
and 9-107 of the UCC; and (iv) deliver to Lender evidence that all other action
that Lender may reasonably deem necessary or desirable in order to perfect and
protect the security interest granted or purported to be granted by Borrower
under this Agreement has been taken. Borrower grants to Lender an irrevocable
power of attorney coupled with an interest for the purpose of protecting,
perfecting, preserving and realizing upon the interests granted pursuant to this
Agreement and to effect the intent hereof, all as fully and effectually as
Borrower might or could do; and Borrower hereby ratifies all that Lender shall
lawfully do or cause to be done by virtue hereof; provided, however, that Lender
shall not exercise such power of attorney unless and until Borrower fails to
take the required action within the five (5) Business Day time period stated
above unless the failure to so exercise, could, in Lender’s reasonable judgment,
result in a Material Adverse Effect. Upon (a) receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note
or any other Loan Document which is not of public record, (b) receipt of an
indemnity of Lender related to losses resulting solely from the issuance of a
replacement note or other applicable Loan Document and (c) in the case of any
such mutilation, upon surrender and cancellation of such Note or other
applicable Loan Document, Borrower will issue, in lieu thereof, a replacement
Note or other applicable Loan Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Loan Document in the same principal amount
thereof and otherwise of like tenor.
     Section 2.04. Recording of Agreement, etc. Borrower forthwith upon the
execution and delivery of this Agreement and thereafter, from time to time,
will, at the request of Lender, cause this Agreement, and any security
instrument creating a lien or security interest or evidencing the lien hereof
upon the Collateral and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully protect the
lien or security interest hereof upon, and the interest of Lender in, the
Collateral. Borrower will pay all filing, registration or recording fees, and
all expenses incident to the preparation, execution and acknowledgment of this
Agreement, any additional security instrument with respect to the Collateral and
any instrument of further assurance, and all federal, state, county and
municipal, taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of this Agreement, and any security
agreement supplemental hereto, or any instrument of further assurance, except
where prohibited by law to do so, in which event Lender may declare the Loan to
be immediately due and payable. Borrower shall hold harmless and indemnify
Lender, and its successors and assigns, against any liability incurred as a
result of the imposition of any tax on the making and recording of this
Agreement.
     Section 2.05. Cost of Defending and Upholding Lien. If any action or
proceeding is commenced to which Lender is made a party relating to the Loan
Documents and/or the Collateral or Lender’s interest therein or in which it
becomes necessary to defend or uphold the lien of this Agreement or any other
Loan Document, Borrower shall, on demand, reimburse Lender for all expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by Lender in connection therewith, and such sum, together with interest
thereon at the Default Rate from and after such demand until fully paid, shall
constitute a part of

18



--------------------------------------------------------------------------------



 



the Loan.
     Section 2.06. Financial Reports. Borrower shall keep accurate and complete
books, records and accounts in accordance with generally accepted accounting
principles (“GAAP”) (or such other accounting basis reasonably acceptable to
Lender) consistently applied with respect to the financial affairs of Borrower,
including, but not limited to, the financial affairs of Borrower which relate to
the Collateral and all sums due or which may become due thereunder. Borrower
shall, within thirty (30) days after request and at its sole cost and expense,
deliver to Lender any of such books and records relating to the operation of the
Property and the financial affairs of Borrower as may be reasonably requested by
Lender. Lender shall have the right from time to time at all times during normal
business hours to examine such books, records and accounts at the office of
Borrower or other Person maintaining such books, records and accounts and to
make copies or extracts thereof as Lender shall desire. Borrower will furnish
Lender annually, within one hundred twenty (120) days following the end of each
Fiscal Year of Borrower, with a complete copy of Borrower’s financial statement
covering all of the financial affairs of Borrower for such Fiscal Year and
containing a statement of revenues and expenses, a statement of assets and
liabilities and a statement of Borrower’s equity. Together with Borrower’s
annual financial statements, Borrower shall furnish to Lender an Officer’s
Certificate certifying as of the date thereof (i) that the annual financial
statements accurately represent the results of operations and financial
condition of Borrower all in accordance with GAAP (or such other accounting
basis reasonably acceptable to Lender) consistently applied, (ii) whether there
exists an event or circumstance which constitutes, or which upon notice or lapse
of time or both would constitute, a Default under the Note or any other Loan
Document executed and delivered by Borrower, and if such event or circumstance
exists, the nature thereof, the period of time it has existed and the action
then being taken to remedy such event or circumstance and (iii) audited
financial statements of Ashford Hospitality Trust Inc., which are audited by a
nationally recognized Independent certified public accountant that is acceptable
to Lender in accordance with GAAP (or such other accounting basis reasonably
acceptable to Lender) consistently applied. Borrower shall at all times, whether
or not the Mortgage Loan is outstanding, deliver or shall cause Owner to deliver
to Lender (x) a copy of all financial statements, reports, books, records and
accounts required to be delivered to Mortgage Lender pursuant to the terms of
the Mortgage Loan Documents within the time frames set forth in the Mortgage
Loan Documents for the delivery of such financial statements, reports, books,
records and accounts and (y) at any during which (A) an O&M Operative Period
exists or (B) the Rent under Space Leases exceeds five percent (5%) of the
annual Operating Income, annually, within twenty (20) days following the end of
each year and within twenty (20) days following receipt of such request
therefor, a true, complete and correct rent roll for the Premises, including a
list of which tenants are in default under their respective Major Space Leases,
dated as of the date of Lender’s request, identifying each tenant that has filed
a bankruptcy, insolvency, or reorganization proceeding since delivery of the
last such rent roll, and the arrearages for such tenant, if any, and such rent
roll shall be accompanied by an Officer’s Certificate, dated as of the date of
the delivery of such rent roll, certifying that such rent roll is true, correct
and complete in all material respects as of its date. Borrower acknowledges that
notwithstanding anything to the contrary contained herein or in the Note, all
extension fees will be treated as additional interest.
     Section 2.07. Litigation. Borrower will give prompt written notice to
Lender of any litigation or governmental proceedings pending or threatened (in
writing) against Borrower,

19



--------------------------------------------------------------------------------



 



Owner or Guarantor which might have a Material Adverse Effect and of any claim,
option, lien or encumbrance upon or against all or a portion of the Collateral.
     Section 2.08. Estoppel Certificates. Borrower (a) shall, or shall cause
Owner to, from time to time, request from Mortgage Lender such certificates of
estoppel with respect to compliance by Owner with the terms of the Mortgage Loan
Documents as may be requested by Lender and required to be given by Mortgage
Lender pursuant to the Mortgage Loan Documents; (b) shall, or shall cause
Intermediate Mez Borrower to, from time to time, request from Intermediate Mez
Lender such certificates of estoppel with respect to compliance by Intermediate
Mez Borrower with the terms of the Intermediate Mez Loan Documents as may be
reasonably requested by Lender and required to be given by Intermediate Mez
Lender pursuant to the Intermediate Mez Loan Documents; and (c) shall, or shall
cause Senior Mez Borrower to, from time to time, request from Senior Mez Lender
such certificates of estoppel with respect to compliance by Senior Mez Borrower
with the terms of the Senior Mez Loan Documents as may be reasonably requested
by Lender and required to be given by Senior Mez Lender pursuant to the Senior
Mez Loan Documents.
     Section 2.09. Budget. Borrower shall submit to Lender for Lender’s written
approval (provided that such approval shall only be required in the event that
Borrower or any Affiliate of Borrower has the right to approve any such budget
pursuant to the terms of the Management Agreement) not to be unreasonably
withheld, an annual budget (the “Annual Budget”) within ten (10) Business Days
after receipt thereof from Manager, in form satisfactory to Lender setting forth
in reasonable detail budgeted monthly operating income and monthly operating
capital and other expenses for the Premises. In the event Lender shall have the
right to approve such Annual Budget and Lender objects to the proposed Annual
Budget submitted by Borrower, Lender shall advise Borrower of such objections
within fifteen (15) days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall, within
three (3) days after receipt of notice of any such objections, revise such
Annual Budget and resubmit the same to Lender. Lender shall advise Borrower of
any objections to such revised Annual Budget within ten (10) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall revise the same in accordance with the process
described herein until Lender approves an Annual Budget, provided, however, that
if Lender shall not advise Borrower of its objections to any proposed Annual
Budget within the applicable time period set forth in this Section, then such
proposed Annual Budget shall be deemed approved by Lender. If Lender has the
right to approve the Annual Budget pursuant to the terms of the Management
Agreement, until such time that Lender approves a proposed Annual Budget, the
most recently Approved Annual Budget shall, except as otherwise provided in the
Management Agreement, apply; provided that, such Approved Annual Budget shall be
adjusted to reflect actual increases in Basic Carrying Costs and utilities
expenses. In the event that Owner must incur an Extraordinary Expense, then
Borrower shall promptly deliver to Lender a reasonably detailed explanation of
such proposed Extraordinary Expense which, if Borrower has the right to approve
such expenditures pursuant to the terms of the Management Agreement, shall be
subject to Lender’s approval, which approval may be granted or denied in
Lender’s reasonable discretion.
     Section 2.10. Failure To Deliver Financial Reports. In the event that
Borrower fails to deliver any of the financial statements, reports or other
information required to be delivered to

20



--------------------------------------------------------------------------------



 



Lender pursuant to this Agreement on or prior to their due dates, and any such
failure shall continue for ten (10) days following notice thereof from Lender,
Borrower shall pay to Lender on each Payment Date for each month or portion
thereof that any such financial statement, report or other information remains
undelivered, an administrative fee in the amount of Two Thousand Five Hundred
Dollars ($2,500) in the aggregate for all failures occurring in any applicable
month. Borrower agrees that such administrative fee (i) is a fair and reasonable
fee necessary to compensate Lender for its additional administrative costs and
increased costs relating to Borrower’s failure to deliver the aforementioned
statements, reports or other items as and when required hereunder and (ii) is
not a penalty.
     Section 2.11. Transfers, Etc. (a) Borrower shall not, without the prior
consent of Lender, in any manner allow a Transfer (other than a Permitted
Transfer (provided no transfer pursuant to clause (c) of the definition thereof
shall result in the transfer of direct interests in Owner, Intermediate Mez
Borrower or Senior Mez Borrower)) to occur or enter into any agreement which
expressly restricts Borrower from making amendments, modifications or waivers to
the Loan Documents. Without the express prior written consent of Lender,
Borrower shall not, and shall not cause or permit Owner, Intermediate Mez
Borrower or Senior Mez Borrower to, enter into any consensual sale or other
similar transaction with respect to the Property or impair or otherwise
adversely affect the interests of Lender in the Collateral or any portion
thereof or any interest therein other than in connection with a Release pursuant
to Section 15.02 of the Mortgage and Section 2.11(b) hereof.
     (b) Notwithstanding the provisions of Section 2.11(a), any Release made in
accordance with the terms of Section 15.02 of the Mortgage, the transfer of
interests by Senior Mez Borrower pursuant to Section 2.11 of the Senior Mez Loan
Agreement and the transfer of interests by Intermediate Mez Borrower pursuant to
Section 2.11 of the Intermediate Mez Loan Agreement, shall be a permitted
Transfer hereunder and shall not require the consent of Lender provided that
(i) no Event of Default shall have occurred and be continuing, (ii) Borrower and
each General Partner is and shall continue after such Release to be in
compliance with the requirements of Section 2.02(g) hereof, (iii) Owner and
Operating Tenant are and shall continue after such Release to be in compliance
with the requirements of Section 2.02(g) of the Mortgage, (iv) Lender shall have
received no less than thirty (30) days prior written notice of such Release,
(v) the Release shall have been consummated in accordance with the terms of the
Mortgage, and (vi) upon or prior to such Release, Borrower shall repay a portion
of the principal amount of the Loan in an amount equal to 110% of the Mez
Allocated Loan Amount with respect to the Cross-collateralized Property to be
released in connection with such Release together with any sums, if any,
required to be paid pursuant to Section 6.01(b)(v) hereof.
     Section 2.12. Sums Held In Trust. To the extent Borrower receives any sums
it is not otherwise entitled to receive pursuant to the terms of this Agreement,
Borrower shall hold all such sums sufficient to discharge all sums due or to
become due on the Debt, in trust for use in payment of the Debt.
     Section 2.13. Notification of Defaults. Borrower shall promptly (and in all
events within one (1) Business Day of obtaining knowledge thereof) notify Lender
of the occurrence of any default under the Mortgage Loan, the Intermediate Mez
Loan or the Senior Mez Loan or of the occurrence of any event, which but for the
passage of time or the giving of notice or both, would

21



--------------------------------------------------------------------------------



 



constitute a default under the Mortgage Loan, the Intermediate Mez Loan or the
Senior Mez Loan.
     Section 2.14. Compliance With Mortgage Loan Documents. (a) Borrower shall
cause Owner to comply with all of the terms, covenants and conditions set forth
in the Mortgage Loan Documents, notwithstanding any waiver or future amendment
of such covenants by Mortgage Lender. Borrower acknowledges that the obligation
to comply with such covenants is separate from, and may be enforced
independently from, the obligations of Owner under the Mortgage Loan Documents,
and, to the extent such term, covenants and conditions require any consents,
approvals or waivers by Mortgage Lender, Lender shall have the same rights to
consent, approve or waive. The provisions of Sections 3.01, 4.01, 7.02(a)
through (c) and 8.01 of the Mortgage are hereby incorporated by reference as if
fully restated herein and shall constitute the direct obligation of Borrower to
either perform or to cause Owner to perform such covenants on behalf of Lender.
     (b) Borrower shall cause Senior Mez Borrower to comply with all of the
terms, covenants and conditions set forth in the Senior Mez Loan Documents,
notwithstanding any waiver or future amendment of such covenants by Senior Mez
Lender. Borrower acknowledges that the obligation to comply with such covenants
is separate from, and may be enforced independently from, the obligations of the
Senior Mez Borrower under the Senior Mez Loan Documents.
     (c) Borrower shall cause Intermediate Mez Borrower to comply with all of
the terms, covenants and conditions set forth in the Intermediate Mez Loan
Documents, notwithstanding any waiver or future amendment of such covenants by
Intermediate Mez Lender. Borrower acknowledges that the obligation to comply
with such covenants is separate from, and may be enforced independently from,
the obligations of the Intermediate Mez Borrower under the Intermediate Mez Loan
Documents.
     Section 2.15. No Change of Accounts. Borrower shall not permit (a) Owner to
change the Collection Account or the Central Account, without the prior written
consent of Lender and Mortgage Lender, (b) Senior Mez Borrower to change the
lockbox account established pursuant to the Senior Mez Loan Agreement without
the prior written consent of Lender, not to be unreasonably withheld, and Junior
Mez Lender or (c) Intermediate Mez Borrower to change the lockbox account
established pursuant to the Intermediate Mez Loan Agreement without the prior
written consent of Lender, not to be unreasonably withheld.
     Section 2.16. Confirmation of Loan Documents, Etc. (a) After request by
Lender, Borrower, within fifteen (15) days and at its expense, will furnish or
will cause Owner, Senior Mezz Borrower and Intermediate Mez Borrower to furnish
to Lender a statement, duly acknowledged and certified, setting forth with
respect to this Agreement, the Note, the Senior Mez Note, the Intermediate Mez
Note and the Mortgage Note, as applicable, (i) the amount of the original
principal amount, and the unpaid principal amount, (ii) the rate of interest,
(iii) the date payments of interest and/or principal were last paid, (iv) any
offsets or defenses to payment, and if any are alleged, the nature thereof,
(v) that no modifications have taken place, or if modified, giving particulars
of such modification and (vi) that there has occurred and is then continuing no
Default or if such Default exists, the nature thereof, the period of time it has

22



--------------------------------------------------------------------------------



 



existed, and the action being taken to remedy such Default.
     (b) Within fifteen (15) days after written request by Borrower, Lender
shall furnish to Borrower a written statement confirming the Principal Amount of
the Loan, the maturity date of the Note and the date to which interest has been
paid.
     Section 2.17. Corporate Actions. Without the prior written consent of
Lender, Borrower will not and will not cause or allow the Corporations, LLCs or
Partnerships at any time, to (and, without limiting the foregoing, will not vote
to enable, or take any other action to permit, the Corporations, LLCs or
Partnerships to):
     (a) make any Distribution or payment during the continuance of an Event of
Default or otherwise in violation of this Agreement or any of the other Loan
Documents; or
     (b) purchase or redeem or obligate itself to purchase or redeem any Equity
Interests, cancel any Equity Interests or issue or authorize to be issued any
additional Equity Interests; or
     (c) merge into or merge or consolidate with any corporation, partnership or
limited liability company or entity or cause itself to dissolve or liquidate its
assets; or
     (d) enter into, or cause or permit any affiliate of any of the
Corporations, LLCs or Partnerships to enter into, (x) any transaction with a
Person or entity affiliated with or related to itself, except upon arms-length
terms and conditions, or (y) any transaction which is motivated by an intent to
evade this Agreement; or
     (e) breach any of the covenants or obligations of the Corporations, LLCs or
Partnerships pursuant to this Agreement.
     Section 2.18. Conduct of Operations. To the extent that such matters are
within the control of Borrower pursuant to the terms of the Organizational
Documents and applicable laws, Borrower shall cause the Corporations, LLCs and
Partnerships to conduct their operations and to manage, protect and preserve
their assets and to act in a commercially reasonable manner to preserve the
value of the Collateral.
     Section 2.19. Voting Rights; Etc. (a) So long as an Event of Default shall
not have occurred and be continuing, Borrower shall be permitted (i) to receive
any and all regular Distributions and dividends paid in cash and in the ordinary
course of business of the Partnerships, the LLCs and the Corporations with
respect to the Equity Interests and (ii) to exercise all voting and other rights
with respect to the Equity Interests as long as no vote shall be cast, or right
exercised or other action taken which would, directly or indirectly, materially
impair the value of any Collateral or which would be inconsistent with or result
in a default under this Agreement or any of the other Loan Documents. Upon the
receipt of a written request from Borrower, Lender shall execute and deliver (or
cause to be executed and delivered) to Borrower all such proxies and other
instruments as Borrower may reasonably request for the purpose of enabling
Borrower to exercise the voting and other rights which it is entitled to
exercise and to receive the dividends or interest payments which it is
authorized to receive and retain pursuant to this Agreement. Upon the occurrence
and during the continuance of an Event of Default, the aforesaid rights shall
immediately and automatically vest in Lender.

23



--------------------------------------------------------------------------------



 



     (b) If Borrower shall receive, by virtue of Borrower’s being or having been
an owner of any Equity Interest, (i) any Distributions or dividends payable in
cash (except such Distributions and dividends permitted to be retained by
Borrower pursuant to sub-section (a) above) or in securities or other property,
or (ii) any Distributions or dividends in connection with a partial or total
liquidation or dissolution or a reclassification, increase or reduction of
capital, capital surplus or paid-in capital, Borrower shall receive the same in
trust for Lender, segregate the same from its other assets and promptly deliver
the same to Lender in the exact form received, with any necessary endorsement
and/or appropriate powers or other instruments of assignment or conveyance, to
be held by Lender as Collateral pursuant to this Agreement.
     Section 2.20. Admission of New Equity. Borrower will not agree to admit any
new or substitute shareholders, members or partners into the Corporations, LLCs
or Partnerships or transfer its interests in the Corporations, LLCs or
Partnerships unless such new shareholder, member or partner executes and
delivers, and agrees to be bound by, an agreement, in form and content
substantially identical to this Agreement, pursuant to which such new
shareholder, member or partner pledges its interests in the Corporations, LLCs
or Partnerships to Lender and such admission is otherwise in accordance with the
terms of the applicable Organizational Documents and the Loan Documents.
     Section 2.21. Proceeds of Collateral. Upon the occurrence and during the
continuance of an Event of Default, all Proceeds of the Collateral received by
Borrower shall be promptly delivered to Lender, in the same form as received,
with the addition only of such endorsements and assignments as may be necessary
to transfer title to Lender, and pending such delivery, such Proceeds shall be
held in trust for Lender; and such Proceeds shall be applied to the Debt in such
order and manner as Lender shall direct in its sole discretion.
     Section 2.22. Admission of Lender As Shareholder, Member, Partner. In the
event that Lender forecloses on the Collateral, notwithstanding anything to the
contrary in the Organizational Documents, the Person that acquires the
Collateral in connection with such foreclosure (whether Lender, a designee or
Affiliate of Lender or any other Person) shall automatically be admitted as a
shareholder, member or partner of the Corporations, LLCs or Partnerships,
respectively, and shall be entitled to receive all benefits and exercise all
rights in connection therewith pursuant to the Organizational Documents;
provided, however, that such Person (whether Lender, a designee or Affiliate of
Lender or any other Person) shall have no liability for matters in connection
with the Equity Interests arising or occurring, directly or indirectly, prior to
such Person becoming a shareholder, member or partner of the Corporations, LLCs
or Partnerships.
     Section 2.23. Purchase of Mortgage Loan, Etc. (a) Neither Borrower nor any
Affiliate thereof or any other Person acting upon their direction or request
shall, directly or indirectly, acquire or agree to acquire, obtain, purchase or
control the Mortgage Loan, or any portion thereof or any interest therein, or
any direct or indirect ownership interest in the holder of, or participant in,
the Mortgage Loan in any manner whatsoever. If, solely by operation of
applicable subrogation law, Borrower or any Affiliate thereof shall be in breach
of or fail to comply with the foregoing, then such breach or failure shall not
be an Event of Default provided that Borrower (a) shall immediately upon
obtaining knowledge thereof notify Lender of such failure or breach, and
(b) shall cause Borrower and Affiliates thereof acquiring any interest in the

24



--------------------------------------------------------------------------------



 



Mortgage Loan Documents (i) not to enforce the Mortgage Loan Documents, and
(ii) upon the request of Lender, to the extent any Borrower or such Affiliate
has the power or authority to do so, to promptly (A) cancel, reconvey and
release its interest in the Mortgage Loan Documents, (B) discontinue and
terminate any enforcement proceeding(s) under the Mortgage Loan Documents and
(C) assign and transfer its interest in the Mortgage Loan Documents to Lender.
     (b) Neither Senior Mez Borrower nor any Affiliate thereof or any other
Person acting upon their direction or request shall, directly or indirectly,
acquire or agree to acquire, obtain, purchase or control the Senior Mez Loan, or
any portion thereof or any interest therein, or any direct or indirect ownership
interest in the holder of, or participant in, the Senior Mez Loan in any manner
whatsoever. If, solely by operation of applicable subrogation law, Senior Mez
Borrower or any Affiliate thereof shall be in breach of or fail to comply with
the foregoing, then such breach or failure shall not be an Event of Default
provided that Senior Mez Borrower (a) shall immediately upon obtaining knowledge
thereof notify Lender of such failure or breach, and (b) shall cause Senior Mez
Borrower and Affiliates thereof acquiring any interest in the Senior Mez Loan
Documents (i) not to enforce the Senior Mez Loan Documents, and (ii) upon the
request of Lender, to the extent any Senior Mez Borrower or such Affiliate has
the power or authority to do so, to promptly (A) cancel, reconvey and release
its interest in the Senior Mez Loan Documents, (B) discontinue and terminate any
enforcement proceeding(s) under the Senior Mez Loan Documents and (C) assign and
transfer its interest in the Senior Mez Loan Documents to Lender.
     (c) Neither Intermediate Mez Borrower nor any Affiliate thereof or any
other Person acting upon their direction or request shall, directly or
indirectly, acquire or agree to acquire, obtain, purchase or control the
Intermediate Mez Loan, or any portion thereof or any interest therein, or any
direct or indirect ownership interest in the holder of, or participant in, the
Intermediate Mez Loan in any manner whatsoever. If, solely by operation of
applicable subrogation law, Intermeidate Mez Borrower or any Affiliate thereof
shall be in breach of or fail to comply with the foregoing, then such breach or
failure shall not be an Event of Default provided that Intermediate Mez Borrower
(a) shall immediately upon obtaining knowledge thereof notify Lender of such
failure or breach, and (b) shall cause Intermediate Mez Borrower and Affiliates
thereof acquiring any interest in the Intermediate Mez Loan Documents (i) not to
enforce the Intermediate Mez Loan Documents, and (ii) upon the request of
Lender, to the extent any Intermediate Mez Borrower or such Affiliate has the
power or authority to do so, to promptly (A) cancel, reconvey and release its
interest in the Intermediate Mez Loan Documents, (B) discontinue and terminate
any enforcement proceeding(s) under the Intermediate Mez Loan Documents and
(C) assign and transfer its interest in the Intermediate Mez Loan Documents to
Lender.
     Section 2.24. Deed-In-Lieu, etc. Without the prior written consent of
Lender, Borrower shall not, and shall not cause or permit Owner to, enter into
any deed-in-lieu or consensual foreclosure or transfer or assignment with or for
the benefit of Mortgage Lender or any of Mortgage Lender’s Affiliates or
designees. Without the express prior written consent of Lender, Borrower shall
not, and shall not cause or permit Owner to, enter into any consensual sale or
transfer or assignment or other similar transaction, impair or otherwise
adversely affect the interests of Lender in the Collateral or any portion
thereof or any interest therein.

25



--------------------------------------------------------------------------------



 



     Section 2.25. Intercreditor Agreement. Borrower acknowledges and agrees
that Lender, Intermediate Mez Lender, Senior Mez Lender and Mortgage Lender have
entered into an intercreditor agreement regarding their respective rights under
the Mortgage Loan, Intermediate Mez Loan, Senior Mez Loan and Loan (the
“Intercreditor Agreement”). Borrower acknowledges and agrees that: (a) no Person
other than Lender, Intermediate Mez Lender, Senior Mez Lender and Mortgage
Lender has any rights whatsoever, direct or indirect, beneficial or otherwise,
under the Intercreditor Agreement and Borrower is not a third party beneficiary
thereof; (b) Lender, Intermediate Mez Lender, Senior Mez Lender and Mortgage
Lender may amend, modify, cancel, terminate, supplement or waive the
Intercreditor Agreement at any time without notice to, or the consent of
Borrower, Owner or any other Person, and (c) except as expressly set forth in
this Agreement, any restriction or other agreement between Lender, Intermediate
Mez Lender, Senior Mez Lender and Mortgage Lender set forth in the Intercreditor
Agreement is personal between Lender, Intermediate Mez Lender, Senior Mez Lender
and Mortgage Lender and, as between Lender, on the one hand, and Borrower, on
the other hand, no such agreement or restriction will be deemed to benefit or
otherwise modify any of the rights of Lender under the Loan Documents.
     Section 2.26. Payment of Impositions. Borrower shall pay and discharge all
taxes now or hereafter imposed on it, or its income or profits, on any of its
property or upon the liens provided for herein prior to the date on which
penalties attach thereto; provided that Borrower shall have the right to contest
the validity or amount of any such tax in good faith and by proper proceedings.
Borrower shall promptly pay any valid, final judgment enforcing any such tax and
cause the same to be satisfied of record.
     Section 2.27. Central Cash Management. (a) All amounts paid by the issuer
of the Rate Cap Agreement (the “Counterparty”) to Borrower or Lender, together
with all rents, issues, profits, insurance proceeds, condemnation proceeds,
refinancing proceeds and all other sums received with respect to the Premises or
distributed with respect to the Equity Interests after all sums which are then
due and payable have been paid to Mortgage Lender pursuant to the terms of the
Mortgage Loan Documents, to Senior Mez Lender pursuant to the terms of the
Senior Mez Loan Agreement and to Intermediate Mez Lender pursuant to the terms
of the Intermediate Mez Loan Agreement (collectively, “Remaining Rents”), shall
be paid by federal wire transfer or automatic clearing house funds (“ACH”) to
Lender and shall be deposited immediately into an Eligible Account located at a
bank satisfactory to Lender (the “Lockbox Account”). Lender has established the
Lockbox Account in the name of Lender as secured party. The Lockbox Account
shall be under the sole dominion and control of Lender. The Lockbox Account
shall contain the Debt Service Payment Account (an “Account” and together with
the other accounts now or hereafter required to be established pursuant to this
Section 2.27, collectively, the “Accounts”) to which certain funds shall be
allocated and from which disbursements shall be made pursuant to the terms of
the Lockbox Agreement. Borrower hereby irrevocably directs and authorizes Lender
to withdraw funds from the Lockbox Account, all in accordance with the terms and
conditions of the Lockbox Agreement. Borrower shall have no right of withdrawal
in respect of the Lockbox Account. Each transfer of funds to be made hereunder
shall be made only to the extent that funds are on deposit in the Lockbox
Account, and Lender shall have no responsibility to make additional funds
available in the event that funds on deposit are insufficient. Subject to the
rights of Senior Mez Lender pursuant to the terms of the Senior Mez Loan
Agreement and Intermediate Mez Lender pursuant to the terms of the Intermediate
Mez Loan Agreement,

26



--------------------------------------------------------------------------------



 



Borrower shall enter into or shall cause Owner to enter into a substitute cash
management agreement and related lockbox agreement (collectively, the
“Substitute CMA Agreements”) with substantially the same terms as the agreements
entered into as of the date hereof in connection with the Mortgage Loan as a
condition to the satisfaction of the Mortgage Loan or if Mortgage Lender is not
requiring that sums be deposited into any Sub-Accounts or Escrow Accounts. Such
substitute agreements shall provide that all Remaining Rents shall be deposited
into the Lockbox Account for disbursement in accordance with the terms of the
Substitute CMA Agreements, the Lockbox Agreement (as amended to conform with the
Substitute CMA Agreements) and this Agreement. Additionally, on or before the
Closing Date, Borrower shall establish or cause Owner to establish such escrow
and reserve accounts and deposit such amounts into such accounts as required
pursuant to the terms of the Mortgage Loan Documents. After the occurrence and
during the continuance of an Event of Default, the funds on deposit in the
Lockbox Account, and all other funds received by Lender in respect of the Loan,
shall be disbursed and applied in such order and such manner as Lender shall
elect in its sole discretion. If Borrower shall receive any Remaining Rents
other than in accordance with this Agreement, Borrower shall hold all such
payments in trust for Lender, will not co-mingle such payments with other funds
of Borrower, and will immediately pay and deliver in kind, all such payments
directly to Lender for application by Lender in accordance with this Agreement.
     (b) Borrower shall maintain the Rate Cap Agreement at all times during the
term of the Loan and pay all fees, charges and expenses incurred in connection
therewith. Borrower shall comply with all of its obligations under the terms of
the Rate Cap Agreement. All amounts paid by the Counterparty to Borrower or
Lender shall be deposited immediately into the Lockbox Account. Borrower shall
take all actions reasonably requested by Lender to enforce Lender’s rights under
the Rate Cap Agreement in the event of a default by the Counterparty. In the
event that (a) the long-term unsecured debt obligations of the Counterparty are
downgraded by the Rating Agency below “A+” or its equivalent or (b) the
Counterparty shall default in any of its obligations under the Rate Cap
Agreement, Borrower shall, at the request of Lender, promptly but in all events
within five (5) Business Days, replace the Rate Cap Agreement with an agreement
having identical payment terms and maturity as the Rate Cap Agreement and which
is otherwise in form and substance substantially similar to the Rate Cap
Agreement and otherwise acceptable to Lender with a cap provider, the long-term
unsecured debt of which is rated at least “AA-” (or its equivalent) by each
Rating Agency, or which will allow each Rating Agency to reaffirm their then
current ratings of all rated certificates issued in connection with the
Securitization. In the event that Borrower fails to maintain the Rate Cap
Agreement as provided in this Section, Lender may purchase the Rate Cap
Agreement and the cost incurred by Lender in connection therewith shall be paid
by Borrower to Lender with interest thereon at the Default Rate from the date
such cost is incurred until such cost is paid by Borrower to Lender.
     (c) Subject to the rights of Senior Mez Lender and Intermediate Mez Lender,
(i) during the existence of an Event of Default or (ii) if Owner would be
required to deposit sums into the Sub-Accounts or Escrow Accounts pursuant to
the terms of the Mortgage (as it exists as of the Closing Date), but such sums
are not being deposited into the Sub-Accounts or Escrow Accounts, Borrower shall
establish and maintain one or more sub-accounts of the Lockbox Account into
which Remaining Rents shall be deposited for the purposes of paying Basic
Carrying Costs, Recurring Replacement Expenditures and Operating Expenses. In
connection therewith, Borrower and Lender shall modify the Lockbox Agreement to
provide that, if sums

27



--------------------------------------------------------------------------------



 



are required to be deposited into the Lockbox Account pursuant to this
Section 2.27(c), such funds shall be allocated in the order of priority set
forth in Section 5.05 of the Mortgage and Borrower hereby irrevocably appoints
Lender as its attorney-in-fact, coupled with an interest, to execute any such
amendment to the Lockbox Agreement. The amounts to be deposited in such
sub-accounts shall equal the amounts required to be deposited in the
Sub-Accounts and Escrow Accounts pursuant to the terms of the Mortgage (as in
effect on the Closing Date or as amended with Lender’s approval) and sums
deposited into such sub-accounts may be released on the same terms and
conditions as set forth in the Mortgage (as in effect on the Closing Date or as
amended with Lender’s approval).
     (d) Borrower hereby agrees for the benefit of itself, Senior Mez Borrower,
Intermediate Mez Borrower and Owner that all payments actually received by
Lender shall be deemed payments to Borrower by Senior Mez Borrower, Intermediate
Mez Borrower and Owner. Lender shall apply any and all such payments actually
received by Lender for application in accordance with this Agreement. After
payment of all sums due and payable with respect to the Loan, Lender shall
return to Borrower that portion of any payments actually received by Lender from
Borrower, Senior Mez Borrower, Intermediate Mez Borrower or Owner which is
required to be paid to Borrower pursuant to the Loan Documents together with, in
the event of a Release made in accordance with the provisions of Section 2.11(b)
hereof, any funds held by Lender pursuant to Section 2.27(c) hereof which are
allocable to the portion of the Property which is the subject of the Release.
     Section 2.28. Certain Additional Rights of Lender. Notwithstanding anything
to the contrary which may be contained in this Agreement, Lender shall have:
     (a) the right to routinely consult on a regular basis (no less frequently
than quarterly) with and advise Borrower’s management regarding the significant
business activities and business and financial developments of Borrower,
provided, however, that such consultations shall not include discussions of
environmental compliance programs or disposal of hazardous substances, and,
provided, further, that Lender shall have the right to call special meetings at
any reasonable times;
     (b) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to restrict financing to be obtained in
connection with future property transactions, refinancing of any acquisition
financings, and unsecured debt unless the Loan has been paid in full or such
transactions, financings or debt are incurred in connection with a portion of
the Property which was the subject a release pursuant to Section 2.11 hereof;
     (c) the right, without restricting any other right of Lender under this
Agreement (including any similar right), to restrict, upon the occurrence of an
Event of Default, Borrower’s payments of management, consulting, director or
similar fees to Affiliates of Borrower (or their personnel);
     (d) Intentionally Omitted;
     (e) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant

28



--------------------------------------------------------------------------------



 



property (other than personal property required for the day to day operation of
the Premises);
     (f) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), in the event of an Event of Default, to
vote the owners’ interests in Borrower pursuant to irrevocable proxies granted,
at the request of Borrower in advance for this purpose; and
     (g) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to restrict the transfer of voting
interests in Borrower held by its members, and the right to restrict the
transfer of interests in such member, except for any transfer that is a
Permitted Transfer (provided no transfer pursuant to clause (c) of the
definition thereof shall result in the transfer of direct interests in Owner,
Intermediate Mez Borrower or Senior Mez Borrower).
The rights contained in this Section 2.28 may be exercised by any Person which
owns or Controls, directly or indirectly, substantially all of the interests in
Lender or the Loan.
     Section 2.29. Refinancing, Liens, etc. Borrower shall not and shall not
permit Senior Mez Borrower, Intermediate Mez Borrower or Owner to, without the
prior written consent of Lender, which consent may be withheld, delayed or
conditioned in the sole discretion of Lender, give its consent or approval or
agree to any of the following:
     (a) (i) any refinancing of the Mortgage Loan, Intermediate Mez Loan or the
Senior Mez Loan in whole unless the Loan is repaid in accordance with the terms
hereof simultaneously therewith, (ii) any prepayment in full of the Mortgage
Loan, Intermediate Mez Loan or the Senior Mez Loan except in connection with a
Release made in accordance with Section 2.11 hereof, (iii) any Transfer (for
purposes of this Section 2.29(a) only, as defined in the Mortgage (as in effect
on the Closing Date or as amended with Lender’s approval)) of the Premises
(other than a Permitted Transfer (provided no transfer pursuant to clause (c) of
the definition thereof shall result in the transfer of direct interests in
Owner, Intermediate Mez Borrower or Senior Mez Borrower)) unless a Release
occurs simultaneously therewith in accordance with Section 2.11 hereof, or
(iv) any action in connection with or in furtherance of the foregoing;
     (b) placing or permitting to attach any additional liens or encumbrances on
the Premises (except for liens and encumbrances permitted under the Mortgage
Loan Documents, Intermediate Mez Loan Documents or the Senior Mez Loan Documents
(as in effect on the Closing Date or as amended with Lender’s approval) not
requiring the consent of Mortgage Lender, the Intermediate Mez Lender or the
Senior Mez Lender); or
     (c) any modification, amendment, consolidation, spread, restatement or
waiver of any provision of the Mortgage Loan Documents, Intermediate Mez
Documents or Senior Mez Documents.
     Section 2.30. Insurance. (a) The insurance described in Section 3.01 of the
Mortgage and Section 2.30(c) hereof (except policies for worker’s compensation)
shall be in the form (other than with respect to Sections 3.01(a)(vi) and
(vii) of the Mortgage when insurance in those two sub-sections is placed with a
governmental agency or instrumentality on such agency’s forms) and amount and
with deductibles as, from time to time, shall be reasonably acceptable to

29



--------------------------------------------------------------------------------



 



Lender, under valid and enforceable policies issued by financially responsible
insurers authorized to do business in the State where the Premises is located,
with a general policyholder’s service rating of not less than A and a financial
rating of not less than XIII as rated in the most currently available Best’s
Insurance Reports (or the equivalent, if such rating system shall hereafter be
altered or replaced) and shall have a claims paying ability rating and/or
financial strength rating, as applicable, of not less than “AA” (or its
equivalent), or such lower claims paying ability rating and/or financial
strength rating, as applicable, as Lender shall, in its sole and absolute
discretion, consent to, from a Rating Agency (one of which after a
Securitization in which Standard & Poor’s rates any securities issued in
connection with such Securitization, shall be Standard & Poor’s). All such
policies (except policies for worker’s compensation) shall name Lender as an
additional named insured (subject to the rights of Mortgage Lender, Intermediate
Mez Lender and Senior Mez Lender), with respect to the insurance required
pursuant to Section 3.01(a)(iii) of the Mortgage, shall provide, subsequent to
the satisfaction of the Mortgage Loan, for loss payable to Lender (subject to
the rights of Intermediate Mez Lender and Senior Mez Lender) and shall contain
(or have attached): (i) standard “non-contributory mortgagee” endorsement or its
equivalent relating, inter alia, to recovery by Lender notwithstanding the
negligent or willful acts or omissions of Borrower; (ii) a waiver of subrogation
endorsement as to Lender; (iii) an endorsement indicating that neither Lender
nor Borrower shall be or be deemed to be a co-insurer with respect to any
casualty risk insured by such policies and shall provide for a deductible per
loss of an amount not more than $25,000, and (iv) a provision that such policies
shall not be canceled, terminated, denied renewal or amended, including, without
limitation, any amendment reducing the scope or limits of coverage, without at
least thirty (30) days’ prior written notice to Lender in each instance. Not
less than thirty (30) days prior to the expiration dates of the insurance
policies obtained pursuant to this Agreement certificates evidencing such
renewals bearing notations evidencing the payment of premiums or accompanied by
other reasonable evidence of such payment (which premiums shall not be paid by
Borrower or Owner through or by any financing arrangement which would entitle an
insurer to terminate a policy) shall be delivered by Borrower to Lender.
Borrower shall not carry separate insurance, concurrent in kind or form or
contributing in the event of loss, with any insurance required under
Section 3.01 of the Mortgage or Section 2.30(c) hereof.
     (b) If Borrower fails to maintain and deliver to Lender the original
policies or certificates of insurance required by this Agreement, Lender may, at
its option, procure such insurance, and Borrower shall pay, or as the case may
be, reimburse Lender for, all premiums thereon promptly, upon demand by Lender,
with interest thereon at the Default Rate from the date paid by Lender to the
date of repayment and such sum shall constitute a part of the Debt.
     (c) Borrower shall deliver, or shall cause Owner to deliver, to Lender such
other insurance as may from time to time be required by Lender and which is then
customarily required by Institutional Lenders for similar properties similarly
situated, against other insurable hazards, including, but not limited to,
malicious mischief, vandalism, acts of terrorism, windstorm and/or earthquake,
due regard to be given to the size and type of the Premises, Improvements,
Fixtures and Equipment and their location, construction and use. Additionally,
Borrower shall carry such insurance coverage as Lender may from time to time
require if the failure to carry such insurance may result in a downgrade,
qualification or withdrawal of any class of securities issued in connection with
a Securitization.

30



--------------------------------------------------------------------------------



 



     Section 2.31. Casualty. Borrower shall give Lender prompt notice of any
loss or damage to the Premises the cost to repair which could reasonably be
expected to be in excess of $250,000 in the aggregate and, subject to the rights
of the Mortgage Lender under the Mortgage Loan Documents, Intermediate Mez
Lender under the Intermediate Mex Loan Documents and Senior Mez Lender under the
Senior Mez Loan Documents (which shall in all respects supercede the rights of
Lender under this Section 2.31):
     (a) After the Mortgage Loan, the Intermediate Mez Loan and the Senior Mez
Loan have been paid in full, (i) in the event of any loss or damage covered by
any insurance, Lender shall apply any insurance proceeds in the same manner such
proceeds would be required to be applied by Mortgage Lender under the Mortgage
and other Mortgage Loan Documents and (ii) Borrower shall not adjust, compromise
or settle any claim for such proceeds without the prior written consent of
Lender, which shall not be unreasonably withheld or delayed and Lender shall
have the right, at Borrower’s sole cost and expense, to participate in any
settlement or adjustment of Insurance Proceeds; provided, however, that, except
during the continuance of an Event of Default, Lender’s consent shall not be
required with respect to the adjustment, compromising or settlement of any claim
for proceeds in an amount less than $1,000,000. The expenses incurred by Lender
in the adjustment and collection of such proceeds of insurance shall be
additional Debt of Borrower, and shall be reimbursed to Lender upon demand or,
at Lender’s option, in the event and to the extent sufficient proceeds are
available, deducted by Lender from such proceeds of insurance prior to any other
application thereof. If the Mortgage Loan, the Intermediate Mez Loan and the
Senior Mez Loan have been paid in full, each insurance company which has issued
insurance is hereby authorized and directed to make payment for all losses
covered by such insurance to Lender alone, and not to Lender and Borrower,
Intermediate Mez Borrower, Senior Mez Borrower or Owner jointly. Borrower agrees
to execute and cause Owner, Intermediate Mez Borrower and Senior Mez Borrower to
execute all documents and make all deliveries required in order to permit
adjustment and payment of insurance proceeds as provided above.
     (b) Subject to the prior rights of Mortgage Lender, Intermediate Mez Lender
and Senior Mez Lender, Borrower hereby assigns to Lender the proceeds of all
insurance (other than worker’s compensation and liability insurance) obtained
pursuant to this Agreement, all of which proceeds shall be payable to Lender as
collateral and further security for the payment of the Debt and the performance
of Borrower’s obligations hereunder and under the other Loan Documents, and
Borrower hereby authorizes and directs the issuer of any such insurance to,
subject to the rights of Mortgage Lender, Intermediate Mez Lender and Senior Mez
Lender, make payment of such proceeds directly to Lender. Lender may, in its
sole discretion, apply the proceeds of insurance received upon any casualty to
any one or more of the following: (i) the payment of the Debt, whether or not
then due, in any proportion or priority as Lender, in its discretion, may elect,
(ii) the repair or restoration of the Property, (iii) the cure of any Default or
(iv) the reimbursement of the costs and expenses of Lender incurred pursuant to
the terms hereof. Nothing herein contained shall be deemed to excuse Borrower
from repairing or maintaining or causing Owner to repair or maintain the
Property as provided in this Agreement or restoring or causing Owner to restore
all damage or destruction to the Property, regardless of the sufficiency of the
proceeds, and the application or release by Lender of any proceeds shall not
cure or waive any Default or notice thereof.
     Section 2.32. Management of Premises. (a) Borrower shall cause Owner to
operate and

31



--------------------------------------------------------------------------------



 



manage the Property or cause the Property to be operated and managed in a manner
which is consistent with the Approved Manager Standard. Borrower covenants and
agrees with Lender that (a) the Premises will be managed at all times by an
Approved Manager pursuant to the management agreement approved by Lender (the
“Management Agreement”), such approval not to be unreasonably withheld or
delayed, (b) after Borrower has knowledge of a fifty percent (50%) or more
change in control of the ownership of Manager, Borrower will promptly give
Lender notice thereof (a “Manager Control Notice”) and (c) the Management
Agreement may be terminated by Lender at any time (i) for cause to the extent
provided in the Management Agreement (including, but not limited to, Manager’s
gross negligence, misappropriation of funds, willful misconduct or fraud)
following the occurrence of an Event of Default of the type set forth in
Section 3.01(a) through (c), or (ii) to the extent provided in the Management
Agreement, following the receipt of a Manager Control Notice and Borrower shall
cause Owner to appoint a substitute Approved Manager. Notwithstanding the
foregoing, transfers of publicly traded stock of Manager on a national stock
exchange or on the NASDAQ Stock Market in the normal course or business and not
in connection with a tender offer or sale or Manager or substantially all of the
assets of Manager shall not require the giving of a Manager Control Notice.
Borrower may from time to time cause Owner to appoint a successor manager to
manage the Premises, provided that any such successor manager shall be an
Approved Manager. Borrower further covenants and agrees that Borrower shall
cause Owner to require the Manager (or any successor managers) to maintain at
all times during the term of the Loan worker’s compensation insurance as
required by Governmental Authorities.
     (b) Borrower shall not allow Owner to enter into any new or replacement
Franchise Agreement without obtaining the prior written consent of Lender, such
consent not to be unreasonably withheld, conditioned or delayed (provided that
any Franchise Agreement which is on a form in all material respects (including,
without limitation, all fees due thereunder) the same as the form of any
Franchise Agreement which is contained in the uniform franchise offering
circular for any Approved Franchisor shall be deemed an acceptable form), and
shall cause Owner to (i) pay or shall cause to be paid all sums required to be
paid by Borrower under any Franchise Agreement and Operating Lease,
(ii) diligently perform and observe all of the material terms, covenants and
conditions of any Franchise Agreement on the part of Owner to be performed and
observed to the end that all things shall be done which are necessary to keep
unimpaired the rights of Owner under any Franchise Agreement and Operating
Lease, (iii) promptly notify Lender of the giving of any notice to Owner or
Borrower of any material default by Owner in the performance or observance of
any of the terms, covenants or conditions of and Franchise Agreement or
Operating Lease on the part of Owner to be performed and observed and deliver to
Lender a true copy of each such notice, and (iv) promptly deliver to Lender a
copy of each financial statement, business plan, capital expenditures plan,
report and estimate received by it under the Franchise Agreement or the
Management Agreement or the Operating Lease. Borrower shall not, without the
prior consent of the Lender, such consent not to be unreasonably withheld,
conditioned or delayed, allow Owner to surrender any Franchise Agreement or
Operating Lease or terminate or cancel any Franchise Agreement or modify,
change, supplement, alter or amend any Franchise Agreement or Operating Lease,
in any material respect, either orally or in writing, and Borrower hereby
assigns to Lender as further security for the payment of the Debt and for the
performance and observance of the terms, covenants and conditions of this
Security Instrument, all the rights, privileges and prerogatives of Borrower to
surrender any Franchise Agreement or Operating Lease or to terminate, cancel,
modify, change,

32



--------------------------------------------------------------------------------



 



supplement, alter or amend any Franchise Agreement or Operating Lease in any
respect, and any such surrender of any Franchise Agreement or termination,
cancellation, modification, change, supplement, alteration or amendment of any
Franchise Agreement or Operating Lease without the prior consent of Lender shall
be void and of no force and effect, provided, however, Borrower may allow Owner
to terminate any Franchise Agreement if Owner enters into a new Franchise
Agreement with an Approved Franchisor pursuant to a Franchise Agreement which is
reasonably acceptable to Lender. If Owner shall default in the performance or
observance of any material term, covenant or condition of any Franchise
Agreement or Operating Lease on the part of Owner to be performed or observed,
then, without limiting the generality of the other provisions of this Agreement,
and without waiving or releasing Borrower from any of its obligations hereunder,
Lender shall have the right, but shall be under no obligation, to pay any sums
and to perform any act or take any action as may be appropriate to cause all the
terms, covenants and conditions of any Franchise Agreement or Operating Lease on
the part of Borrower to be performed or observed to be promptly performed or
observed on behalf of Borrower, to the end that the rights of Borrower in, to
and under any Franchise Agreement and Operating Lease shall be kept unimpaired
and free from default. Lender and any Person designated by Lender shall have,
and are hereby granted, the right to enter upon the Property at any time and
from time to time for the purpose of taking any such action. If the franchisor
under any Franchise Agreement or lessee under an Operating Lease shall deliver
to Lender a copy of any notice sent to Borrower of default under any Franchise
Agreement or Operating Lease, as applicable, such notice shall constitute full
protection to Lender for any action to be taken by Lender in good faith, in
reliance thereon. Borrower shall, from time to time, use its best efforts to
obtain from the franchisor or lessee under any Franchise Agreement such
certificates of estoppel with respect to compliance by Borrower with the terms
of any Franchise Agreement as may be requested by Lender. Borrower shall
exercise or cause Owner to exercise each individual option, if any, to extend or
renew the term of any Franchise Agreement within four (4) months of the last day
upon which any such option may be exercised, unless Lender consents to the
non-renewal of such Franchise Agreement in writing, and Borrower hereby
expressly authorizes and appoints Lender its attorney-in-fact to exercise any
such option in the name of and upon behalf of Borrower or Owner, which power of
attorney shall be irrevocable and shall be deemed to be coupled with an
interest, provided, however, that Lender shall not exercise such power of
attorney unless and until Borrower fails to take the actions required herein.
     Section 2.33. Power of Attorney. Borrower hereby irrevocably appoints and
instructs Lender as its attorney-in-fact, with full authority in the place and
stead of Borrower and in the name of Borrower, Lender or otherwise, from time to
time in Lender’s discretion to take any and all actions necessary and proper, to
carry out the intent of this Agreement and (a) to perfect and protect the lien,
pledge, assignment and security interest of Lender created hereunder, (b) from
and during the continuance of an Event of Default, (i) to ask, demand, collect,
sue for, recover, compromise, receive and give acquittance and receipts for
moneys due and to become due under or in respect of any of the Collateral,
(ii) to file any claims or take any action or institute any proceedings for the
collection of any of the Collateral or otherwise to enforce the rights of Lender
with respect to any of the Collateral, and (iii) in connection with the exercise
of any power, right, privilege or remedy pursuant to this Agreement, to make all
necessary assignments, transfers and deliveries of the Collateral and rights and
to execute all applications, certificates, instruments, assignments and other
documents and papers, (c) to collect and receive any insurance proceeds paid
with respect to any portion of the insurance policies required to be

33



--------------------------------------------------------------------------------



 



maintained hereunder, and to endorse any checks, drafts or other instruments
representing any insurance proceeds whether payable by reason of loss thereunder
or otherwise, (d) to exercise any option to extend or renew the term of any
Ground Lease in the name of and on behalf of Borrower or Owner and (e) from and
during the continuance of an Event of Default, to file and prosecute, to the
exclusion of Borrower and Owner, any proofs of claim, complaints, motions,
applications, notices and other documents, in any case in respect of any Ground
Lessor under the Bankruptcy Code. Borrower hereby ratifies, approves and
confirms all actions taken by Lender and its attorneys-in-fact pursuant to this
Section 2.33. Neither Lender nor any said Lender or attorney-in-fact will be
liable for any acts of commission or omission nor for any error of judgment or
mistake of fact or law with respect to its dealings with the Collateral. This
power of attorney, being coupled with an interest, is irrevocable until the date
upon which the Debt has been indefeasibly satisfied in full. Without limiting
the foregoing, if Borrower fails to perform any agreement or obligation
contained herein, Lender may itself perform, or cause performance of, where
necessary or advisable in the name or on behalf of Borrower, and at the expense
of Borrower, as applicable.
     Section 2.34. Leases. (a) Borrower covenants and agrees that, from the date
hereof and until payment in full of the Debt, Borrower shall, or shall cause
Owner to, comply with the terms and provisions of Section 7.02(a) through (c) of
the Mortgage as provided in Section 2.14 hereof, and, to the extent such term,
covenants and conditions require any consents, approvals or waivers by Mortgage
Lender, Lender shall have the same rights to consent, approve or waive.
     (b) Subject to the rights of Mortgage Lender in respect of the Rents under
the Mortgage Loan Documents, the rights of Intermediate Mez Lender in respect of
the Rents under the Intermediate Mez Loan Documents and the rights of Senior Mez
Lender in respect of the Rents under the Senior Mez Loan Documents, at any time
that (i) payments are not being made to the Central Account, or (ii) following
repayment of the Mortgage Loan, then Lender shall have the immediate right to
notify the bank in which the Collection Account is located to make payments
directly to the Lockbox Account. Subject to the rights of Mortgage Lender under
the Mortgage Loan Documents, Intermediate Mez Lender under the Intermediate Mez
Loan Documetns and Senior Mez Lender under the Senior Mez Loan Documents,
security and other refundable deposits of tenants, whether held in cash or any
other form, shall, after and during the continuance of an Event of Default, be
turned over to Lender (together with any undisbursed interest earned thereon)
upon Lender’s request therefor to be held by Lender subject to the terms of the
Leases. Any letter of credit or other instrument which Borrower or Owner holds
in lieu of cash security deposit shall be maintained in full force and effect in
the full amount of such deposits unless replaced by cash deposits as
herein-above described and shall in all respects comply with any applicable
Legal Requirements and otherwise be satisfactory to Lender. Borrower shall, upon
request, provide Lender with evidence satisfactory to Lender of Borrower’s,
Intermediate Mez Borrower’s, Senior Mez Borrower’s and Owner’s compliance with
the foregoing.
     (c) Borrower (i) shall cause Owner or Operating Tenant to observe and
perform all of its material obligations under the Leases pursuant to applicable
Legal Requirements and shall not do or permit to be done anything to impair the
value of the Major Space Leases; (ii) shall cause Owner to promptly send copies
to Lender of all notices of material default which Owner shall receive under the
Major Space Leases; (iii) shall, consistent with the Approved Manager

34



--------------------------------------------------------------------------------



 



Standard, enforce all of the terms, covenants and conditions contained in the
Leases to be observed or performed; (iv) shall not permit Owner to collect any
of the Rents under the Major Space Leases more than one (1) month in advance
(except that Owner may collect in advance such security deposits as are
permitted pursuant to applicable Legal Requirements and are commercially
reasonable in the prevailing market); (v) shall not permit Owner to cancel or
terminate any of the Leases or accept a surrender thereof in any manner
inconsistent with the Approved Manager Standard; (vi) shall not permit Owner to
alter, modify or change the terms of any guaranty of any Major Space Lease or
cancel or terminate any such guaranty in a manner inconsistent with the Approved
Manager Standard; (vii) shall cause Owner, in accordance with the Approved
Manager Standard, to make all reasonable efforts to seek lessees for space as it
becomes vacant and enter into Leases in accordance with the terms hereof; and
(viii) shall not permit Owner to materially modify, alter or amend any Major
Space Lease or Property Agreement without Lender’s consent, which consent will
not be unreasonably withheld or delayed. Borrower shall, and shall cause
Intermediate Mez Borrower, Senior Mez Borrower and Owner to, promptly send
copies to Lender of all notices of material default which any of Intermediate
Mez Borrower, Senior Mez Borrower or Owner shall receive under the Leases.
     Section 2.35. Condemnation. In the event that all or any portion of the
Premises shall be damaged or taken through condemnation (which term shall
include any damage or taking by any governmental authority, quasi-governmental
authority, any party having the power of condemnation, or any transfer by
private sale in lieu thereof), or any such condemnation shall be threatened,
Borrower shall give prompt written notice to Lender. Lender acknowledges that
Owner’s rights to any condemnation award is subject to the terms of the
Mortgage, the Intermediate Mez Loan Documents and the Senior Mez Loan Documents.
Notwithstanding the foregoing, Borrower may not and shall not permit Owner,
Intermediate Mez Borrower or Senior Mez Borrower to settle or compromise any
claim, action or proceeding relating to such damage or condemnation without the
prior written consent of Lender, which shall not be unreasonably withheld,
delayed or denied; provided, further, that any of Owner, Intermediate Mez
Borrower or Senior Mez Borrower may settle, adjust and compromise any such
claim, action or proceeding which is of an amount less than five percent (5%) of
the Allocated Loan Amount provided no Event of Default has occurred. Any
proceeds remaining after the application of any award to reconstruct or repair
the Premises or to the payment of the Mortgage Loan, Intermediate Mez Loan and
the Senior Mez Loan shall be paid to Lender and applied to the payment of the
Debt whether or not then due. In the event that Owner is permitted pursuant to
the terms of the Mortgage to reconstruct, restore or repair the Premises
following a condemnation of any portion of the Premises, Borrower shall cause
Owner to promptly and diligently repair and restore the Premises in the manner
and within the time periods required by the Mortgage, the Leases and any other
agreements affecting the Premises. In the event that Owner is permitted pursuant
to the terms of the Mortgage to elect not to reconstruct, restore or repair the
Premises following a condemnation of any portion of the Premises, Borrower shall
not permit Owner to elect not to reconstruct, restore or repair the Property
without the prior written consent of Lender.
     Section 2.36. Ground Lease.
     (a) Borrower will, and will cause Owner to, comply in all material respects
with the terms and conditions of any Ground Lease. Borrower will not, and will
not permit Owner to, do or permit anything to be done, the doing of which, or
refrain from doing anything, the omission

35



--------------------------------------------------------------------------------



 



of which, will impair or tend to impair the security of the Premises under the
Ground Leases or will be grounds for declaring a forfeiture of any Ground Lease.
Borrower shall, and shall cause Owner to, promptly send copies of all notices of
default which Owner may receive under any Ground Lease to Lender.
     (b) Borrower shall, and shall cause Owner to, enforce the Ground Leases and
not terminate, modify, cancel, change, supplement, alter or amend any Ground
Lease, or waive, excuse, condone or in any way release or discharge any Ground
Lessor of or from any of the material covenants and conditions to be performed
or observed by such Ground Lessor.
     (c) Lender shall have the right, but not the obligation, to perform any
obligations of Borrower or Owner under the terms of any Ground Lease during the
continuance of an Event of Default. All costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) so incurred, shall be
treated as an advance secured by this Agreement, shall bear interest thereon at
the Default Rate from the date of payment by Lender until paid in full and shall
be paid by Borrower to Lender during the continuance of an Event of Default on
demand. No performance by Lender of any obligations of Borrower or Owner shall
constitute a waiver of any Event of Default arising by reason of Borrower’s or
Owner’s failure to perform the same. If Lender shall make any payment or perform
any act or take action in accordance with this Section 2.36(c), Lender will
notify Borrower of the making of any such payment, the performance of any such
act, or the taking of any such action.
     (d) Borrower shall cause Owner to exercise each individual option, if any,
to extend or renew the term of any Ground Lease not less than thirty (30) days
prior to the last day upon which any such option may be exercised (and in all
events within five (5) days after demand by Lender made at any time within one
(1) year of the last day upon which any such option may be exercised), and
Borrower hereby expressly authorizes and appoints Lender its attorney-in-fact to
exercise any such option on behalf of Owner to so exercise such option if
Borrower fails to cause Owner to exercise as herein required, which power of
attorney shall be irrevocable and shall be deemed to be coupled with an
interest. Borrower shall give Lender notice of Owner’s exercise of any such
option to extend or renew the term of any Ground Lease within five (5) days of
the exercise of any such option.
     (e) Subject to Mortgage Lender’s rights under the Mortgage Loan,
Intermediate Mez Lender’s rights under the Intermediate Mez Loan and Senior Mez
Lender’s rights under the Senior Mez Loan, Borrower shall cause Owner to assign,
transfer and set over to Lender all of Borrower’s claims and rights to the
payment of damages arising from any rejection by any Ground Lessor of any Ground
Lease under the Bankruptcy Code. Borrower shall notify Lender promptly (and in
any event within ten (10) days) of any claim, suit, action or proceeding
relating to the rejection of any Ground Lease. Subject to Mortgage Lender’s
rights under the Mortgage Loan, Intermediate Mez Lender’s rights under the
Intermediate Mez Loan and Senior Mez Lender’s rights under the Senior Mez Loan,
the Lender is hereby irrevocably appointed as Borrower’s attorney-in-fact,
coupled with an interest, with exclusive power to file and prosecute, to the
exclusion of Borrower, any proofs of claim, complaints, motions, applications,
notices and other documents, in any case in respect of any Ground Lessor under
the Bankruptcy Code during the continuance of an Event of Default. Borrower may
make any compromise or settlement in connection with such proceedings (subject
to Lender’s reasonable approval); provided, however,

36



--------------------------------------------------------------------------------



 



that Lender, subject to Mortgage Lender’s rights under the Mortgage Loan,
Intermediate Mez Lender’s rights under the Intermediate Mez Loan and Senior Mez
Lender’s rights under the Senior Mez Loan, shall be authorized and entitled to
compromise or settle any such proceeding if such compromise or settlement is
made after the occurrence and during the continuance of an Event of Default.
Borrower shall promptly execute and deliver to Lender any and all instruments
reasonably required in connection with any such proceeding after request
therefor by Lender. Except as set forth above, Borrower shall not, nor permit
Owner to, adjust, compromise, settle or enter into any agreement with respect to
such proceedings without the prior written consent of Lender, which consent
shall not be unreasonably withheld or delayed.
     (f) Borrower shall not permit Owner to, without Lender’s prior written
consent, elect to treat any Ground Lease as terminated under Section 365(h)(1)
of the Bankruptcy Code. Any such election made without Lender’s prior written
consent shall be void.
     (g) If pursuant to Section 365(h)(2) of the Bankruptcy Code, Owner seeks to
offset against the rent reserved in any Ground Lease the amount of any damages
caused by the non-performance by any Ground Lessor of any of such Ground
Lessor’s obligations under the applicable Ground Lease after the rejection by
such Ground Lessor of the Ground Lease under the Bankruptcy Code, Borrower
shall, prior to Owner effecting such offset, notify Lender of its intention to
do so, setting forth the amounts proposed to be so offset and the basis
therefor. If Lender has failed to object as aforesaid within ten (10) days after
notice from Borrower in accordance with the first sentence of this
Section 2.35(g), Borrower may permit Owner to proceed to effect such offset in
the amounts set forth in Borrower’s notice. Neither Lender’s failure to object
as aforesaid nor any objection or other communication between Lender and
Borrower relating to such offset shall constitute an approval of any such offset
by Lender. Borrower shall indemnify and save Lender harmless from and against
any and all claims, demands, actions, suits, proceedings, damages, losses, costs
and expenses of every nature whatsoever (including, without limitation,
reasonable attorneys’ fees and disbursements) arising from or relating to any
such offset by Owner against the rent reserved in the Ground Lease.
     (h) Borrower shall immediately, after obtaining knowledge thereof, notify
Lender of any filing by or against any Ground Lessor of a petition under the
Bankruptcy Code. Borrower shall thereafter forthwith give written notice of such
filing to Lender, setting forth any information available to Borrower or Owner
as to the date of such filing, the court in which such petition was filed, and
the relief sought therein. Borrower shall promptly deliver to Lender following
receipt any and all notices, summonses, pleadings, applications and other
documents received by Borrower or Owner in connection with any such petition and
any proceedings relating thereto.
     (i) Borrower shall, and shall cause Owner to, perform all other covenants
with respect to any Ground Lease as set forth in the Mortgage for so long as any
portion of the Debt remains outstanding (regardless of whether the Mortgage Loan
remains outstanding).
ARTICLE III. EVENTS OF DEFAULT/REMEDIES
     Section 3.01. Events of Default. The Loan shall become immediately due at
the option of Lender upon any one or more of the following events (“Event of
Default”):

37



--------------------------------------------------------------------------------



 



     (a) if the final payment or prepayment premium, if any, due under the Note
shall not be paid on Maturity;
     (b) if any monthly payment of interest and/or principal due under the Note
(other than the sums described in (a) above) shall not be fully paid on the date
upon which the same is due and payable thereunder; provided, that the failure of
any such amount to be paid when due shall not be an Event of Default if adequate
funds were on deposit in the Lockbox Account (or would have been on deposit
therein if Lender had timely allocated such funds thereto from the Lockbox
Account in accordance with the provisions of Section 2.27 hereof);
     (c) if payment of any sum (other than the sums described in (a) above or
(b) above) required to be paid pursuant to the Note, this Agreement or any other
Loan Document shall not be paid within five (5) Business Days after Lender
delivers written notice to Borrower that same is due and payable thereunder or
hereunder;
     (d) if Borrower, Intermediate Mez Borrower, Senior Mez Borrower, Owner,
Operating Tenant, Guarantor or, if Borrower, Intermediate Mez Borrower, Senior
Mez Borrower, Owner, Operating Tenant or Guarantor is a partnership, any general
partner of Borrower, Intermediate Mez Borrower, Senior Mez Borrower, Owner,
Operating Tenant or Guarantor, or, if Borrower, Intermediate Mez Borrower,
Senior Mez Borrower, Owner, Operating Tenant or Guarantor is a limited liability
company, any member of Borrower, Intermediate Mez Borrower, Senior Mez Borrower,
Owner, Operating Tenant or Guarantor, shall institute or cause to be instituted
any proceeding for the termination or dissolution of Borrower, Intermediate Mez
Borrower, Senior Mez Borrower, Owner, Operating Tenant, Guarantor or any such
general partner or member;
     (e) if a default beyond applicable notice and grace periods shall occur
under any of the Mortgage Loan Documents, Intermediate Mez Loan Documents or the
Senior Mez Loan Documents, or any other event or condition shall exist, if the
Mortgage Lender, Intermediate Mez Lender or Senior Mez Lender has accelerated
the maturity of any portion of the Mortgage Loan, the Intermediate Mez Loan or
the Senior Mez Loan for any reason;
     (f) if Borrower, Intermediate Mez Borrower, Senior Mez Borrower, Owner or
Guarantor attempts to assign its rights under this Agreement or any other Loan
Document or any interest herein or therein, or if any Transfer other than a
Permitted Transfer (provided no transfer pursuant to clause (c) of the
definition thereof shall result in the transfer of direct interests in Owner,
Intermediate Mez Borrower or Senior Mez Borrower) occurs other than in
accordance with the provisions hereof;
     (g) if any representation or warranty of Borrower, Intermediate Mez
Borrower, Senior Mez Borrower, Owner or Guarantor made herein or in any other
Loan Document or in any certificate, report, financial statement or other
instrument or agreement furnished to Lender shall prove false or misleading in
any material respect, as of the date made; provided, however, that if such
representation or warranty which was false or misleading in any material respect
is, by its nature, curable and is not reasonably likely to have a Material
Adverse Effect, and such representation or warranty was not, to the best of
Borrower’s knowledge, false or misleading in any material respect when made,
then the same shall not constitute an Event of Default unless

38



--------------------------------------------------------------------------------



 



Borrower has not cured the same within five (5) Business Days after receipt by
Borrower of notice from Lender in writing of such breach;
     (h) if Borrower, Intermediate Mez Borrower, Senior Mez Borrower, Owner,
Operating Tenant, Guarantor or, if Borrower, Intermediate Mez Borrower, Senior
Mez Borrower, Owner, Operating Tenant or Guarantor is a partnership, any general
partner of Borrower, Intermediate Mez Borrower, Senior Mez Borrower, Owner,
Operating Tenant or Guarantor, or, if Borrower, Intermediate Mez Borrower,
Senior Mez Borrower, Owner, Operating Tenant or Guarantor is a limited liability
company, any member of Borrower, Intermediate Mez Borrower, Senior Mez Borrower,
Owner, Operating Tenant or Guarantor, shall make an assignment for the benefit
of creditors or shall admit in writing its inability to pay its debts generally
as they become due;
     (i) if a receiver, liquidator or trustee of Borrower, Intermediate Mez
Borrower, Senior Mez Borrower, Owner, Operating Tenant or Guarantor or any
general partner of Borrower, Intermediate Mez Borrower, Senior Mez Borrower,
Owner, Operating Tenant or Guarantor shall be appointed or if Borrower,
Intermediate Mez Borrower, Senior Mez Borrower, Owner, Operating Tenant or
Guarantor or their respective general partners shall be adjudicated a bankrupt
or insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower,
Intermediate Mez Borrower, Senior Mez Borrower, Owner, Operating Tenant,
Guarantor or their respective general partners or if any proceeding for the
dissolution or liquidation of Borrower, Intermediate Mez Borrower, Senior Mez
Borrower, Owner, Operating Tenant, Guarantor or their respective general
partners shall be instituted; however, if such appointment, adjudication,
petition or proceeding was involuntary and not consented to by Borrower,
Intermediate Mez Borrower, Senior Mez Borrower, Owner, Operating Tenant,
Guarantor or their respective general partners, as applicable, upon the same not
being discharged, stayed or dismissed within ninety (90) days or if Borrower,
Intermediate Mez Borrower, Senior Mez Borrower, Owner, Operating Tenant,
Guarantor or their respective general partners shall generally not be paying its
debts as they become due;
     (j) if Borrower consummates a transaction which would cause this Agreement
or Lender’s rights under this Agreement, the Note or any other Loan Document to
constitute a non-exempt prohibited transaction under ERISA or result in a
violation of a state statute regulating government plans subjecting Lender to
liability for a violation of ERISA or a state statute;
     (k) if a default by Borrower or Owner beyond applicable notice and grace
periods, if any, occurs under the Franchise Agreement or Operating Lease, or if
the Franchise Agreement or Operating Lease is terminated, or if, without
Lender’s prior written consent, there is a material change to the Franchise
Agreement or Operating Lease unless, with respect to any default under or
termination of the Franchise Agreement, Borrower or Owner enters into a
replacement Franchise Agreement within thirty (30) days of the termination or
receipt of notice of any such default, as applicable, in accordance with the
terms hereof;
     (l) if a default beyond applicable notice and grace periods shall occur
under any loan and security agreement executed by Borrower or any Affiliate of
Borrower which secures, in whole or in part, the Debt;

39



--------------------------------------------------------------------------------



 



     (m) if any pledge or security interest made or granted or purported to be
made or granted pursuant to this Agreement or any of the other Loan Documents
shall cease to be in full force and effect or shall not be enforceable or shall
not be of the effect or have the priority stated herein or therein for such
pledge or security interest; or
     (n) if a default shall occur under any of the other terms, covenants or
conditions of the Note, this Agreement or any other Loan Document, other than as
set forth in (a) through (m) above, for ten (10) days after notice from Lender
in the case of any default which can be cured by the payment of a sum of money,
or for thirty (30) days after notice from Lender in the case of any other
default or an additional ninety (90) days if Borrower is diligently and
continuously effectuating a cure of a curable non-monetary default, other than
as set forth in (a) through (m) above.
     Section 3.02. Remedies. (a) Upon the occurrence and during the continuance
of any Event of Default, Lender may, in addition to any other rights or remedies
available to it hereunder or under any other Loan Document, at law or in equity,
take such action, without notice or demand, as it reasonably deems advisable to
protect and enforce its rights against Borrower and in and to the Collateral,
including, but not limited to, the following actions, each of which may be
pursued singly, concurrently or otherwise, at such time and in such order as
Lender may determine, in its sole discretion, without impairing or otherwise
affecting any other rights and remedies of Lender hereunder, at law or in
equity: (i) declare all or any portion of the unpaid Loan to be immediately due
and payable; provided, however, that upon the occurrence of any of the events
specified in Section 3.01(i), the entire Loan will be immediately due and
payable without notice or demand or any other declaration of the amounts due and
payable; or (ii) bring an action to foreclose this Agreement and thereupon
Lender may (A) exercise all rights and powers of Borrower with respect to the
Collateral or any part thereof, whether in the name of Borrower or otherwise and
(B) apply the receipts from the Collateral to the payment of the Debt, after
deducting therefrom all expenses (including, without limitation, reasonable
attorneys’ fees and disbursements and all applicable transfer taxes) reasonably
incurred in connection therewith, as well as just and reasonable compensation
for the services of Lender’s third-party agents; or (iii) sell the Collateral or
institute proceedings for the complete foreclosure of this Agreement, or take
such other action as may be allowed pursuant to Legal Requirements, at law or in
equity, for the enforcement of this Agreement; or (iv) pursue any or all such
other rights or remedies as Lender may have under applicable law or in equity
(including, without limitation, all rights and remedies to a secured party under
the UCC); provided, however, that the provisions of this Section shall not be
construed to extend or modify any of the notice requirements or grace periods
provided for hereunder or under any of the other Loan Documents.
     (b) In addition to the remedies described in subsection (a) above, if any
Event of Default shall occur, so long as such Event of Default shall be
continuing, (i) Lender and/or its nominees or designees shall have the right to
receive any and all dividends, payments or Distributions paid with respect to
the Equity Interests and the other Collateral, as applicable, and make
application thereof in accordance with this Agreement (and any dividends and
other payments received in trust by Borrower for the benefit of Lender shall be
segregated from the other funds of Borrower) and (ii) at Lender’s election, all
Equity Interests shall be transferred to Lender and/or one (1) or more
nominee(s) or designee(s) thereof, and Lender and/or such nominee(s) or
designee(s) may in the name of Borrower or in Lender’s and/or such

40



--------------------------------------------------------------------------------



 



nominee’s(s’) or designee’s(s’) own name, collect all payments and assets due
Borrower pursuant to the Equity Interests and/or the applicable Organizational
Documents, and Lender and/or such nominee(s) or designee(s) may thereafter
exercise (A) all voting and other rights pertaining to the Equity Interests
and/or the other Collateral under the Organizational Documents, and (B) any and
all rights of conversion, exchange, subscription and any other rights,
privileges or options pertaining to the Equity Interests as if they were the
absolute owners thereof (including the right to exchange at their discretion any
and all of the Equity Interests upon the merger, consolidation, reorganization,
recapitalization or other change in the structure of any Corporation, LLC or
Partnership), or upon the exercise by Borrower or Lender and/or such nominee(s)
or designee(s) of any right, privilege or option pertaining to such Equity
Interests, and, in connection therewith, the right to deposit and deliver
evidences of the Equity Interests with any committee, depository, transfer
agent, registrar or other designated agency (upon such terms and conditions as
they may determine), all without liability except to account for property
actually received by them, but neither Lender nor any such nominee or designee
shall have any duty to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing. Further,
unless and until Lender and/or such nominee(s) or designee(s) succeeds to actual
ownership thereof, pursuant to the exercise of Lender’s remedies described in
subsection (a) above, neither Lender nor any such nominee or designee shall be
obligated to perform or discharge any obligation, duty or liability in
connection with the Equity Interests or the other Collateral. The rights of
Lender hereunder shall not be conditioned or contingent upon the pursuit by
Lender of any other right or remedy against Borrower or any guarantor of any of
the Debt, or against any other Person which may be or become liable in respect
of all or any part of the Debt or against any other collateral security
therefor, guarantee thereof or right of offset with respect thereto. Neither
Lender nor any of its nominees or designees shall be liable for any failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so, nor shall they be under any obligation to sell or otherwise
dispose of any Collateral upon the request of Borrower or any other Person or to
take any other action whatsoever with regard to the Collateral or any part
thereof.
     (c) Following the occurrence and during the continuance of an Event of
Default, Lender may, at its election, and in addition to any other remedies
available hereunder, in its sole and absolute discretion, no such duty being
imposed hereby, pay, purchase, contest or compromise any encumbrance, charge or
lien which is prior or superior to its security interest in the Collateral and
pay all expenses incurred therewith (any payment or expense so incurred shall be
deemed a part of the Debt and shall be immediately due and payable and secured
hereby), all of which shall be deemed authorized by Borrower. All such expenses
not paid when due shall accrue interest at the Default Rate.
     (d) Without limiting the generality of the other provisions of this
Agreement, Lender is hereby authorized by Borrower, but not obligated, in the
event of any Event of Default hereunder giving rise to Lender’s rights to sell
or otherwise dispose of the Collateral, and after the giving of any notices
required herein, to sell all or any part of the Collateral at private sale,
subject to an investment letter or in any other manner which will not require
the Collateral, or any part thereof, to be registered in accordance with the
Securities Act of 1933, as amended (the “Securities Act”), or other applicable
rules and regulations promulgated thereunder, or any other law or regulation, at
the best price reasonably obtainable by Lender at any such private sale or other
disposition in the manner mentioned above, and Borrower specifically
acknowledges that

41



--------------------------------------------------------------------------------



 



any such disposition shall be commercially reasonable under the UCC even though
any such private sales may be at prices and on terms less favorable than those
obtainable through a public sale without such restrictions, and agrees that
Lender shall have no obligation to engage in public sales and no obligation to
delay the sale of any Collateral for the period of time necessary to permit the
issuer thereof to register it for a form of public sale required by registration
under the Securities Act or under applicable state securities laws, even if such
issuer would, or should agree to, so register it. Lender is also hereby
authorized by Borrower, but not obligated, to take such actions, give such
notices, obtain such consents, and do such other things as Lender may deem
required or appropriate in the event of a sale or disposition of any of the
Collateral. If Lender determines to exercise its right to sell any or all of the
Collateral, upon written request, Borrower shall and shall cause each issuer of
any Pledged Interests or other Equity Interests owned by Borrower to be sold
hereunder from time to time to furnish to Lender all such information as Lender
may request in order to determine the number of shares and other instruments
included in the Collateral which may be sold by Lender in exempt transactions
under the Securities Act and the rules and regulations of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.
Borrower clearly understands that Lender may at its discretion approach a
restricted number of potential purchasers and that a sale under such
circumstances may yield a lower price for the Collateral, or any part or parts
thereof, than would otherwise be obtainable if same were registered and sold in
the open market. Borrower agrees: (i) in the event Lender shall, upon an Event
of Default hereunder, sell the Collateral, or any portion thereof, at such
private sale or sales, Lender shall have the right to rely upon the advice and
opinion of any member firm of the National Security Exchange as to the best
price reasonably obtainable upon such private sale thereof; and (ii) that such
reliance shall be conclusive evidence that Lender handled such matter in a
commercially reasonable manner under the UCC.
     (e) In order to permit Lender to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant to this Agreement and to
receive all dividends and other Distributions which it may be entitled to
receive under this Agreement, (i) Borrower shall promptly execute and deliver
(or cause to be executed and delivered) to Lender all such proxies, dividend
payment orders and other instruments as Lender may from time to time reasonably
request and (ii) WITHOUT LIMITING THE EFFECT OF THE IMMEDIATELY PRECEDING CLAUSE
(i), BORROWER HEREBY GRANTS TO LENDER AN IRREVOCABLE PROXY TO VOTE THE PLEDGED
INTERESTS AND OTHER EQUITY INTERESTS PLEDGED BY BORROWER AND TO EXERCISE ALL
OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF THE PLEDGED
INTERESTS OR OTHER EQUITY INTERESTS WOULD BE ENTITLED (INCLUDING WITHOUT
LIMITATION GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, MEMBERS OR
PARTNERS, AS APPLICABLE, CALLING SPECIAL MEETINGS OF SHAREHOLDERS, MEMBERS OR
PARTNERS, AS APPLICABLE, AND VOTING AT SUCH MEETINGS), WHICH PROXY IS COUPLED
WITH AN INTEREST AND SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY
OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY PLEDGED INTERESTS ON THE RECORD
BOOKS OF THE ISSUER THEREOF) BY ANY OTHER PERSON (INCLUDING THE ISSUER OF THE
PLEDGED INTERESTS OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT

42



--------------------------------------------------------------------------------



 



AND WHICH PROXY SHALL ONLY TERMINATE UPON THE PAYMENT IN FULL OF THE DEBT OTHER
THAN THE SURVIVING OBLIGATIONS (WHICH, HOWEVER, SHALL REMAIN SUBJECT TO THE
PREFERENTIAL PAYMENT PROVISIONS).
     (f) Any time after an Event of Default Lender shall have the power to sell
the Collateral or any part thereof at public auction, in such manner, at such
time and place, upon such terms and conditions, and upon such public notice as
Lender may deem best for the interest of Lender, or as may be required or
permitted by applicable law, consisting of advertisement in a newspaper of
general circulation in the jurisdiction and for such period as applicable law
may require and at such other times and by such other methods, if any, as may be
required by law to convey the Collateral to and at the cost of the purchaser,
who shall not be liable to see to the application of the purchase money.
Notwithstanding anything contained in this Agreement or in any other Loan
Document, the proceeds or avails of any sale made under or by virtue of this
Section, together with any other sums which then may be held by Lender under
this Agreement, whether under the provisions of this Section or otherwise, shall
be applied as follows:
First: To the payment of the third-party costs and expenses reasonably incurred
in connection with any such sale (including, without limitation, any transfer
taxes) and to advances, fees and expenses, including, without limitation,
reasonable fees and expenses of Lender’s legal counsel as applicable, and of any
judicial proceedings wherein the same may be made, and of all expenses,
liabilities and advances reasonably made or incurred by Lender under this
Agreement, together with interest as provided herein on all such advances made
by Lender;
Second: To the payment of the whole amount then due, owing and unpaid under the
Note for principal and interest thereon, with interest on such unpaid principal
at the Default Rate from the date of the occurrence of the earliest Event of
Default that formed a basis for such sale until the same is paid;
Third: To the payment of any other portion of the Loan required to be paid by
Borrower pursuant to any provision of this Agreement, the Note, or any of the
other Loan Documents; and
Fourth: The surplus, if any, to Borrower unless otherwise required by Legal
Requirements.
Lender and any receiver or custodian of the Collateral or any part thereof shall
be liable to account for only those rents, issues, proceeds and profits, as
applicable, actually received by it.
     (g) Lender may adjourn from time to time any sale by it to be made under or
by virtue of this Agreement by announcement at the time and place appointed for
such sale or for such adjourned sale or sales and, except as otherwise provided
by any applicable provision of Legal Requirements, Lender, without further
notice or publication, may make such sale at the time and place to which the
same shall be so adjourned.
     (h) Upon the completion of any sale or sales made by Lender under or by
virtue of this Section, Lender, or any officer of any court empowered to do so,
shall execute and deliver to

43



--------------------------------------------------------------------------------



 



the accepted purchaser or purchasers a good and sufficient instrument, or good
and sufficient instruments, granting, conveying, assigning and transferring all
estate, right, title and interest in and to the Collateral. Lender is hereby
irrevocably appointed the true and lawful attorney-in-fact of Borrower (coupled
with an interest), in its name and stead, to make all necessary conveyances,
assignments, transfers and deliveries and for that purpose Lender may execute
all necessary instruments of conveyance, assignment, transfer and delivery, and
may substitute one or more Persons with like power, Borrower hereby ratifying
and confirming all that its said attorney-in-fact or such substitute or
substitutes shall lawfully do by virtue hereof. Nevertheless, Borrower, if so
requested by Lender, shall ratify and confirm any such sale or sales by
executing and delivering to Lender, or to such purchaser or purchasers all such
instruments as may be advisable, in the sole judgment of Lender, for such
purpose, and as may be designated in such request. Any such sale or sales made
under or by virtue of this Section shall operate to divest all the estate,
right, title, interest, claim and demand whatsoever, whether at law or in
equity, of Borrower in and to the Collateral, and shall, to the fullest extent
permitted under Legal Requirements, be a perpetual bar, both at law and in
equity against Borrower and against any and all Persons claiming or who may
claim the same, or any part thereof, from, through or under Borrower.
     (i) In the event of any sale made under or by virtue of this Section, the
entire Loan immediately thereupon shall, anything in the Loan Documents to the
contrary notwithstanding, become due and payable.
     (j) Upon any sale made under or by virtue of this Section (whether made
under the power of sale herein granted or under or by virtue of judicial
proceedings or a judgment or decree of foreclosure and sale), Lender may bid for
and acquire the Collateral or any part thereof and in lieu of paying cash
therefor may make settlement for the purchase price by crediting upon the Loan
the net sales price after deducting therefrom the expenses of the sale
(including, without limitation, transfer taxes) and the costs of the action.
     (k) No recovery of any judgment by Lender and no levy of an execution under
any judgment upon the Collateral or upon any other property of Borrower shall
release the lien of this Agreement upon the Collateral or any part thereof, or
any liens, rights, powers or remedies of Lender hereunder, but such liens,
rights, powers and remedies of Lender shall continue unimpaired until all
amounts due under the Note, this Agreement and the other Loan Documents are paid
in full.
     (l) Upon the exercise by Lender of any power, right, privilege, or remedy
pursuant to this Agreement which requires any consent, approval, registration,
qualification, or authorization of any Governmental Authority, Borrower agrees
to execute and deliver, or will cause the execution and delivery of, all
applications, certificates, instruments, assignments and other documents and
papers that Lender or any purchaser of the Collateral may be required to obtain
for such governmental consent, approval, registration, qualification, or
authorization and Lender is hereby irrevocably appointed the true and lawful
attorney-in-fact of Borrower (coupled with an interest), in its name and stead,
to execute all such applications, certificates, instruments, assignments and
other documents and papers.
     (m) Lender may comply with any applicable Legal Requirements in connection
with

44



--------------------------------------------------------------------------------



 



the disposition of the Collateral, and Lender’s compliance therewith will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.
     (n) Lender may sell the Collateral without giving any warranties as to the
Collateral. Lender may specifically disclaim any warranties of title,
possession, quiet enjoyment or the like. This procedure will not be considered
to adversely affect the commercial reasonableness of any sale of the Collateral.
     (o) If Lender sells any of the Collateral upon credit, Borrower will be
credited only with payments actually made by the purchaser, received by Lender
and applied to the indebtedness of the purchaser. In the event the purchaser of
the Collateral fails to fully pay for the Collateral, Lender may resell the
Collateral and Borrower will be credited with the proceeds of such sale.
     Section 3.03. No Conditions Precedent to Exercise of Lender’s Remedies.
Borrower waives any and all legal requirements that Lender institute any action
or proceeding at law or in equity against Borrower or any other party or exhaust
its remedies against Borrower or any other party in respect of any other
security held by Lender for the Debt or any portion thereof as a condition
precedent to exercising its right and remedies pursuant to this Agreement.
     Section 3.04. Additional Security. Borrower authorizes Lender without
notice or demand and without affecting its liability under this Agreement or
under the Note (i) to take and hold security in addition to the security
interest in the Collateral granted by Borrower to Lender pursuant to this
Agreement, for the payment of the Debt or any part thereof, and to exchange,
waive or release any such other security and (ii) to release or substitute
Borrower.
     Section 3.05. Rights and Remedies Continue. Until the Debt shall have been
paid in full, all rights, powers and remedies granted to Lender under this
Agreement shall continue to exist and may be exercised by Lender at any time and
from time to time irrespective of the fact that the Debt or any part thereof may
have become barred by any statute of limitations or that the liability of
Borrower therefor may have ceased.
     Section 3.06. Right to Terminate Proceedings. Lender may terminate or
rescind any proceeding or other action brought in connection with its exercise
of the remedies provided in Section 3.02 at any time before the conclusion
thereof, as determined in Lender’s sole discretion and without prejudice to
Lender.
     Section 3.07. No Waiver or Release. The failure of Lender to exercise any
right, remedy or option provided in the Loan Documents shall not be deemed a
waiver of such right, remedy or option or of any covenant or obligation
contained in the Loan Documents. No acceptance by Lender of any payment after
the occurrence of an Event of Default and no payment by Lender of any payment or
obligation for which Borrower is liable hereunder shall be deemed to waive or
cure any Event of Default. No sale of all or any portion of the Collateral, no
forbearance on the part of Lender, and no extension of time for the payment of
the whole or any portion of the Loan or any other indulgence given by Lender to
Borrower or any other Person, shall operate to release or in any manner affect
the interest of Lender in the Collateral or the liability of Borrower to pay the
Loan. No waiver by Lender shall be effective unless it is in writing and then
only to

45



--------------------------------------------------------------------------------



 



the extent specifically stated.
     Section 3.08. Payment of Debt After Default. If following the occurrence of
any Event of Default, Borrower shall tender payment of an amount sufficient to
satisfy the Debt in whole or in part at any time prior to a UCC sale of the
Collateral, and if at the time of such tender prepayment of the principal
balance of the Note is not permitted by the Note and this Agreement, Borrower
shall, in addition to the entire Debt, also pay to Lender a sum equal to
interest which would have accrued on the principal balance of the Note at an
interest rate equal to the LIBOR Margin for the Note plus the greater of (x) the
then current LIBOR Rate and (y) the then current average yield for “This Week”
as published by the Federal Reserve Board during the most recent full week
preceding the date on which Borrower tenders such payment in Federal Reserve
Statistical Release H.15 (519) for instruments having a ten (10) year maturity,
from the date of such tender to the earlier of (a) the Maturity Date or (b) the
first day of the period during which prepayment of the principal balance of the
Note would have been permitted together with a prepayment consideration equal to
the prepayment consideration which would have been payable as of the first day
of the period during which prepayment would have been permitted. If at the time
of such tender, prepayment of the principal balance of the Note is permitted,
such tender by Borrower shall be deemed to be a voluntary prepayment of the
principal balance of the Note and Borrower shall, in addition to the entire
Debt, also pay to Lender the applicable prepayment consideration specified in
the Note and this Agreement. Notwithstanding the foregoing, Lender acknowledges
that the Loan may be prepaid at any time in accordance with the terms of
Section 6.01 hereof.
     Section 3.09. No Impairment; No Releases. The interests and rights of
Lender under the Loan Documents shall not be impaired by any indulgence,
including (a) any renewal, extension or modification which Lender may grant with
respect to the Loan; (b) any surrender, compromise, release, renewal, extension,
exchange or substitution which Lender may grant with respect to the Loan
Documents or any portion thereof; or (c) any release or indulgence granted to
any maker, endorser, or surety of the Loan.
     Section 3.10. Interest After Default. If any amount due under the Note,
this Agreement or any of the other Loan Documents is not paid within any
applicable notice and grace period after same is due, whether such date is the
stated due date, any accelerated due date or any other date or at any other time
specified under any of the terms hereof or thereof, then, in such event,
Borrower shall pay interest on the amount not so paid from and after the date on
which such amount first becomes due at the Default Rate; and such interest shall
be due and payable at such rate until the earlier of the cure of all Events of
Default or the payment of the entire amount due to Lender, whether or not any
action shall have been taken or proceeding commenced to recover the same or to
foreclose this Agreement. All unpaid and accrued interest shall be secured by
this Agreement as part of the Debt. Nothing in this Section or in any other
provision of this Agreement shall constitute an extension of the time for
payment of the Debt.
     Section 3.11. Late Payment Charge. If any portion of the Debt (other than
the principal portion of the Debt due on Maturity) is not paid in full on or
before the date on which it is due and payable hereunder, Borrower shall pay to
Lender an amount equal to five percent (5%) of such unpaid portion of the Debt
(“Late Charge”) to defray the expense incurred by Lender in handling and
processing such delinquent payment, and such amount shall constitute a part of
the

46



--------------------------------------------------------------------------------



 



Debt.
     Section 3.12. Recovery of Sums Required To Be Paid. Lender shall have the
right from time to time to take action to recover any sum or sums which
constitute a part of the Debt as the same become due and payable hereunder
(after the expiration of any grace period or the giving of any notice herein
provided, if any), without regard to whether or not the balance of the Debt
shall be due, and without prejudice to the right of Lender thereafter to bring
an action of foreclosure, or any other action, for a default or defaults by
Borrower existing at the time such earlier action was commenced.
     Section 3.13. Control By Lender After Default. Notwithstanding the
appointment of any custodian, receiver, liquidator or trustee of Borrower, or of
any of its property, or of the Collateral or any part thereof, to the extent
permitted by Legal Requirements, Lender shall be entitled to obtain possession
and control of all Collateral.
ARTICLE IV. INDEMNIFICATION
     Section 4.01. Indemnification Covering Property. In addition, and without
limitation, to any other provision of this Agreement or any other Loan Document,
Borrower shall protect, indemnify and save harmless Lender and its successors
and assigns, and each of their agents, employees, officers, directors,
stockholders, partners and members (collectively, “Indemnified Parties”) for,
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, known or
unknown, contingent or otherwise, whether incurred or imposed within or outside
the judicial process, including, without limitation, reasonable attorneys’ fees
and disbursements imposed upon or incurred by or asserted against any of the
Indemnified Parties by reason of (a) ownership of this Agreement or the
Collateral; (b) any accident, injury to or death of any person or loss of or
damage to property occurring in, on or about the Premises or the Collateral or
any part thereof or on the adjoining sidewalks, curbs, parking areas, streets or
ways; (c) any use, nonuse or condition in, on or about, or possession,
alteration, repair, operation, maintenance or management of, the Premises or any
part thereof or on the adjoining sidewalks, curbs, parking areas, streets or
ways; (d) any failure on the part of Borrower to perform or comply with any of
the terms of this Agreement; (e) performance of any labor or services or the
furnishing of any materials or other property in respect of the Premises or any
part thereof; (f) any claim by brokers, finders or similar Persons claiming to
be entitled to a commission in connection with any Lease or other transaction
involving the Premises or any part thereof; (g) any Imposition including,
without limitation, any Imposition attributable to the execution, delivery,
filing, or recording of any Loan Document, Lease or memorandum thereof; (h) any
lien or claim arising on or against the Premises or any part thereof under any
Legal Requirement or any liability asserted against any of the Indemnified
Parties with respect thereto; (i) any claim arising out of or in any way
relating to any tax or other imposition on the making and/or recording of this
Agreement, the Note or any of the other Loan Documents; (j) a Default under
Sections 2.02(f), 2.02(g), 2.02(k) or 2.02(s) hereof, (k) the failure of any
Person to file timely with the Internal Revenue Service an accurate Form 1099-B,
Statement for Recipients of Proceeds from Real Estate, Broker and Barter
Exchange Transactions, which may be required in connection with the Loan, or to
supply a copy thereof in a timely fashion to the recipient of the proceeds of
the Loan; (l) the claims of any lessee or any Person acting through or under any
lessee or otherwise arising under or as a consequence of any

47



--------------------------------------------------------------------------------



 



Lease; or (m) the actual or alleged presence, disposal, escape, seepage,
leakage, spillage, discharge, emission, release or threat of release of any
Hazardous Materials in, on, over, under, from or affecting the Premises.
Notwithstanding the foregoing provisions of this Section to the contrary,
Borrower shall have no obligation to indemnify the Indemnified Parties pursuant
to this Section for liabilities, obligations, claims, damages, penalties, causes
of action, costs and expenses relative to the foregoing which result from
Lender’s, and its successors’ or assigns’, willful misconduct or gross
negligence or with respect to matters which first occur after Lender has taken
title to the Property through a foreclosure or delivery of a deed in lieu
thereof. Any amounts payable to Lender by reason of the application of this
Section shall constitute a part of the Loan secured by this Agreement and the
other Loan Documents and shall become immediately due and payable and shall bear
interest at the Default Rate from the date the liability, obligation, claim,
cost or expense is sustained by Lender, as applicable, until paid. The
provisions of this Section shall survive the termination of this Agreement
whether by repayment of the Loan, foreclosure of this Agreement, assignment or
otherwise. In case any action, suit or proceeding is brought against any of the
Indemnified Parties by reason of any occurrence of the type set forth in
(a) through (m) above, Borrower shall, at Borrower’s expense, resist and defend
such action, suit or proceeding or will cause the same to be resisted and
defended by counsel at Borrower’s expense for the insurer of the liability or by
counsel designated by Borrower (unless reasonably disapproved by Lender promptly
after Lender has been notified of such counsel); provided, however, that nothing
herein shall compromise the right of Lender (or any other Indemnified Party) to
appoint its own counsel at Borrower’s expense for its defense with respect to
any action which, in the reasonable opinion of Lender or such other Indemnified
Party, as applicable, presents a conflict or potential conflict between Lender
or such other Indemnified Party that would make such separate representation
advisable. Any Indemnified Party will give Borrower prompt notice after such
Indemnified Party obtains actual knowledge of any potential claim by such
Indemnified Party for indemnification hereunder. The Indemnified Parties shall
not settle or compromise any action, proceeding or claim as to which it is
indemnified hereunder without notice to Borrower. Notwithstanding the foregoing,
so long as no Default has occurred and is continuing and Borrower is resisting
and defending such action, suit or proceeding as provided above in a prudent and
commercially reasonable manner, in order to obtain the benefit of this
Section 4.01 with respect to such action, suit or proceeding, Lender and the
Indemnified Parties agree that they shall not settle such action, suit or
proceeding without obtaining Borrower’s consent which Borrower agrees not to
unreasonably withhold, condition or delay; provided, however, (x) if Borrower is
not diligently defending such action, suit or proceeding in a prudent and
commercially reasonable manner as provided above and Lender has provided
Borrower with thirty (30) days’ prior written notice, or shorter period if
mandated by the requirements of the applicable law, and Borrower has failed to
correct such failure, or (y) failure to settle could, in Lender’s reasonable
judgment, expose Lender to criminal liability, Lender may settle such action,
suit or proceeding without the consent of Borrower and be entitled to the
benefits of this Section 4.01 with respect to the settlement of such action,
suit or proceeding
ARTICLE V. SECURITY AGREEMENT
     Section 5.01. Security Agreement. (a) This Agreement is a “security
agreement” within the meaning of the UCC. If an Event of Default shall occur,
Lender, in addition to any other rights and remedies which it may have, shall
have and may exercise immediately and without demand, any and all rights and
remedies granted to a secured party upon default under the UCC,

48



--------------------------------------------------------------------------------



 



including, without limiting the generality of the foregoing, the right to take
possession of the Collateral or any part thereof, and to take such other
measures as Lender may deem necessary for the care, protection and preservation
of the Collateral. Upon request or demand of Lender following an Event of
Default, Borrower shall, at its expense, assemble the Collateral and make it
available to Lender at a convenient place acceptable to Lender. Borrower shall
pay to Lender on demand any and all expenses, including reasonable legal
expenses and attorneys’ fees and all transfer taxes, incurred or paid by Lender
in protecting its interest in the Collateral and in enforcing its rights
hereunder with respect to the Collateral. Any notice of sale, disposition or
other intended action by Lender with respect to the Collateral given to Borrower
in accordance with the provisions hereof at least ten (10) days prior to such
action shall constitute reasonable notice to Borrower.
     (b) Borrower hereby irrevocably appoints Lender as its attorney-in-fact,
coupled with an interest, to file with the appropriate public office on its
behalf any financing or other statements signed only by Lender, as secured
party, or, to the extent permitted under the UCC, unsigned, in connection with
the Collateral covered by this Agreement. Such financing statements may, at the
option of Lender, describe the Collateral as “all assets” or “all personal
property” of Borrower.
     (c) Borrower will furnish to Lender from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Lender may reasonably request, all
in reasonable detail.
     (d) The powers conferred on Lender hereunder are solely to protect Lender’s
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, Lender shall have
no duty (and neither Lender nor any of its partners, members, officers,
directors, employees or agents shall be responsible to Borrower for any act or
failure to act) as to any Collateral, as to ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not Lender has or is deemed to have
knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any
Collateral. Lender shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which it accords its own
property.
ARTICLE VI. PREPAYMENT
     Section 6.01. Prepayment. (a) Except as set forth in Section 6.01(b)
hereof, no prepayment of the Debt may be made in whole or in part.
     (b) At any time, Borrower may prepay the Loan, in whole or in part, as of
the last day of an Interest Accrual Period, it being acknowledged that Borrower
may prepay the Loan on a day other than the last day of an Interest Accrual
Period, provided that Borrower pays all interest which would otherwise be due to
Lender through the end of such Interest Accrual Period, in accordance with the
following provisions:

49



--------------------------------------------------------------------------------



 



     (i) Lender shall have received from Borrower, not less than thirty
(30) days’, nor more than ninety (90) days’, prior written notice specifying the
date proposed for such prepayment and the amount which is to be prepaid (which
notice shall be revocable by Borrower up to two (2) times during the term of the
Loan by giving Lender not less than one (1) Business Day prior written notice of
such revocation, provided that Borrower shall remain obligated to pay Lender’s
costs and expenses including, without limitation, breakage costs incurred by
Lender in connection with such revocation).
     (ii) Borrower shall also pay to Lender all interest due through and
including the last day of the Interest Accrual Period in which such prepayment
is being made, together with any and all other amounts due and owing pursuant to
the terms of the Note, this Agreement or the other Loan Documents.
     (iii) Any partial prepayment shall be in a minimum amount not less than
$25,000 and shall be in whole multiples of $1,000 in excess thereof.
     (iv) Any partial prepayment of the Principal Amount, including, without
limitation, Unscheduled Payments, shall be applied to the installments of
principal last due hereunder and shall not release or relieve Borrower from the
obligation to pay the regularly scheduled installments of principal and interest
becoming due under the Note.
     (v) Borrower shall pay to Lender, together with such prepayment and all
other amounts due in connection therewith, a non-refundable amount which shall
be deemed earned by Lender upon the funding of the Loan and shall not count to
or be credited to payment of the Principal Amount, any interest thereon or any
other amounts payable under the Note, this Agreement or any of the other Loan
Document, equal to .70% of the Principal Amount being repaid if such prepayment
occurs prior to the Payment Date occurring in November, 2007 and .50% of the
Principal Amount being prepaid if the prepayment occurs on or after the Payment
Date occurring in November, 2007 but prior to the Payment occurring in April,
2008. The Loan may be prepaid after the Payment Date occurring in April, 2008
without such additional fee or charge, provided, however, that a portion of the
Principal Amount not to exceed $14,438,820 in the aggregate may be prepaid at
any time without payment of any sum otherwise due under this clause 6.01(b)(v)
and a portion of the Principal Amount up to $43,233,000 in the aggregate may be
prepaid on or prior to the Payment Date occurring in May, 2007 without payment
of any sums otherwise due under this clause 6.01(b)(v) if the Loan is prepaid
with the proceeds of a fixed rate mortgage loan secured by one or more
Cross-collateralized Properties made by Wachovia Bank, National Association.
ARTICLE VII. MISCELLANEOUS
     Section 7.01. Notices. Any notice, demand, statement, request or consent
made hereunder shall be in writing and delivered personally or sent to the party
to whom the notice, demand or request is being made by Federal Express or other
nationally recognized overnight delivery service, as follows and shall be deemed
given (a) when delivered personally, (b) on the date of sending by telefax if
sent during normal business hours on a Business Day (otherwise on the next
Business Day) provided that any notice given by telefax is also given by at
least one other method provided herein, or (c) one (1) Business Day after being
deposited with Federal

50



--------------------------------------------------------------------------------



 



     Express or such other nationally recognized delivery service:

         
 
  If to Lender:   Wachovia Bank, National Association
Commercial Real Estate Services
8739 Research Drive URP-4
NC 1075
Charlotte, NC 28262
Loan Number: 502859548
Attention: Portfolio Management
Fax No.: (704) 715-0036
 
       
 
  with a copy to:   Proskauer Rose llp
1585 Broadway
New York, New York 10036
Attn: David J. Weinberger, Esq.
Fax No.: (212) 969-2900
 
       
 
  If to Borrower:   c/o Ashford Hospitality Trust, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254-4308
Attn: David Brooks
Facsimile: (972) 778-9270
E-mail: dbrooks@ahreit.com
 
       
 
  with a copy to:   Akin Gump Strauss Hauer & Feld LLP
590 Madison Avenue
New York, New York 10022-2524
Attn: Peter Miller, Esq.
Facsimile: (212) 872-1002
E-mail: pamiller@akingump.com,

or such other address as Borrower or Lender shall hereafter specify by not less
than ten (10) days prior written notice as provided herein; provided, however,
that notwithstanding any provision of this Section to the contrary, such notice
of change of address shall be deemed given only upon actual receipt thereof.
Rejection or other refusal to accept or the inability to deliver because of
changed addresses of which no notice was given as herein required shall be
deemed to be receipt of the notice, demand, statement, request or consent.
     Section 7.02. Exhibits Incorporated. The information set forth on the cover
hereof, and the Exhibits annexed hereto, are hereby incorporated herein as a
part of this Agreement with the same effect as if set forth in the body hereof.
     Section 7.03. Severable Provisions. If any term, covenant or condition of
the Loan Documents including, without limitation, the Note or this Agreement, is
held to be invalid, illegal or unenforceable in any respect, such Loan Document
shall be construed without such provision.
     Section 7.04. Cumulative Rights. The rights, powers and remedies of Lender
under this

51



--------------------------------------------------------------------------------



 



Agreement shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Lender shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision. Lender shall not be limited exclusively to the rights and remedies
herein stated but shall be entitled, subject to the terms of this Agreement, to
every right and remedy now or hereafter afforded by law.
     Section 7.05. Duplicate Originals. This Agreement may be executed in any
number of duplicate originals and each such duplicate original shall be deemed
to constitute but one and the same instrument.
     Section 7.06. Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement specifically and expressly provides for the giving of
notice by Lender to Borrower and except with respect to matters for which
Borrower is not, pursuant to applicable legal requirements permitted to waive
the giving of notice.
     Section 7.07. Joint and Several Liability. If Borrower consists of more
than one Person, the obligations and liabilities of each such Person hereunder
shall be joint and several.
     Section 7.08. No Oral Change. The terms of this Agreement, together with
the terms of the Note and the other Loan Documents constitute the entire
understanding and agreement of the parties hereto and supersede all prior
agreements, understandings and negotiations between Borrower and Lender with
respect to the Loan. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act on the part of Borrower or Lender, but only by an agreement in
writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.
     Section 7.09. WAIVER OF COUNTERCLAIMS, ETC. BORROWER HEREBY WAIVES THE
RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT BY LENDER OR ITS AGENTS, AND WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT BY EITHER PARTY HERETO AGAINST
THE OTHER OR IN ANY COUNTERCLAIM BORROWER MAY BE PERMITTED TO ASSERT HEREUNDER
OR WHICH MAY BE ASSERTED BY LENDER OR ITS AGENTS, AGAINST BORROWER, OR IN ANY
MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT OR
THE DEBT.
     Section 7.10. Headings; Construction of Documents, etc. The headings and
captions of various paragraphs of this Agreement are for convenience of
reference only and are not to be construed as defining or limiting, in any way,
the scope or intent of the provisions hereof. Borrower acknowledges that it was
represented by competent counsel in connection with the negotiation and drafting
of this Agreement and the other Loan Documents and that neither this Agreement
nor the other Loan Documents shall be subject to the principle of construing the
meaning against the Person who drafted same.
     Section 7.11. Sole Discretion of Lender. Whenever Lender exercises any
right given to

52



--------------------------------------------------------------------------------



 



it to approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide that
arrangements or terms are satisfactory or not satisfactory shall be in the sole
discretion of Lender and shall be final and conclusive, except as may be
otherwise specifically provided herein.
     Section 7.12. APPLICABLE LAW. THIS AGREEMENT WAS NEGOTIATED IN NEW YORK,
AND MADE BY BORROWER AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE NOTE WERE DISBURSED FROM NEW YORK, WHICH STATE THE PARTIES AGREE
HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. THIS
AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA.
     Section 7.13. Actions and Proceedings. Lender has the right to appear in
and defend any action or proceeding brought with respect to the Collateral in
its own name or, if required by Legal Requirements or, if in Lender’s reasonable
judgment, it is necessary, in the name and on behalf of Borrower, which Lender
believes will adversely affect the Collateral or this Agreement and to bring any
action or proceedings, in its name or in the name and on behalf of Borrower,
which Lender, in its discretion, decides should be brought to protect its
interest in the Note, this Agreement and the other Loan Documents.
     Section 7.14. Usury Laws. This Agreement and the Note are subject to the
express condition, and it is the expressed intent of the parties, that at no
time shall Borrower be obligated or required to pay interest on the principal
balance due under the Note at a rate which could subject the holder of the Note
to either civil or criminal liability as a result of being in excess of the
maximum interest rate which Borrower is permitted by law to contract or agree to
pay. If by the terms of this Agreement or the Note, Borrower is at any time
required or obligated to pay interest on the principal balance due under the
Note at a rate in excess of such maximum rate, such rate of interest shall be
deemed to be immediately reduced to such maximum rate and the interest payable
shall be computed at such maximum rate and all prior interest payments in excess
of such maximum rate shall be applied and shall be deemed to have been payments
in reduction of the principal balance of the Note. No application to the
principal balance of the Note pursuant to this Section shall give rise to any
requirement to pay any prepayment fee or charge of any kind due hereunder, if
any.
     Section 7.15. Remedies of Borrower. In the event that a claim or
adjudication is made that Lender has acted unreasonably or unreasonably delayed
acting in any case where by law or under the Note, this Agreement or the Loan
Documents, it has an obligation to act reasonably or promptly, Lender shall not
be liable for any monetary damages, and Borrower’s remedies shall be limited to
injunctive relief or declaratory judgment.
     Section 7.16. Offsets, Counterclaims and Defenses. Any assignee of this
Agreement and

53



--------------------------------------------------------------------------------



 



the Note shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to the Note or this Agreement which Borrower may
otherwise have against any assignor of this Agreement and the Note and no such
unrelated counterclaim or defense shall be interposed or asserted by Borrower in
any action or proceeding brought by any such assignee upon this Agreement or the
Note and any such right to interpose or assert any such unrelated offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by Borrower.
     Section 7.17. Restoration of Rights. In case Lender shall have proceeded to
enforce any right under this Agreement and such proceedings shall have been
discontinued or abandoned for any reason or shall have been determined
adversely, then, in every such case, Borrower and Lender shall be restored to
their former positions and rights hereunder with respect to the Collateral
subject to the lien hereof.
     Section 7.18. Waiver of Statute of Limitations. The pleadings of any
statute of limitations as a defense to any and all obligations secured by this
Agreement are hereby waived to the full extent permitted by Legal Requirements.
     Section 7.19. Advances. This Agreement shall cover any and all advances
made pursuant to the Loan Documents, rearrangements and renewals of the Loan and
all extensions in the time of payment thereof, even though such advances,
extensions or renewals be evidenced by new promissory notes or other instruments
hereafter executed and irrespective of whether filed or recorded. Likewise, the
execution of this Agreement shall not impair or affect any other security which
may be given to secure the payment of the Loan, and all such additional security
shall be considered as cumulative. The taking of additional security, execution
of partial releases of the security, or any extension of time of payment of the
Loan shall not diminish the force, effect or lien of this Agreement and shall
not affect or impair the liability of Borrower and shall not affect or impair
the liability of any maker, surety, or endorser for the payment of the Loan.
     Section 7.20. Application of Default Rate Not a Waiver. Application of the
Default Rate shall not be deemed to constitute a waiver of any Default or Event
of Default or any rights or remedies of Lender under this Agreement, any other
Loan Document or applicable Legal Requirements, or a consent to any extension of
time for the payment or performance of any obligation with respect to which the
Default Rate may be invoked.
     Section 7.21. Intervening Lien. To the fullest extent permitted by law, any
agreement hereafter made pursuant to this Agreement shall be superior to the
rights of the holder of any intervening lien.
     Section 7.22. No Joint Venture or Partnership. Borrower and Lender intend
that the relationship created hereunder be solely that of pledgor and pledgee or
borrower and lender, as the case may be. Nothing herein is intended to create a
joint venture or partnership relationship between Borrower and Lender nor to
grant Lender any interest in the Collateral other than that of pledgee or
lender.
     Section 7.23. Time of the Essence. Time shall be of the essence in the
performance of all obligations of Borrower hereunder.

54



--------------------------------------------------------------------------------



 



     Section 7.24. Borrower’s Obligations Absolute. Borrower acknowledges that
Lender and/or certain Affiliates of Lender are engaged in the business of
financing, owning, operating, leasing, managing, and brokering real estate and
in other business ventures which may be viewed as adverse to or competitive with
the business, prospect, profits, operations or condition (financial or
otherwise) of Borrower. Except as set forth to the contrary in the Loan
Documents, all sums payable by Borrower hereunder shall be paid without notice
or demand, counterclaim, set-off, deduction or defense and without abatement,
suspension, deferment, diminution or reduction, and the obligations and
liabilities of Borrower hereunder shall in no way be released, discharged, or
otherwise affected (except as expressly provided herein) by reason of: (a) any
bankruptcy proceeding relating to Owner, Intermediate Mez Borrower, Senior Mez
Borrower, Borrower, Operating Tenant, any General Partner, or any guarantor or
indemnitor, or any action taken with respect to this Agreement or any other Loan
Document by any trustee or receiver of Owner, Intermediate Mez Borrower, Senior
Mez Borrower, Operating Tenant, Borrower or any such General Partner, guarantor
or indemnitor, or by any court, in any such proceeding; (b) any claim which
Borrower has or might have against Lender; (c) any default or failure on the
part of Lender to perform or comply with any of the terms hereof or of any other
agreement with Borrower; or (d) any other occurrence whatsoever, whether similar
or dissimilar to the foregoing, whether or not Borrower shall have notice or
knowledge of any of the foregoing.
     Section 7.25. Publicity. All promotional news releases, publicity or
advertising by Borrower or its Affiliates through any media intended to reach
the general public shall not refer to the Loan Documents or the financing
evidenced by the Loan Documents, or to Lender or to any of its Affiliates
without the prior written approval of Lender or such Affiliate, as applicable,
in each instance, such approval not to be unreasonably withheld or delayed.
Notwithstanding anything herein to the contrary, Borrower shall be authorized to
provide information relating to the Loan Documents or the financing evidenced by
the Loan Documents, or to Lender or to any of its Affiliates, to rating
agencies, underwriters, potential securities investors, auditors, regulatory
authorities and to any Persons which may be entitled to such information by
operation of law and without limiting the foregoing to issue press releases and
make Form 8-K and other securities filings containing the above-described
information as it or its counsel reasonably deems required by law. Lender shall
be authorized to provide information relating to the Collateral, the Loan and
matters relating thereto to rating agencies, underwriters, potential securities
investors, auditors, regulatory authorities and to any Persons which may be
entitled to such information by operation of law and may use basic transaction
information (including, without limitation, the name of Borrower, the name and
address of the Property and the Loan Amount) in press releases or other
marketing materials.
     Section 7.26. Intentionally Omitted.
     Section 7.27. Sale of Loan, Participations, Securitization. (a) Nothing
contained in this Agreement shall be construed as preventing Lender, at any time
after the date hereof, from selling, pledging, assigning or transferring the
Note and in connection with any such sale, pledge, assignment or transfer from
assigning this Agreement and transferring possession of the Collateral, if any,
in Lender’s possession, to the purchaser of the Note. Upon any sale, pledge,
assignment or transfer of the Note and upon assignment of this Agreement and a
transfer in connection therewith of possession of the Collateral, if any, in
Lender’s possession to the purchaser of the Note, Lender shall be released and
discharged from any liability or

55



--------------------------------------------------------------------------------



 



responsibility with respect to the Loan Documents and references to “Lender” in
this Agreement shall, with respect to any matters thereafter occurring, be
deemed to be references to the purchaser of the Note.
     (b) Borrower acknowledges that Lender may on or after the Closing Date sell
and assign participation interests in and to the Loan, or pledge, hypothecate or
encumber, or sell and assign all or any portion of the Loan, to or with such
domestic or foreign banks, insurance companies, pension funds, trusts or other
institutional lenders or other Persons, parties or investors (including, without
limitation, grantor trusts, owner trusts, special purpose corporations, real
estate investment trusts or other similar or comparable investment vehicles) as
may be selected by Lender in its sole and absolute discretion and on terms and
conditions satisfactory to Lender in its sole and absolute discretion. Borrower
and all Affiliates of Borrower shall cooperate in all respects with Lender in
connection with the sale of participation interests in, or the pledge,
hypothecation or encumbrance or sale of all or any portion of, the Loan, and
shall, in connection therewith, execute and deliver such estoppels,
certificates, instruments and documents as may be reasonably requested by
Lender. Borrower grants to Lender the right to distribute financial and other
information concerning Borrower, Owner, the Premises, the Collateral, and all
other pertinent information with respect to the Loan to any Person who has
purchased a participation interest in the Loan, or who has purchased the Loan,
or who has made a loan to Lender secured by the Loan or who has expressed an
interest in purchasing a participation interest in the Loan, or expressed an
interest in purchasing the Loan or the making of a loan to Lender secured by the
Loan. If requested by Lender, Borrower shall execute and deliver, and shall
cause each Affiliate of Borrower to execute and deliver, at no cost or expense
to Borrower, such documents and instruments as may be necessary to split the
Loan into two or more loans evidenced by separate sets of notes and secured by
separate sets of other related Loan Documents to the full extent required by
Lender to facilitate the sale of participation interests in the Loan or the sale
of the Loan or the making of a loan to Lender secured by the Loan, it being
agreed that (a) the Loan Documents securing the Loan as so split will have such
priority of lien as may be specified by Lender and (b) the retained interest of
Lender in the Loan as so split shall be allocated to or among one or more of
such separate loans in a manner specified by Lender in its sole and absolute
discretion, (c) the aggregate principal amount of such separate loans shall
equal the outstanding principal balance of the Loan immediately prior to the
creation of such separate loans, (d) the weighted average interest rate of all
such separate notes shall on the date created equal the interest rate which was
applicable to the Loan immediately prior to the creation of such separate notes
(it being acknowledged by Borrower that if an Event of Default occurs during the
term of the Loan, whether or not it is subsequently cured, the weighted average
interest rates of the separate notes may increase (i.e. the Loan may have “rate
creep”)), (e) the debt service payments on all such separate notes shall on the
date created equal the debt service payment which was and would be due under the
Loan immediately prior to the creation of such separate notes (it being
acknowledged that if an Event of Default occurs during the term of the Loan,
whether or not it is subsequently cured, the weighted average interest rates of
the separate notes may increase (i.e. the Loan may have “rate creep”)) and
(f) the other terms and provisions of each of the separate notes shall be
identical in substance and substantially similar in form to the Loan Documents.
From and after the effective date of any assignment of all or any portion of the
Loan to any Person (an “Assignee”) (a) such Assignee shall be a party hereto and
to each of the other Loan Documents to the extent of the applicable percentage
or percentages assigned to such Assignee and, except as otherwise specified
herein, shall succeed to the rights and

56



--------------------------------------------------------------------------------



 



obligations of Lender hereunder in respect of such applicable percentage or
percentages and (b) Lender shall relinquish its rights and be released from its
obligations hereunder and under the Loan Documents to the extent of such
applicable percentage or percentages. The liabilities of Lender and each of the
other Assignees shall be separate and not joint and several. Neither Lender nor
any Assignee shall be responsible for the obligations of any other Assignee.
Borrower acknowledges that the information provided by Borrower to Lender may be
incorporated into the offering documents for a Securitization and to the fullest
extent permitted, Borrower irrevocably waives all rights, if any, to prohibit
such disclosures including, without limitation, any right of privacy. Lender and
each Rating Agency shall be entitled to rely on the information supplied by, or
on behalf of, Borrower and Borrower indemnifies Lender as to any liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses,
(including, without limitation, reasonable attorney’s fees and expenses, whether
incurred within or outside the judicial process) that arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in such information or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated in such
information or necessary in order to make the statements in such information, or
in light of the circumstances under which they were made, not misleading.
     (c) Lender, at its option, may elect to effect a Securitization by means of
the issuance of certificates of interest therein or notes secured thereby (the
“Securities”) rated by one or more Rating Agencies. In such event and upon
request by Lender to seek to effect such a Securitization, Borrower shall
promptly thereafter cooperate in all reasonable respects with Lender in the
Securitization including, without limitation, providing such information as may
be requested in connection with the preparation of a private placement
memorandum or registration statement required to privately place or publicly
distribute the Securities in a manner which does not conflict with federal or
state securities laws.
     Section 7.28. Expenses. Borrower shall reimburse Lender upon receipt of
notice for all reasonable costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by Lender in connection with (i) the
preparation, negotiation, execution and delivery of the Loan Documents and the
consummation of the transactions contemplated thereby; (ii) Borrower’s, its
Affiliates’ and Lender’s ongoing performance under and compliance with the Loan
Documents, including confirming compliance with environmental and insurance
requirements; (iii) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications of or
under any Loan Document and any other documents or matters requested by Lender;
(iv) filing and recording of any Loan Documents; (v) surveys, inspections and
appraisals; (vi) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, Intermediate Mez
Borrower, Senior Mez Borrower, Owner, the Loan Documents, the Collateral, the
Premises, or any other security given for the Loan; and (vii) enforcing any
obligations of or collecting any payments due from Borrower, Intermediate Mez
Borrower, Senior Mez Borrower, or Owner under any Loan Document or with respect
to the Collateral, the Premises or in connection with any refinancing or
restructuring of the Loan in the nature of a “work-out”, or any insolvency or
bankruptcy proceedings. Any costs and expenses due and payable to Lender
hereunder which are not paid by Borrower within ten (10) days after demand may
be paid from any amounts in the Lockbox Account. The obligations and liabilities
of Borrower under this Section shall survive the Maturity Date and the exercise
by

57



--------------------------------------------------------------------------------



 



Lender of any of its rights or remedies under the Loan Documents.
     Section 7.29. Mortgage Loan Defaults.
     (a) Without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, if there shall occur any Event of Default under the Mortgage Loan
Documents (without regard to any other defenses or offset rights Owner may have
against Mortgage Lender) or under the Intermediate Mez Documents (without regard
to any defenses or offset rights Intermediate Mez Borrower may have against
Intermediate Mez Lender or under the Senior Mez Documents (without regard to any
defenses or offset rights Senior Mez Borrower may have against Senior Mez
Lender, Borrower hereby expressly agrees that Lender shall have the immediate
right, without notice to or demand on Borrower or Owner or Intermediate Mez
Borrower or Senior Mez Borrower, but shall be under no obligation: (i) to pay
all or any part of the Mortgage Loan, Intermediate Mez Loan and/or Senior Mez
Loan, and any other sums, that are then due and payable and to perform any act
or take any action on behalf of Owner, Intermediate Mez Borrower and/or Senior
Mez Borrower, as applicable, as may be appropriate, to cause all of the terms,
covenants and conditions of the Mortgage Loan Documents, Intermediate Mez Loan
Documents and/or Senior Mez Loan Documents on the part of Owner, Intermediate
Mez Borrower and/or Senior Mez Borrower, as applicable, to be performed or
observed thereunder to be promptly performed or observed; and (ii) to pay any
other amounts and take any other action as Lender, in its sole and absolute
discretion, shall deem advisable to protect or preserve the rights and interests
of Lender in the Loan and/or the Collateral. Lender shall have no obligation to
complete any cure or attempted cure undertaken or commenced by Lender. All sums
so paid and the third party costs and expenses actually incurred by Lender in
exercising rights under this Section (including, without limitation, reasonable
attorneys’ and other professional fees), with interest at the Default Rate, for
the period from the date of demand by Lender to Borrower for such payments to
the date of payment to Lender, shall constitute a portion of the Debt, shall be
secured by this Agreement and shall be due and payable to Lender within two
(2) Business Days following demand therefor. In the event that Lender makes any
payment in respect of the Mortgage Loan, Intermediate Mez Loan and/or Senior Mez
Loan, Lender shall be subrogated to all of the rights of Mortgage Lender,
Intermediate Mez Borrower or Senior Mez Borrower under the Mortgage Loan
Documents against the Property and Owner, the Intermediate Mez Borrower and/or
Senior Mez Borrower, as applicable, in addition to all other rights Lender may
have under the Loan Documents or applicable law.
     (b) Subject to the rights of tenants under Leases, Borrower hereby grants,
and shall cause Owner to grant, Lender and any Person designated by Lender the
right to enter upon the Property at any time for the purpose of carrying out the
rights granted to Lender under this Section 7.29. Borrower shall not, and shall
not cause or permit Owner or any other Person to impede, interfere with, hinder
or delay, any effort or action on the part of Lender to cure any Event of
Default under the Mortgage Loan. the Intermediate Mez Loan and/or the Senior Mez
Loan as permitted by this Section 7.29, or to otherwise protect or preserve
Lender’s interests in the Loan and the Collateral, including the Property in
accordance with the provisions of this Agreement and the other Loan Documents.
     (c) Borrower hereby indemnifies Lender from and against all liabilities,
obligations,

58



--------------------------------------------------------------------------------



 



losses, damages, penalties, assessments, actions, or causes of action,
judgments, suits, claims, demands, costs, expenses (including, without
limitation, reasonable attorneys’ and other professional fees, whether or not
suit is brought, and settlement costs), and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Lender as a
result of the foregoing actions described in Section 7.29(a) or (b) except to
the extent they are caused by the gross negligence or willful misconduct of
Lender. Lender shall have no obligation to Borrower, Owner or any other Person
to make any such payment or performance.
     (d) If Lender shall receive a copy of any notice of default under the
Mortgage Loan Documents sent by Mortgage Lender to Owner or under the
Intermediate Mez Loan Documents sent by Intermediate Mez Lender to Intermediate
Mez Borrower or under the Senior Mez Loan Documents sent by Senior Mez Lender to
Senior Mez Borrower, such notice shall constitute full protection to Lender for
any action taken or omitted to be taken by Lender, in good faith, in reliance
thereon. As a material inducement to Lender’s making the Loan, Borrower hereby
absolutely and unconditionally releases and waives all claims against Lender
arising out of Lender’s exercise of its rights and remedies provided in this
Section other than claims arising out of the fraud, illegal acts, gross
negligence or willful misconduct of Lender.
     Section 7.30. Discussions With Mortgage Lender; Etc. In connection with the
exercise of its rights set forth in the Loan Documents, Lender shall have the
right at any time to discuss the Premises, the Mortgage Loan, the Loan, the
Intermediate Mez Loan, the Senior Mez Loan or any other matter directly with
Mortgage Lender, Intermediate Mez Lender, Senior Mez Lender or Mortgage Lender’s
consultants, agents or representatives without notice to or permission from
Borrower, nor shall Lender have any obligation to disclose such discussions or
the contents thereof with Borrower.
     Section 7.31. Independent Approval Rights. If any action, proposed action
or other decision is consented to or approved by Mortgage Lender, Intermediate
Mez Lender or Senior Mez Lender, such consent or approval shall not be binding
or controlling on Lender if Lender has such consent and/or approval rights under
this Agreement. Borrower hereby acknowledges and agrees that (a) the risks of
Mortgage Lender in making the Mortgage Loan, the risks of Intermediate Mez
Lender in making the Intermediate Mez Loan and the risks of Senior Mez Lender in
making the Senior Mez Loan are different from the risks of Lender in making the
Loan, (b) in determining whether to grant, deny, withhold or condition any
requested consent or approval Mortgage Lender, Intermediate Mez Lender, Senior
Mez Lender and Lender may reasonably reach different conclusions, and (c) Lender
has an absolute independent right to grant, deny, withhold or condition any
requested consent or approval based on its own point of view in accordance with
the terms hereof. Further, the denial by Lender of a requested consent or
approval in accordance with the Loan Documents shall not create any liability or
other obligation of Lender if the denial of such consent or approval results
directly or indirectly in a default under the Mortgage Loan, Intermediate Mez
Loan and/or the Senior Mez Loan, and Borrower hereby waives any claim of
liability against Lender arising from any such denial.
     Section 7.32. Reinstatement. This Agreement and each other Loan Document
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Debt or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by Borrower, whether as a “voidable





--------------------------------------------------------------------------------



 



preference”, “fraudulent conveyance”, or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Debt shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
ARTICLE VIII. EXCULPATION
     Section 8.01. Exculpation. Notwithstanding anything in this Agreement or in
any other Loan Document to the contrary, except as otherwise set forth in this
Section 8.01 to the contrary, Lender shall not enforce the liability and
obligation of Borrower or any Person holding a direct or indirect interest in
Borrower (a) if Borrower or any of its direct or indirect owners is a
partnership, its or their direct or indirect constituent partners or any of
their respective partners, (b) if Borrower or any of its direct or indirect
owners is a trust, its or their beneficiaries or any of their respective
Partners (as hereinafter defined), (c) if Borrower or any of its direct or
indirect owners is a corporation, any of its or their direct or indirect
shareholders, directors, principals, officers or employees, or (d) if Borrower
or any of its direct or indirect owners is a limited liability company, any of
its or their direct or indirect members (the Persons described in the foregoing
clauses (a) — (d), as the case may be, are hereinafter referred to as the
“Partners”) to perform and observe the obligations contained in this Agreement
or any of the other Loan Documents by any action or proceeding, including,
without limitation, any action or proceeding wherein a money judgment shall be
sought against Borrower or the Partners, except that Lender may bring a UCC
sale, action for specific performance, or other appropriate action or proceeding
(including, without limitation, an action to obtain a deficiency judgment)
against Borrower solely for the purpose of enabling Lender to realize upon
(i) Borrower’s interest in the Collateral, (ii) subject to the rights of
Mortgage Lender, Intermediate Mez Lender and Senior Mez Lender, the Rent to the
extent received by Borrower during the existence of an Event of Default (all
Rent covered by this clause (ii) being hereinafter referred to as the “Recourse
Distributions”) and not applied towards Debt Service or the operation and
maintenance of the Property and (iii) any other collateral then subject to the
Loan Documents (the collateral described in the foregoing clauses (i) — (iii) is
hereinafter referred to as the “Default Collateral”); provided, however, that
any judgment in any such action or proceeding shall be enforceable against
Borrower and the Partners only to the extent of any such Default Collateral. The
provisions of this Section shall not, however, (a) impair the validity of the
Debt evidenced by the Note or in any way affect or impair the lien of this
Agreement or any of the other Loan Documents or the right of Lender to enforce
this Agreement during the existence of an Event of Default the cure of which has
not been accepted by Lender; (b) impair the right of Lender to name Borrower as
a party defendant in any action or suit for judicial foreclosure and sale under
this Agreement; (c) affect the validity or enforceability of the Note, this
Agreement, or any of the other Loan Documents, or impair the right of Lender to
seek a personal judgment against the Guarantor to the extent and for the
obligations guaranteed in the Guaranty; (d) impair the right of Lender to obtain
the appointment of a receiver; (e) impair the right of Lender to bring suit for
a monetary judgment against Borrower with respect to fraud or material
misrepresentation by Borrower, or any Affiliate of Borrower in connection with
this Agreement, the Note or the other Loan Documents, and the foregoing
provisions shall not modify, diminish or discharge the liability of Borrower or
Guarantor to the extent of Guarantor’s liability under the Guaranty delivered by
Guarantor with respect to same; (f) impair the right of Lender to bring suit for
a monetary judgment to obtain the Recourse Distributions received by Borrower or
any of its Affiliates including, without

60



--------------------------------------------------------------------------------



 



limitation, the right to bring suit for a monetary judgement to proceed against
any Guarantor, to the extent of Guarantor’s liability under any guaranty
delivered by Guarantor, and the foregoing provisions shall not modify, diminish
or discharge the liability of Borrower or Guarantor with respect to same; (g)
impair the right of Lender to bring suit for a monetary judgment against
Borrower with respect to Borrower’s or Owner’s misappropriation of tenant
security deposits or Rent collected more than one (1) month in advance, and the
foregoing provisions shall not modify, diminish or discharge the liability of
Borrower or Guarantor to the extent of Guarantor’s liability under any guaranty
delivered by Guarantor with respect to same; (h) impair the right of Lender to
obtain insurance proceeds due to Lender pursuant to this Agreement; (i) impair
the right of Lender to enforce the provisions of Sections 2.02(g) and 4.01,
inclusive of this Agreement, even after repayment in full by Borrower of the
Debt or to bring suit for a monetary judgment against Borrower with respect to
any obligation set forth in said Sections; (j) prevent or in any way hinder
Lender from exercising, or constitute a defense, or counterclaim, or other basis
for relief in respect of the exercise of, any other remedy against any or all of
the collateral securing the Note as provided in the Loan Documents; (k) impair
the right of Lender to bring suit for a monetary judgment against Borrower with
respect to any misapplication or conversion of Loss Proceeds, and the foregoing
provisions shall not modify, diminish or discharge the liability of Borrower or
Guarantor to the extent of Guarantor’s liability under any guaranty delivered by
Guarantor with respect to same; (l) impair the right of Lender to sue for, seek
or demand a deficiency judgment against Borrower solely for the purpose of
foreclosing the Premises or any part thereof, or realizing upon the Default
Collateral; provided, however, that any such deficiency judgment referred to in
this clause (l) shall be enforceable against Borrower and Guarantor only to the
extent of any of the Default Collateral; (m) impair the ability of Lender to
bring suit for monetary judgment against Borrower with respect to arson or
physical waste to or of the Collateral or damage to the collateral resulting
from the gross negligence or willful misconduct of Borrower or, to the extent
that there is sufficient cash flow, failure to pay any Imposition, or in lieu
thereof, deposit a sum equal to any Impositions into the Basic Carrying Costs
Sub-Account ; (n) impair the right of Lender to bring a suit for a monetary
judgment against Borrower in the event of the exercise of any right or remedy
under any federal, state or local forfeiture laws resulting in the loss of the
lien of this Agreement, or the priority thereof, against the Collateral; (o) be
deemed a waiver of any right which Lender may have under Sections 506(a),
506(b), 1111(b) or any other provision of the Bankruptcy Code to file a claim
for the full amount of the Debt or to require that all collateral shall continue
to secure all of the Debt; (p) impair the right of Lender to bring suit for
monetary judgment against Borrower with respect to any losses resulting from any
claims, actions or proceedings initiated by Borrower (or any Affiliate of
Borrower) alleging that the relationship of Borrower and Lender is that of joint
venturers, partners, tenants in common, joint tenants or any relationship other
than that of debtor and creditor; (q) impair the right of Lender to bring suit
for a monetary judgment against Borrower in the event of a Transfer in violation
of the provisions of this Agreement; (r) impair the right of Lender to bring
suit for a monetary judgment in the event that Borrower moves its principal
place of business or its books and records relating to the Collateral which are
governed by the UCC, or changes its name, its jurisdiction of organization, type
of organization or other legal structure or, if it has one, organizational
identification number, without first giving Lender thirty (30) days prior
written notice; or (s) impair the right of Lender to bring suit for a monetary
judgment in the event that Borrower changes its name or otherwise does anything
which would make the information set forth in any UCC Financing Statements
relating to the Collateral

61



--------------------------------------------------------------------------------



 



materially misleading without giving Lender thirty (30) days prior written
notice thereof. The provisions of this Section shall be inapplicable to Borrower
if (a) any proceeding, action, petition or filing under the Bankruptcy Code, or
any similar state or federal law now or hereafter in effect relating to
bankruptcy, reorganization or insolvency, or the arrangement or adjustment of
debts, shall be (A) filed by Borrower, Owner or Guarantor or (B) filed against
Borrower, Owner or Guarantor and consented to or acquiesced in by Borrower or
Owner or any Affiliate of Borrower, Owner or Guarantor, or if Borrower, Owner or
Guarantor or any Affiliate of Borrower, Owner or Guarantor shall institute any
proceeding for Borrower’s or Owner’s dissolution or liquidation, or Borrower,
Owner or Guarantor shall make an assignment for the benefit of creditors or
(b) Borrower or any Affiliate contests in bad faith or in any material way
interferes with in bad faith, directly or indirectly (collectively, a “Contest”)
any UCC sale or other material remedy exercised by Lender upon the occurrence of
an Event of Default under the Loan Documents whether by making any motion,
bringing any counterclaim (other than a compulsory counterclaim), claiming any
defense, seeking any injunction or other restraint, commencing any action, or
otherwise in bad faith (provided that if any such Person obtains a
non-appealable order successfully asserting a Contest, Borrower shall have no
liability under this clause (b)) or (c) Borrower (i) fails to cause Owner to
deliver notice of default under any Ground Lease to Lender or any other Person
designated in writing by Lender or (ii) fails to prevent Owner from amending or
modifying any Ground Lease without the prior written consent of Lender, in which
event Lender shall have recourse against all of the assets of Borrower
including, without limitation, any right, title and interest of Borrower in and
to the Collateral.
* * * * *

62



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has duly executed this Agreement the day and
year first above written.

              Borrower’s Organizational Identification   ASHFORD SAPPHIRE JUNIOR
HOLDER I Number: 4305184   LLC, a Delaware limited liability company,    
Borrower
 
           
 
  By: /s/ David A. Brooks
 
   
 
    Name: David A. Brooks    
 
    Title: Vice President    
 
            Borrower’s Organizational Identification   ASHFORD SAPPHIRE JUNIOR
HOLDER II Number: 4305185   LLC, a Delaware limited liability company,    
Borrower
 
           
 
  By:  /s/ David A. Brooks
 
   
 
  Name:  David A. Brooks    
 
  Title: Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Description of the Premises

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Unpaid Principal Balance of Mortgage Loan: $315,000,000
Unpaid Principal Balance of Senior Mez Loan: $80,122,000
Unpaid Principal Balance of Intermediate Mez Loan: $80,000,000
B-1





--------------------------------------------------------------------------------



 



EXHIBIT C
CERTAIN DEFINED TERMS
     “Accounts” shall have the meaning set forth in Section 2.27.
     “ACH” shall have the meaning set forth in Section 2.27.
     “Affiliate” of any specified Person shall mean any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.
     “Agreement” shall have the meaning set forth in the recitals hereto.
     “Bankruptcy Code” shall mean 11 U.S.C. §101 et seq., as amended from time
to time.
     “Borrower” shall mean Borrower named herein and its successors and assigns.
     “Business Day” shall mean any day other than (a) a Saturday or Sunday, or
(b) a day on which banking and savings and loan institutions in the State of New
York or the State of North Carolina are authorized or obligated by law or
executive order to be closed, or at any time during which the Loan is an asset
of a Securitization, the cities, states and/or commonwealths used in the
comparable definition of “Business Day” in the Securitization documents.
     “Closing Date” shall mean the date of the Note.
     “Code” shall mean the Internal Revenue Code of 1986, as amended and as it
may be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto.
     “Collateral” shall mean (a) the Equity Interests, (b) all additional Equity
Interests acquired by Borrower, (c) all rights of Borrower, if any, as creditor
of the Pledged Entities, (d) any and all Remaining Rents from time to time
available in the Lockbox Account and Borrower’s rights to receive from Owner all
Remaining Rents required, by the terms of the Mortgage as now in effect or
amended with the consent of Lender, to be deposited by the Mortgage Lender into
the Lockbox Account; (e) the Accounts and all cash, checks, drafts, securities
entitlements, securities, securities accounts, funds or other accounts
maintained or deposited with Lender and other investment property, certificates,
instruments and other property, including, without limitation, all deposits
and/or wire transfers from time to time deposited or held in, credited to or
made to Accounts; (f) all interest, dividends, cash, instruments, securities,
securities entitlements and other investment property, and other property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing or purchased with funds from the
Accounts; (g) all of Borrower’s interests in the Rate Cap Agreement; (h) all
rights of Borrower in, to and under Owner’s, Intermediate Mez Borrower’s, and
Senior Mez Borrower’s certificate of formation, limited liability company
agreement and all other organizational documents of Owner, Intermediate Mez
Borrower and Senior Mez Borrower (collectively, the “Owner Organizational
Documents”), or any other agreement or instrument relating to the Pledged
Interests, including, without limitation, (i) all

C-1



--------------------------------------------------------------------------------



 



rights of Borrower to receive moneys due and to become due under or pursuant to
Owner Organizational Documents, (ii) all rights of Borrower to receive proceeds
of any insurance, indemnity, warranty or guaranty with respect to Owner
Organizational Documents, (iii) all claims of Borrower for damages arising out
of or for breach of or default under Owner Organizational Documents, and
(iv) any right of Borrower to perform thereunder and to compel performance and
otherwise exercise all rights and remedies thereunder; and (i) all Proceeds. The
inclusion of Proceeds in the Agreement does not authorize Borrower to sell,
dispose of or otherwise use the Collateral in any manner not specifically
authorized hereby.
     “Condemnation Proceeds” shall mean all of the proceeds in respect of any
Taking or purchase in lieu thereof.
     “Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of the property owned by it
is bound.
     “Control” means, when used with respect to any specific Person, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person whether through
ownership of voting securities, beneficial interests, by contract or otherwise.
The definition is to be construed to apply equally to variations of the word
“Control” including “Controlled,” “Controlling” or “Controlled by.”
     “Corporations” shall mean the corporations identified on Schedule 1 hereto.
     “Counterparty” shall have the meaning set forth in Section 2.27.
     “Debt” shall have the meaning set forth in the recitals hereto.
     “Default” shall mean any Event of Default or event which would constitute
an Event of Default if all requirements in connection therewith for the giving
of notice, the lapse of time, and the happening of any further condition, event
or act, had been satisfied.
     “Default Rate” shall mean the lesser of (a) the highest rate allowable at
law and (b) five percent (5%) above the interest rate set forth in the Note.
     “Default Rate Interest” shall mean, to the extent the Default Rate becomes
applicable, interest in excess of the interest which would have accrued on
(a) the principal amount of the Loan which is outstanding from time to time and
(b) any accrued but unpaid interest, if the Default Rate was not applicable.
     “Distributions” shall mean all dividends, distributions, liquidation
proceeds, cash, profits, instruments and other property and economic benefits to
which Borrower is entitled with respect to any one or more Equity Interests,
whether or not received by or otherwise distributed to Borrower, in each case
whether cash or non-cash and whether such dividends, distributions, liquidation
proceeds, cash, profits, instruments and other property and economic benefits
are paid or distributed by the Pledged Entities in respect of operating profits,
sales, exchanges, refinancings, condemnations or insured losses of the relevant
Pledged Entity’s assets, the

C-2



--------------------------------------------------------------------------------



 



liquidation of such Pledge Entity’s assets and affairs, management fees,
guaranteed payments, repayment of loans, or reimbursement of expenses or
otherwise in respect of or in exchange for any or all of the Equity Interests.
     “DTC” shall have the meaning set forth in Section 2.01.
     “Eligible Account” shall mean a segregated account which is either (a) an
account or accounts maintained with a federal or state chartered depository
institution or trust company the long term unsecured debt obligations of which
are rated by each of the Rating Agencies (or, if not rated by Fitch, Inc.
(“Fitch”), otherwise acceptable to Fitch, as confirmed in writing that such
account would not, in and of itself, result in a downgrade, qualification or
withdrawal of the then current ratings assigned to any certificates issued in
connection with a Securitization) in its second highest rating category at all
times (or, in the case of the Basic Carrying Costs Escrow Account, the long term
unsecured debt obligations of which are rated at least “AA” (or its equivalent))
by each of the Rating Agencies (or, if not rated by Fitch, otherwise acceptable
to Fitch, as confirmed in writing that such account would not, in and of itself,
result in a downgrade, qualification or withdrawal of the then current ratings
assigned to any certificates issued in connection with a Securitization) or, if
the funds in such account are to be held in such account for less than thirty
(30) days, the short term obligations of which are rated by each of the Rating
Agencies (or, if not rated by Fitch, otherwise acceptable to Fitch, as confirmed
in writing that such account would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to any
certificates issued in connection with a Securitization) in its second highest
rating category at all times or (b) a segregated trust account or accounts
maintained with a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a state chartered
depository institution is subject to regulations substantially similar to 12
C.F.R. § 9.10(b), having in either case a combined capital and surplus of at
least $100,000,000 and subject to supervision or examination by federal and
state authority, or otherwise acceptable (as evidenced by a written confirmation
from each Rating Agency that such account would not, in and of itself, cause a
downgrade, qualification or withdrawal of the then current ratings assigned to
any certificates issued in connection with a Securitization) to each Rating
Agency, which may be an account maintained by Lender or its agents. Eligible
Accounts may bear interest. The title of each Eligible Account shall indicate
that the funds held therein are held in trust for the uses and purposes set
forth herein.
     “Equity Interests” shall mean the LLC Interests, the Partnership Interests
and the Pledged Interests.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
     “ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Code of which Borrower is a member and (b) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and

C-3



--------------------------------------------------------------------------------



 



Section 412(n) of the Code, described in Section 414(m) or (o) of the Code of
which Borrower is a member.
     “Event of Default” shall have the meaning set forth in Section 3.01.
     “Fiscal Year” shall mean the twelve (12) month period commencing on January
1 and ending on December 31 during each year of the term of this Agreement, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior written consent of Lender.
     “General Partner” shall mean, if Borrower is a partnership, each general
partner of Borrower and, if Borrower is a limited liability company, each
managing member of Borrower and in each case, if applicable, each general
partner or managing member of such general partner or managing member. In the
event that Borrower or any General Partner is a single member limited liability
company, the term “General Partner” shall include such single member.
     “Governmental Authority” shall mean, with respect to any Person, any
federal or State government or other political subdivision thereof and any
entity, including any regulatory or administrative authority or court,
exercising executive, legislative, judicial, regulatory or administrative or
quasi-administrative functions of or pertaining to government, and any
arbitration board or tribunal, in each case having jurisdiction over such
applicable Person or such Person’s property and any stock exchange on which
shares of capital stock of such Person are listed or admitted for trading.
     “Guarantor” shall mean any Person guaranteeing, in whole or in part, the
obligations of Borrower under the Loan Documents.
     “Independent” shall mean, when used with respect to any Person, a Person
who (a) is in fact independent, (b) does not have any direct financial interest
or any material indirect financial interest in Borrower, or in any Affiliate of
Borrower or any constituent partner, shareholder, member or beneficiary of
Borrower, (c) is not connected with Borrower or any Affiliate of Borrower or any
constituent partner, shareholder, member or beneficiary of Borrower as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions and (d) is not a member of the immediate family of
a Person defined in (b) or (c) above. Whenever it is herein provided that any
Independent Person’s opinion or certificate shall be provided, such opinion or
certificate shall state that the Person executing the same has read this
definition and is Independent within the meaning hereof.
     “Insurance Proceeds” shall mean all of the proceeds received under the
insurance policies required to be maintained by Owner pursuant to Article III of
the Mortgage.
     “Interest Shortfall” shall mean any shortfall in the amount of interest
required to be paid with respect to the Loan on any Payment Date.
     “Late Charge” shall have the meaning set forth in Section 3.11 hereof.
     “Legal Requirement” shall mean as to any Person, the certificate of
incorporation, by-laws, certificate of limited partnership, agreement of limited
partnership or other organizational or governing documents of such Person, and
any law, statute, order, ordinance, judgment, decree,

C-4



--------------------------------------------------------------------------------



 



injunction, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority and all covenants, agreements,
restrictions and encumbrances contained in any instruments, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
     “Lender” shall mean Lender named herein and its successors and assigns.
     “LIBOR Rate” shall have the meaning set forth in the Note.
     “LLC Interests” shall mean, with respect to Borrower, all membership,
equity or ownership and/or other interests now or hereafter owned by Borrower in
the LLCs, and including all of Borrower’s right, title and interest in and to:
(a) any and all now existing and hereafter acquired membership, equity or
ownership interest of Borrower in the LLCs, whether in capital, profits or
otherwise; (b) any and all now existing and hereafter arising rights of Borrower
to receive Distributions or payments from the LLCs, whether in cash or in kind
and whether such Distributions or payments are on account of Borrower’s interest
as owner of a membership, equity or ownership interest of the LLCs or as a
creditor of the LLCs or otherwise, and all other economic rights and interests
of any nature of Borrower in the LLCs; (c) any and all now existing and
hereafter acquired management and voting rights of Borrower of, in, or with
respect to the LLCs, whether as an owner of a membership, equity or ownership
interest in the LLCs or otherwise, and whether provided for under the Operating
Agreements and/or applicable law, and all other rights of and benefits to
Borrower of any nature arising or accruing under the Operating Agreements;
(d) any and all now existing and hereafter acquired rights of Borrower to any
specific property owned by the LLCs; (e) if the LLC Interests are evidenced in
certificate form, the LLC Interests shall include all such certificates,
delivered to Lender accompanied by Powers duly executed in blank; and (f) all
Proceeds of the foregoing Collateral.
     “LLCs” shall mean the limited liability companies identified on Schedule 1
hereto.
     “Loan” shall have the meaning set forth in the recitals hereto.
     “Loan Documents” shall have the meaning set forth in the recitals hereto.
     “Loan Year” shall mean each 365 day period (or 366 day period if the month
of February in a leap year is included) commencing on the first day of the month
following the Closing Date (provided, however, that the first Loan Year shall
also include the period from the Closing Date to the end of the month in which
the Closing Date occurs).
     “Lockbox Account” shall have the meaning set forth in Section 2.27.
     “Lockbox Agreement” shall mean that certain mezzanine lockbox agreement
dated as of the date hereof between Borrower and Lender.
     “Material Adverse Effect” shall mean any event or condition that has a
material adverse effect on (a) the Collateral or the Property, (b) the business,
prospects, profits, management, operations or condition (financial or otherwise)
of Borrower, Intermediate Mez Borrower, Senior Mez Borrower or Owner, (c) the
enforceability, validity, perfection or priority of the lien of any

C-5



--------------------------------------------------------------------------------



 



Loan Document or (d) the ability of Borrower to perform any obligations under
any Loan Document.
     “Maturity” shall mean the Maturity Date set forth in the Note or such other
date pursuant to the Loan Documents on which the final payment of principal, and
premium, if any, on the Note becomes due and payable as therein or herein
provided, whether at stated maturity or by declaration of acceleration, or
otherwise.
     “Maturity Date” shall have the meaning set forth in the Note.
     “Mez Allocated Loan Amount” shall mean the portion of the Loan Amount
allocated to each Cross-collateralized Property as set forth on Exhibit E
annexed hereto and made a part hereof.
     “Mortgage” shall have the meaning set forth in the recitals hereto.
     “Mortgage Lender” shall have the meaning set forth in the recitals hereto.
     “Mortgage Loan” shall have the meaning set forth in the recitals hereto.
     “Mortgage Note” shall have the meaning set forth in the recitals hereto.
     “Mortgage Securitization” shall mean a public or private offering of
securities by Mortgage Lender or any of its Affiliates or their respective
successors and assigns which are collateralized, in whole or in part, by the
Mortgage Loan.
     “Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by Borrower, Guarantor or any ERISA Affiliate and which is
covered by Title IV of ERISA.
     “Note” shall have the meaning set forth in the recitals hereto.
     “OFAC List” shall mean the list of specially designated nationals and
blocked persons subject to financial sanctions that is maintained by the U.S.
Treasury Department, Office of Foreign Assets Control and accessible through the
internet website www.treas.gov/ofac/t11sdn.pdf.
     “Officer’s Certificate” shall mean a certificate delivered to Lender by
Borrower which is signed on behalf of Borrower by an authorized representative
of Borrower which states that the items set forth in such certificate are true,
accurate and complete in all respects.
     “Operating Agreements” shall mean the operating agreements and articles of
organization, certificates of formation or other formation documents and all
other agreements, certificates and other documents provided to and approved by
Lender and which govern the existence, operation and ownership of the LLCs, as
the same are in effect as of the date hereof and as the same hereafter may be
modified from time to time in accordance with this Agreement.

C-6



--------------------------------------------------------------------------------



 



     “Organizational Documents” shall mean (i) the articles or certificate of
incorporation (including any amendments thereto or restatements thereof), bylaws
and any certificate or statement of designation of the Corporations, (ii) the
Operating Agreements and (iii) the Partnership Agreements.
     “Owner” shall have the meaning set for in the recitals hereto.
     “Partnership Agreements” shall mean the partnership agreements together
with all agreements, certificates and other documents provided to and approved
by Lender and which govern the existence, operation and ownership of the
Partnerships.
     “Partnership Interests” shall mean all partnership, equity or ownership
and/or other interests now or hereafter owned by Borrower in the Partnerships,
and including all of Borrower’s right, title and interest in and to: (a) any and
all now existing and hereafter acquired membership, equity or ownership interest
of Borrower in the Partnerships whether in capital, profits or otherwise;
(b) any and all now existing and hereafter arising rights of Borrower to receive
Distributions or payments from the Partnerships, whether in cash or in kind and
whether such Distributions or payments are on account of Borrower’s interest as
an owner of a partnership, equity or ownership interest in the Partnerships or
as a creditor of the Partnerships or otherwise, and all other economic rights
and interests of any nature of Borrower in the Partnerships; (c) any and all now
existing and hereafter acquired management and voting rights of Borrower of, in,
or with respect to the Partnerships, whether as an owner of a partnership,
equity or ownership interest in the Partnerships or otherwise, and whether
provided for under the Partnership Agreements and/or applicable law, and all
other rights of and benefits to Borrower of any nature arising or accruing under
the Partnership Agreements; (d) any and all now existing and hereafter acquired
rights of Borrower to any specific property owned by the Partnerships; (e) if
the Partnership Interests are evidenced in certificate form, the Partnership
Interests shall include all such certificates, delivered to Lender accompanied
by Powers duly executed in blank; and (f) all Proceeds of the foregoing
Collateral.
     “Partnerships” shall mean the partnerships identified on Schedule 1
attached hereto.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
under ERISA, or any successor thereto.
     “Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
     “Plan” shall mean an employee benefit or other plan established or
maintained by Borrower or any ERISA Affiliate during the five-year period ended
prior to the date of this Agreement or to which Borrower or any ERISA Affiliate
makes, is obligated to make or has, within the five year period ended prior to
the date of this Agreement, been required to make contributions (whether or not
covered by Title IV of ERISA or Section 302 of ERISA or Section 401(a) or 412 of
the Code), other than a Multiemployer Plan.
     “Pledged Entities” shall mean the Corporations, the LLCs and the
Partnerships.

C-7



--------------------------------------------------------------------------------



 



     “Pledged Interests” shall mean with respect to Borrower, (a) all shares of
capital stock of the Corporations, now owned or hereafter acquired by Borrower,
and the certificates representing the shares of such capital stock and any
interest of Borrower in the entries on the books of any financial intermediary
pertaining to such shares (such now-owned shares being identified on Schedule 1
attached hereto), and all options and warrants for the purchase of shares of the
stock of the Corporations now or hereafter held in the name of Borrower, (b) all
certificated LLC Interests or Partnership Interests, now owned or hereafter
acquired by Borrower, and the certificates representing such interests and any
interest of Borrower in the entries on the books of any financial intermediary
pertaining to such certificated interests (such now-owned certificated interests
being identified on Schedule 1 attached hereto), and all options and warrants
for the purchase of certificated interests in such LLCs or Partnership now or
hereafter held in the name of Borrower, (c) all additional shares of stock or
certificated interests of the Corporations, LLCs, or Partnerships from time to
time acquired by Borrower in any manner, and the certificates representing such
additional shares and any interest of Borrower in the entries on the books of
any financial intermediary pertaining to such shares and interests, and all
securities convertible into and options, warrants, dividends, cash, instruments
and other rights and options from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares,
(including all rights to request or cause the issuer thereof to register any or
all of the Collateral under federal and state securities laws to the maximum
extent possible under any agreement for such registration rights, and all put
rights, tag-along rights or other rights pertaining to the sale or other
transfer of such Collateral, together in each case with all rights under any
agreements, articles or certificates of incorporation or otherwise pertaining to
such rights; and (d) all voting rights and rights to cash and non-cash
dividends, securities, securities entitlements and other investment property,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, or in exchange for, any or all of the
foregoing Collateral, and (e) all Proceeds of the foregoing Collateral.
     “Powers” shall mean transfer powers in the form of Schedule 3 attached
hereto.
     “Premises” shall have the meaning set forth in the recitals hereto.
     “Principal Amount” shall mean the Loan Amount as such amount may be reduced
from time to time pursuant to the terms of this Agreement, the Note or the other
Loan Documents.
     “Proceeds” shall (a) mean all “proceeds” (as such term is defined in the
UCC) and “products” (as such term is defined in the UCC) with respect to the
Collateral and (b) include, without limitation: whatever is receivable or
received when Collateral is sold, collected, exchanged or otherwise disposed of,
whether such disposition is voluntary or involuntary; all rights to payment,
including return premiums, with respect to any insurance relating thereto; all
interest, dividends and other property receivable or received on account of the
Collateral or proceeds thereof, (including all Distributions or other income
from the Equity Interests, all collections thereon or all Distributions with
respect thereto); and proceeds of any indemnity or guaranty payable to Borrower
or Lender from time to time with respect to any Collateral.

C-8



--------------------------------------------------------------------------------



 



     “Prohibited Person” shall mean any Person identified on the OFAC List or
any other Person with whom a U.S. Person may not conduct business or
transactions by prohibition of Federal law or Executive Order of the President
of the United States of America.
     “Rate Cap Agreement” shall mean that certain interest rate protection
agreement (together with the confirmation and schedules relating thereto) with a
notional amount which shall not at any time be less than the Principal Amount
and a LIBOR Rate strike price equal to six percent (6%) entered into by Borrower
in accordance with the terms hereof or of the other Loan Documents and any
similar interest rate cap or collar agreements subsequently entered into in
replacement or substitution therefor by Borrower with respect to the Loan.
     “Rating Agency” shall mean each of Standard & Poor’s Ratings Services,
Inc., a division of The McGraw-Hill Company, Inc. (“Standard & Poor’s”), Fitch,
Inc. and Moody’s Investors Service, Inc. (“Moody’s”) and any successor to any of
them; provided, however, that at any time after a Securitization, “Rating
Agency” shall mean those of the foregoing rating agencies that from time to time
rate the securities issued in connection with such Securitization.
     “Remaining Rents” shall have the meaning set forth in Section 2.27.
     “Securities Act” shall have the meaning set forth in Section 3.02(d).
     “Securitization” shall mean a public or private offering of securities by
Lender or any of its Affiliates or their respective successors and assigns which
are collateralized, in whole or in part, by this Agreement.
     “Single Purpose Entity” shall mean a corporation, partnership, joint
venture, limited liability company, trust or unincorporated association, which
is formed or organized solely for the purpose of holding, directly, an ownership
interest in the Collateral, does not engage in any business unrelated to the
Collateral, does not have any assets other than those related to its interest in
the Collateral or any indebtedness other than as permitted by this Agreement or
the other Loan Documents, has its own separate books and records and has its own
accounts, in each case which are separate and apart from the books and records
and accounts of any other Person, holds itself out as being a Person separate
and apart from any other Person and which otherwise satisfies the criteria of
the Rating Agency for a special-purpose bankruptcy-remote entity.
     “Solvent” shall mean, as to any Person, that (a) the sum of the assets of
such Person, at a fair valuation, exceeds its liabilities, including contingent
liabilities, (b) such Person has sufficient capital with which to conduct its
business as presently conducted and as proposed to be conducted and (c) such
Person has not incurred debts, and does not intend to incur debts, beyond its
ability to pay such debts as they mature. For purposes of this definition,
“debt” means any liability on a claim, and “claim” means (a) a right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (b) a right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured. With respect to any such
contingent liabilities, such liabilities shall be computed in accordance with
GAAP at the amount which, in light of all the facts and

C-9



--------------------------------------------------------------------------------



 



circumstances existing at the time, represents the amount which can reasonably
be expected to become an actual or matured liability.
     “Substitute CMA Agreement” shall have the meaning set forth in
Section 2.27.
     “Transfer” shall mean any conveying, assigning, selling, mortgaging,
encumbering, pledging, hypothecating, granting of a security interest in,
granting of options with respect to or other disposition (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise and
whether or not for consideration or of record) of all or any portion of any
legal or beneficial interest in the Collateral, Borrower, Intermediate Mez
Borrower, Senior Mez Borrower, Owner, the Premises or any other portion of the
Property.
     “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
     “Unscheduled Payments” shall mean insurance proceeds that have been applied
to the repayment of the Debt, any funds representing a voluntary or involuntary
principal prepayment and proceeds of any foreclosure action or UCC sale.
     “Welfare Plan” shall mean an employee welfare benefit plan as defined in
Section 3(1) of ERISA established or maintained by Borrower, Guarantor or any
ERISA Affiliate or that covers any current or former employee of Borrower,
Guarantor or any ERISA Affiliate.

C-10



--------------------------------------------------------------------------------



 



EXHIBIT D
Owners

          Property   Owner   Operating Tenant
Hilton Birmingham Perimeter Park
8 Perimeter Drive S.
Birmingham, AL 35243-2326
  Ashford Birmingham LP   None          
BWI Airport Marriott
1742 W. Nursery Road
Linthicum Heights, MD 21090-2906
  Ashford BWI Hotel, LP   None          
Hyatt Regency Coral Gables
50 Alhambra Piz
Coral Gables, FL 33134-5228
  Ashford Coral Gables LP   Ashford TRS Sapphire LLC          
Residence Inn Kansas City
2975 Main Street
Kansas City, MO 64108-3321
  Ashford Kansas City LP   None          
Residence Inn Torrance
3701 Torrance Blvd.
Los Angeles, CA 90503-4805
  Ashford Torrance LP   None          
Residence Inn Las Vegas Hughes Center
370 Hughes Center Drive
Las Vegas, NV 89109-4814
  Ashford LV Hughes Center LP   Ashford TRS Sapphire LLC          
Residence Inn Atlanta Perimeter West
6096 Barfield Road,
Perimeter West Atlanta, GA
30328-4408
  Ashford Atlanta Perimeter LP   None          
Hampton Inn Lawrenceville
1135 Lakes Parkway
Lawrenceville, GA 30043
  Ashford Lawrenceville LP   Ashford TRS Sapphire LLC          
Doubletree Guest Suites
50 S. Front Street
Columbus, OH 43215
  Ashford Columbus LP   Ashford TRS Sapphire LLC          
Hilton Santa Fe
100 Sandoval Street
Santa Fe, NM 87501
  Ashford Santa Fe LP   Ashford TRS Sapphire LLC

D-1



--------------------------------------------------------------------------------



 



          Property   Owner   Operating Tenant
Homewood Suites Mobile
530 Providence Park Drive
Mobile, AL 36695
  Ashford Mobile LP   Ashford TRS Sapphire LLC          
Hyatt Anaheim
11999 Harbor Blvd.
Garden Grove, CA 92840
  Ashford Anaheim LP   Ashford TRS Sapphire LLC          
Sea Turtle Inn
One Ocean Blvd.
Atlantic Beach, FL 32233
  Ashford Atlantic Beach LP   Ashford TRS Sapphire LLC          
JW Marriott San Francisco
500 Post Street
San Francisco, CA 94102
  Ashford San Francisco LP   Ashford TRS Sapphire LLC          
Fairfield Inn Kennesaw
3425 Busbee Drive
Kennesaw, GA
  Ashford Kennesaw I LP   Ashford TRS Sapphire LLC  
Springhill Suites BWI
899 Elkridge Landing Rd.
BWI Airport, Maryland 21090
  Ashford BWI Airport LP   Ashford TRS Sapphire LLC          
Springhill Suites Kennesaw
3399 Town Point Drive
Kennesaw, GA 30144
  Ashford Kennesaw II LP   Ashford TRS Sapphire LLC          
Radisson Holtsville
1730 North Ocean Ave.
Holtsville, NY 11742
  Ashford Holtsville LP   Ashford TRS Sapphire LLC          
Sheraton Milford
11 Beaver Street
Milford, MA 01757
  Ashford Milford Limited Partnership   Ashford TRS Sapphire LLC          
Radisson Rockland
929 Hingham Street
Rockland, MA 02370
  Rockland Massachusetts Hotel Limited Partnership   Ashford TRS Sapphire LLC

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
Mez Allocated Loan Amounts

              Asset   Property   Amount 1  
Hilton Birmingham Perimeter Park
  $ 3,240,369   4  
BWI Airport Marriot
  $ 8,632,337   10  
Hyatt Regency Coral Gables
  $ 6,507,398   22  
Residence Inn Kansas City
  $ 1,052,742   23  
Residence Inn Torrance
  $ 6,802,108   25  
Residence Inn Las Vegas Hughes Center
  $ 8,891,739   29  
Residence Inn Atlanta Perimeter West
  $ 1,693,321   34  
Hampton Inn Lawrenceville
  $ 977,083   35  
Doubletree Guest Suites Columbus
  $ 1,517,504   37  
Hilton Santa Fe
  $ 3,201,458   38  
Homewood Suites Mobile
  $ 1,627,750   39  
Hyatt Anaheim
  $ 15,457,503   40  
Sea Turtle Inn
  $ 3,721,704   41  
JW Marriott San Francisco
  $ 8,135,869   42  
Fairfield Inn Kennesaw
  $ 1,353,937   44  
Springhill Suites BWI
  $ 2,954,306   45  
Springhill Suites Kennesaw
  $ 1,381,318   46  
Radisson Holtsville
  $ 1,030,404   47  
Sheraton Milford
  $ 946,098   48  
Radisson Rockland
  $ 875,051  

D-3



--------------------------------------------------------------------------------



 



Schedule 1
Corporations, Limited Liability Companies and Partnerships
100% of all membership, equity and ownership interests in Ashford Sapphire
Junior Mezz I LLC, a Delaware limited liability company and Ashford Sapphire
Junior Mezz II LLC, a Delaware limited liability company.

 



--------------------------------------------------------------------------------



 



Schedule 2
Ownership Chart

 



--------------------------------------------------------------------------------



 



Schedule 3
Stock Power
A transfer power in form and substance acceptable to Lender.

 



--------------------------------------------------------------------------------



 



CONSENT AND WAIVER
     As a material inducement for Lender to enter into the Loan and Security
Agreement (“Loan Agreement”) dated as of the 11th day of April, 2007 between
ASHFORD SAPPHIRE JUNIOR HOLDER I LLC, a Delaware limited liability company,
having an address at 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254-4308
and ASHFORD SAPPHIRE JUNIOR HOLDER II LLC, a Delaware limited liability company,
having an address at 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254-4308
(collectively, “Borrower”) and WACHOVIA BANK, NATIONAL ASSOCIATION, having an
address at Wachovia Bank, National Association, Commercial Real Estate Services,
8739 Research Drive URP 4, NC 1075, Charlotte, North Carolina 28262 (“Lender”),
and for valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the undersigned, as of the 11th day of April, 2007, hereby
consents to the pledge of the Collateral contained in the Loan Agreement and
ratifies all encumbrances and terms contained therein.
     The undersigned agrees that, by acceptance of the Loan Agreement, Lender
assumes no obligations with respect to the Pledged Entities or to the
constituent members, partners, or shareholders in the Pledged Entities and,
without the prior written consent of Lender, the undersigned shall not:
(a) terminate or materially amend or modify the Organizational Documents of the
Pledged Entities or consent thereto; or (b) take any action that would operate
to dilute the interest of Borrower in the Pledged Entities.
     The undersigned agrees that, upon written notice from Lender stating that
an Event of Default has occurred under the Loan Agreement, all Distributions,
dividends, or other sums payable to Borrower in connection with the Pledged
Entities shall be made payable to and delivered to Lender. The undersigned
further agrees that, upon written notice from Lender that it has foreclosed upon
the Collateral described in the Loan Agreement following an Event of Default,
Borrower shall be removed as a manager, managing member or general partner in
the Pledged Entity, as applicable, and replaced with the assignee designated in
such notice, which assignee shall be Lender or its nominee. In connection
therewith, the undersigned agrees to request (and use reasonable efforts to
ensure) that Lender is provided with a written statement of Borrower’s defaults
under the Organizational Documents and agrees that Lender be entitled to rely on
such statement in determining whether to become a substitute member, shareholder
or partner in the applicable Pledged Entity. If Lender so requests, the
undersigned covenants and agrees to consent to the execution of an amendment to
the Organizational Documents to reflect any such assignee’s substitution in
place of Borrower, as applicable.
     The undersigned further consents and agrees to (a) Borrower’s assignment to
Lender for security purposes, of Borrower’s Equity Interests, (b) any
foreclosure and/or subsequent sale by Lender or its nominee of its rights with
respect to such Equity Interests and the substitution of Lender or nominee of
its rights with respect to such Equity Interests, (c) the exercise of any remedy
by Lender or its nominee under the Loan Agreement and (d) notwithstanding
anything to the contrary contained in the Organizational Documents of the
Pledged Entities, Lender, its nominee or any third-party purchaser at a
foreclosure sale becoming a member, partner or shareholder, or a substitute
manager, managing member or general partner, as applicable, in a Pledged Entity,
with all of the rights enjoyed by Borrower prior to such foreclosure. Any such
foreclosure will not require any further consent of the undersigned or any other
member,

 



--------------------------------------------------------------------------------



 



shareholder, or partner in the applicable Pledged Entity and will not cause the
dissolution of any LLC or Partnership.
     The undersigned agrees that neither the execution and delivery of the Loan
Agreement, the enforcement by Lender of any of its rights thereunder, nor the
transfer (or agreement to transfer) by Lender of any of its rights in the
Pledged Entities or under the Loan Agreement shall constitute a default under
the Organizational Documents, and the undersigned expressly waives any rights it
may have under the Organizational Documents as a result of the foregoing. The
undersigned hereby waives any and all rights under the Organizational Documents
which, whether exercised by the undersigned or not, would prevent, inhibit or
interfere with the granting of a security interest in the Collateral to Lender,
the foreclosure of such security interest in the Collateral by Lender or the
full realization by Lender of any of its other rights under the Loan Agreement.
     The undersigned acknowledges that Lender is materially relying on the
undersigned’s execution of this Consent and Waiver in entering into the Loan
Agreement and the other Loan Documents.
     All capitalized terms not otherwise defined herein shall have the meaning
set forth in the Loan Agreement.
********************

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed this consent and
waiver as of this 11th day of April, 2007.

            ASHFORD SAPPHIRE JUNIOR MEZZ I LLC, a Delaware limited liability
company
      By:   /s/ David A. Brooks         Name:   David A. Brooks        Title:  
Vice President        ASHFORD SAPPHIRE JUNIOR MEZZ II LLC, a Delaware limited
liability company
      By:   /s/ David A. Brooks         Name:   David A. Brooks        Title:  
Vice President     

 